Approval of the Minutes
Madam President, the reason I want to say something about the Minutes is my letter announced to the President yesterday. I would like to sincerely thank all the Quaestors for the fact that they granted my request to present the legality, not the expediency but the legality, of the system of mandatory voting, financial discipline and the fiscal consequences of this to the legal adviser, in whom I have a great deal of trust. Many thanks, Quaestors and also a word of thanks to Mr Falconer who set everything in motion on behalf of the 'backbenchers' of this House. Mr Falconer and the Quaestors, many thanks.
Madam President, during Question Time to the Commission I withdrew my question, but this was not noted in the Minutes.
Naturally we will rectify that. Are there any other comments on the Minutes?
Madam President, I notice from the voting record that my vote was not recorded for the first two votes, for which I was present, and which I thought that my machine had registered. I voted 'no' on the first vote and 'no' on the second vote.
We will correct that.
(Parliament approved the Minutes.)
Mrs González Álvarez wishes to speak, on a point of order.
Madam President, I would like to make a request to the Presidency. At the last partsession we adopted a resolution condemning the situation of the prisoners and those condemned to death in Equatorial Guinea.
The day before yesterday the Bubi leader Martín Puye died. Imprisoned under terrible conditions in the jails in Equatorial Guinea, he was not allowed to talk to anyone, his food and water were rationed and he was in a cell measuring 1.5 m by 1.5 m.
We would ask the Presidency - since there is not enough time to table an urgent resolution - to call on the Malabo authorities to carry out an investigation and we ask that our institution takes the necessary measures to ensure that nothing similar happens again because various other prisoners are in the same situation as this Bubi leader was. From now on we must ensure that such an event is never repeated. This man was 58 years old. It is terrible that he has died in such a way; the other prisoners have not been sentenced to death but they are going to die in the same way due to prison conditions.
Mrs González Álvarez, naturally it is difficult for us to intervene from here. We have to consider how our protests might be able to help in future. It think I should perhaps refer this matter to the competent committee or even to the Bureau.
Mr Morris has the floor.
Madam President, on a point of order. Last night during Question Time we did not come to the question that I intended to pose to the Council. It is an important one.
At the present time there are five prisoners in a Saudi prison accused of apostasy and they are facing the penalty of death by beheading. Two are Europeans and it is highly likely, as a consequence of appeals from seven Member States, that they will have their sentence of death commuted, possibly to a term of imprisonment. Of the five, three are Filipinos and it is highly likely, as in the past, that the Filipinos - in other words the non-European people who are accused of apostasy in Saudi Arabia - will in fact be beheaded by sword.
I would appeal to the President and to the Parliament, and certainly to the Council, that we make an urgent appeal to the authorities in Saudi Arabia for mercy and clemency to be shown to all five. We would be appealing in fact for the fundamental freedom of religious expression in Saudi Arabia. I would make an urgent appeal, on behalf of these five people, for this action to be taken immediately.
Mr Morris, the Presidency is here today. I do not know whether the gentlemen have made a note of that. If not, I would suggest that we resubmit your question in writing so that the Presidency can take up this protest.
Mrs Ferrer has the floor.
Madam President, I would like to say that I agree fully with what Mrs González said because it is not only a question of there having now been an unfortunate death - that of the leader of the Bubis - but also that there are another 10 or 11 people in danger. I believe that this Parliament, which has very clearly stated that it is opposed to the death penalty in general and, in particular, to the death sentences of certain prisoners in Equatorial Guinea, should take action, at least through the Presidency of the Council. We could pass this message on to the Council so that it contacts the authorities in Equatorial Guinea to intervene and, in any case, so that those authorities allow a visit by European Union authorities to monitor the situation of these prisoners and thereby guarantee justice for this people.
Thank you, Mrs Ferrer. We have noted your remarks. That is how we will proceed.
Mr Smith has the floor.
Madam President, I have some brief comments which I hope the presidency will take on board.
I understand that the Government of South Korea, due to the industrial unrest in that country, have issued warrants for the arrest of 55 trade union leaders. I would ask the presidency to make it quite clear that we do not approve, and fundamentally oppose such conduct.
Deliberations of the Committee on Petitions - Amendment of Rule 156(3) of the Rules of Procedure - Amendment of Rule 156(3) of the Rules of Procedure
The next item is the joint debate on the following reports:
Report (A4-0250/98) by Mr Fontana, on behalf of the Committee on Petitions, on the deliberations of the Committee on Petitions during the parliamentary year 1997-1998-Report (A4-0209/98) by Mr Evans, on behalf of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, on amendment of Rule 156(3) of Parliament's Rules of Procedure relating to the right of petition-Report (A4-0158/98) by Mr Wibe, on behalf of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, on the amendment of Rule 156 of Parliament's Rules of Procedure (Right of petition)
Madam President, ladies and gentlemen, for the Committee on Petitions the July partsession traditionally offers the opportunity to present its annual report but it is also a time for the Members of the House to debate the institution of the right of petition, our understanding of which seems to be at times inversely proportional to its importance.
The right of petition enables European citizens to have closer contact with the Community institutions by means of their requests, making these institutions aware of the preoccupations and expectations of citizens, especially when the intertwining of Community and national legislation ends up violating the rights of individuals. Indeed, a lot of petitions, I would say too many, demonstrate that the Member States disregard or incorrectly apply these laws that they themselves helped approve at European level. Whether we are talking about the more general case of discrimination between Community and national citizens or the more specific case of the threatened expulsion of Community citizens, only because they are unemployed, or the case of practitioners of liberal professions who fail to obtain recognition of their own diploma, there is an infinite number of extremely interesting cases that Community citizens submit to the European Parliament by petition.
These are human cases, sometimes painful, always rich in lessons, that we are trying to solve within the confined limits of our means, resources and competences. This is possible also because of the contribution of the European Commission and its services which, I stress, unlike the Council and the Member States, are in constant dialogue with our committee nearly every day.
From the numerous cases examined and solved emerges a push to demand a more forceful and direct legislative role for the European Parliament that has the favour of the people and to promote a system of better information for Parliament itself and the institution of the right of petition.
An in-depth reflection is therefore necessary, also in view of enlargement, in order to determine new instruments and procedures for the effective handling of petitions. The national authorities and the institutions, especially the Council, need to be more directly involved in these procedures, for too often they remain silent and do not act upon our requests for information or intervention.
In the report, we are also pleased with the fact that relations with the European Ombudsman are fruitful and constructive, in the interests of European citizens and of transparency of Community actions. We would also like to see a better use of new information technology, providing the Parliament with the appropriate instruments.
Although quantitative figures should never prevail over qualitative figures, the figures are in themselves very eloquent. I recall that in this period of time 1312 petitions were presented, 582 were declared admissible, 529 inadmissible. I will again point out, however, that 959 petitions are still being examined, including petitions that, like the one received on hunting, bear more than 1 800 000 signatures, testimony of the interest shown by many citizens in this instrument.
I will conclude, Madam President, with a question. We are aware of the fact that the institution of the right of petition has become an extremely important and delicate instrument to better draw the citizen closer to the European Union and to enable the Parliament to perceive citizens' real expectations. In short, in a Parliament that unfortunately still does not have the power to initiate legislation, the petition constitutes today an irreplaceable instrument for the full assertion of European citizenship to achieve that Utopian view cultivated by the great European minds and illustrated by Voltaire when in 1700 he claimed that Europe had to become the only continent where an Italian or German citizen who happened to be in France or elsewhere should never feel in exile.
If this is true, I ask you, Madam President: are the means, the instruments that we have given ourselves equal to our ambitions and to those expectations of European citizens I was talking about?
Madam President, I apologise on behalf of Mr Evans who is unavoidably absent this morning, although he hopes to be back by lunchtime when we vote on this matter.
The Evans report is about allowing petitions in the European Parliament to be submitted in languages other than one of the 11 official languages. There are two groups of what we may term non-official languages. Firstly there are the languages of some of the regions of the European Union. For example, from my own country you have Welsh or Gaelic. Secondly, there are the languages of immigration in the European Union which, again from my own country, would be languages like Gujerati, Urdu, Bengali etc.
The proposal from Mr Evans is to allow people to petition the European Parliament in either of those groups of languages provided they are accompanied by the appropriate official translation. This will benefit many millions of people who reside in the European Union, who are citizens of the European Union but whose first language is not one of the 11 official languages.
I hope that the House will be able to support the report. Mr Evans' amendment deals with this issue. There are a number of other amendments which I am afraid we are opposed to on the grounds that they mostly draw a distinction between officially recognised languages and languages that are not officially recognised. We believe that any of the languages commonly used in the European Union should be admitted, provided they are accompanied by the official translation. Certainly one or two of the amendments are rather nonsensical, one of them implying that we are going to have to recruit staff who, for example, are capable of dealing with petitions in Welsh. We are very happy for petitions to be submitted in Welsh, but we do not agree with the amendments which state that it should be permissible for them to be submitted without a translation.
I urge you to support the Evans amendment, but not to support the other amendments. I hope that you will make this small but significant change on behalf of the people of Europe when we vote at 12 noon.
Madam President, my report is based on a proposal by Mr Dell'Alba to make a small amendment to Rule 156 that would make it possible to submit petitions by electronic mail. The essence of my proposal is that we approve this amendment by Mr Dell'Alba, and that we thus allow petitions to also be submitted electronically. My report also contains a second proposal, namely that these petitions should be entered in a public register and thus be available to the general public.
My report has been discussed a great deal. However, I would say that the most valuable opinion on it so far is that petitions must be independent of the way in which they are submitted. It must not matter if they are sent by fax, ordinary letter or by electronic mail. I would also like to point out that the submission of petitions electronically is permitted in many corresponding bodies in the national parliaments and by our own Ombudsman.
In principle, three objections have been raised to this. The first is that it is unfair in some way, because not everyone owns a computer. It is, firstly, mainly men and, secondly, mainly people with high incomes who have computers. It is, of course, a valid objection to say that this increases the options for those who have a computer and not for others. At the same time, it must be said that when the typewriter was invented 50 or 100 years ago, they were not owned by everyone either, but perhaps the more wealthy groups in society. However, it would be unreasonable to prohibit the submission of petitions by electronic mail just because only a specific group of people would be able to make use of this facility.
The second objection concerns the possibility of falsification, that is, if a petition is sent in by electronic mail, it is possible to sign it with a false name. That is quite correct, that could be done. However, I would like to point out that there is nothing in our current Rules of Procedure to say that the signature on a letter that has been received should be checked. In my opinion, it is a matter for the administration. If the administration wants to check the signature, it is possible to do so, irrespective of whether it has been submitted electronically or in the form of an ordinary letter.
The third criticism is that it will lead to an increase in the number of petitions, which will therefore require more personnel; this, in itself, is also correct. However, I believe that there are opportunities to streamline the work when making use of electronic means. The most important point in this context, however, is that democracy has to cost something. This could mean that we need more personnel in the Committee on Petitions, but democracy costs, so we must also be prepared to pay the small price in question.
In addition to the above-mentioned core question, my report also contains a proposal to place the petitions in a public register, as long as the person submitting a petition does not want it to be treated in confidence. This is also a reasonable demand for the sake of transparency.
I would like to conclude by saying that, happily, this report has achieved unanimity in the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. Extremely small steps are, indeed, being taken here (it is almost a mere trifle) but they are nevertheless small steps towards greater transparency. Every long journey does, after all, begin with a small step.
Madam President, we in the Committee on Petitions welcome this initiative and would very much like to see it adopted as soon as possible. We believe that a rapid reform is necessary. At the same time, like the rapporteur, I would like to congratulate the Ombudsman on having opened a home page where you can find a form on how to lodge a complaint. It is a good model, also for us, when we come to realize in practice the amendment of the Rules of Procedure that this involves.
It is true that, under our current rules, the identity of the petitioner must be checked. We must try to speed this up, and, at the same time, we must also perhaps make use of new legislative proposals regarding electronic signatures.
We share the rapporteur's view that we must do more to develop the databases so that the general public can see what petitions exist. In addition, we agree that petitions must be treated in the same way, irrespective of the way in which they have been submitted.
I am also looking forward to the proposal to amend the Rules of Procedure so that the petitions will be public, except in cases where the petitioner has requested that a petition be treated in confidence. The interesting thing is that this amendment of the Rules of Procedure will conflict with Article 2.3 of the rules governing public access to documents as established by the Bureau. These rules have a different approach, namely that to obtain access to a document submitted to Parliament, we should not turn to Parliament but to the person who produced the document. This is an interesting conflict, but we have chosen the more correct line in this document, namely that they should be viewed as Parliament's documents.
Finally, I would like to say that it is important that in future we also have opportunities to submit mass petitions. At the same time, it is our responsibility as Members of Parliament to consider the nature of the matter and not the number of petitions when deciding priorities.
Madam President, I would like to congratulate the three rapporteurs for, as far as I know from the other committee, all three reports were passed unanimously. Our task, as parliamentarians elected directly by the citizens of Europe, is to represent the interests of these citizens and to look after their concerns. No institution or administration is infallible. European regulations can prove unsatisfactory in practice, just as the best-intentioned transposal of European law into national law can be unsatisfactory. We all know that administrations tend to act bureaucratically and that means at a distance from their citizens.
Proximity to citizens is one of the favourite expressions heard in the speeches of the Members of this House. The Committee on Petitions with its practical work provides the guarantee that this proximity exists in practice. The work of the committee is to provide redress in the case of shortcomings in or breaches of Community law and to protect the rights of its citizens. Happily, the citizens of Europe are exercising their rights more and more frequently and so the number of complaints and petitions received has increased over recent years. Unfortunately, the Secretariat's staff resources have not automatically grown in line with the increasing volume of work in the committee, and we are endeavouring to speed up the process by which petitions are dealt with by adapting and tightening up our working practices and systems. We also hope that the Wibe report decision on the amendment of the Rules of Procedure will win us further possibilities because it should mean that petitions could be submitted via the Internet and would make the administration and processing of the entire system faster.
It is not merely annoying that as long as several years can elapse before some petitions can be resolved. It also gives a very negative picture of Europe. There are many reasons for the length of time it can take to process petitions. Firstly, it takes time for the documents to be translated and for a summary to be made available in the eleven languages. Secondly, in most cases the Commission is asked for information and the Commission's answer then has to be translated into all the languages before the petitions can be dealt with in committee.
The greatest problem, however, comes from the Member States whose responses to complaints, particularly where these are obviously justified, are evasive, slow and in some cases non-existent and are only moved to action by the threat of appearing before the European Court of Justice. The fact that the European Commission report on this EU law lists 17 actions for treaty violation brought at the instigation of the Parliament in 1997 is the result of our work in the Committee on Petitions. So, despite all the difficulties, it is gratifying that many petitions have nevertheless reached a successful conclusion.
The annual report describes several cases by way of example and I should like to pick up on one of them here. It involves the case of a German employee who had worked for part of his career in Belgium and France. He quite rightly applied for his pension in all three Member States and although the French pension fund granted his claim, it only paid out half of it on the grounds that he had to submit the pension rulings from Germany and Belgium before he could receive the entire amount. However, as he was simultaneously experiencing difficulties with the German pension fund, where the matter had gone to court, he would have had to wait a considerable time before receiving his French pension.
At the initiative and intervention of the Commission, the French pension ruling was then changed and he was paid the full pension as the French authorities had acted on the basis of an old directive. This was a case, therefore, in which national authorities had made an error but the intervention of the Committee on Petitions was successful and a citizen was granted his rights.
Not all petitions can be resolved so successfully. Time and again we run up against the limits of jurisdiction imposed by the Treaty. However, it is important that the citizens of Europe are kept informed and that they know they can turn to the Committee on Petitions for help in enforcing their rights and we will do everything in our power to help them obtain their rights.
Madam President, during the debate on the Anastassopoulos report earlier this week, many Members said that we must make every effort to bring this Parliament closer to the people of Europe. That is an important objective. In fact the possibility of petitioning Parliament and the work of the Committee on Petitions are one of the most effective means we have of allowing individual citizens to use Parliament in a clear and a direct way to address their individual concerns.
I congratulate Mr Fontana on the clarity of his report and also on the commitment he has shown, as Chairman of the Petitions Committee, to the needs of European citizens. He is ably served by a competent and conscientious staff and, similarly, the reports furnished to us by the Commission are always thorough and well presented. One could wish, on occasion, that its reports arrived rather more promptly at the Petitions Committee.
The determined boycott of the committee by any representative of the Council is still, sadly, a great omission. I see no one here listening to this debate. We failed to get the British presidency to take the needs of individual citizens seriously. I hope that the Austrian presidency might address this issue and ensure that, as a matter of course, a Council representative attends every meeting of the Petitions Committee. The Council would learn far more there about how Europe is really working than at any number of closed Council meetings.
I would also endorse the points referred to by other Members about the need to use modern methods - e-mail and the Internet - to present petitions. Whilst I certainly endorse Mr Evans' report, the prime concern is speed of consideration. This is what Members really want to see.
Many thanks, Mr Perry. I just wanted to point out to you that the Council presidency is here today. Its representatives are here at the front and are taking notes industriously.
Madam President, I believe that the modification of the right to petition the European Parliament, in the sense that those languages which are official in an area of the territory of the Member States will be recognized, is a positive step. We must remember that this Parliament approved, in December 1990, the report presented by the Member from Luxembourg, Mrs Reding, which highlighted the importance of minority languages in the context of the European Union and the need to ensure that the citizens of all parts of Europe did not see the European Union as a body that was unconnected to their own identity.
We are not talking about recognizing more working languages or more official languages. It is purely a matter of these citizens being able to send petitions to the European Parliament, which is the institution that represents all of the citizens of Europe, in their own language, where it is officially recognized in the corresponding Member State.
I would like to point out that many of these languages were banned in certain countries during very recent dictatorships, but democracy has recognized them and has also granted them their own official status.
We must also take into account the fact that these citizens have the right to use their mother tongue in the Court of Justice of the European Communities and in other legal bodies. Therefore, the recognition of the use of the language itself on the part of the European Parliament would be an act of justice as regards the right to petition. It would be a good example, too, in the face of the future enlargement to include the countries of central and eastern Europe, where there are also minority groups with their own languages within each country; these groups would then see that this European institution is open to the plurality of all the peoples of Europe.
Madam President, it is becoming increasingly evident that one of the more significant innovations of the Maastricht Treaty was enshrining the right to submit a petition. This is a fundamental right given to each citizen of the European Union. In the period covered by the report, the Committee on Petitions received 1 300 petitions. Most of these petitions covered four main areas, namely non-recognition of qualifications, problems relating to free movement in the Member States, the environment and public health. These are real issues raised by EU citizens themselves, and we ignore them at our peril. The right to petition helps to break down barriers and creates a vital link between the working of the EU institutions and our citizens. As a result of petitions submitted by EU citizens, Member States can be found guilty of infringing Community law.
I wish to refer briefly to Sellafield. That nuclear installation on the west coast of Britain, far from the cosy seat of power in London, has been and remains a cause of serious concern to Irish citizens. The only safe Sellafield is a closed Sellafield. The Commission cannot continue to ignore what citizens are saying. It is not a question of subsidiarity: trans-frontier pollution is a matter of concern to us all and has prompted numerous petitions.
Sellafield has an appalling record: it is accident-prone, it pollutes the air and our sea. There is a long litany of incidents and disputes. Why was British Nuclear Fuels unwilling to release enough information to the Radiological Protection Institute of Ireland to enable it to assess the safety of nuclear storage at Sellafield? A report by the Irish General Council of County Councils, published in June, warned that a nuclear accident at Sellafield could result in a disaster ten to a hundred times worse than Chernobyl. Even a small earthquake in the Cumbrian region could breach the storage tanks. This report, prepared by the Director of the US-based Institute for Research and Security Studies, accuses the United Kingdom nuclear installation inspectors of not taking a serious accident at Sellafield seriously enough and of not having an emergency plan. It is about time the Commission clipped the wings of British Nuclear Fuels' nuclear ambitions as it expands its empire to the United States.
In conclusion, as regards the petition by Mr Peter Downs in Ireland on the safety of riding helmets, I want to urge the Commission to come forward now with a progress report on the issues raised. The proposed EN 1384 standard is a compromise which does not provide the best possible protection available, as required by the personnel protective equipment directive. Only one out of 17 equestrian federations throughout Europe was consulted. Why are we being denied safer standards when they exist, given that, for example, American standards provide better protection? So please come forward with a progress report, because lives are at stake.
Madam President, the amendment of Rule 156(3), proposed in the report by Mr Evans, is not a amendment of the rules governing languages, which are the responsibility of the Council, but the desire to ensure that citizens can use their own language in the complaints or petitions they send to the European Parliament.
Certainly, Mr Evans has made an effort, and has introduced this form of presenting written documents in the language itself along with a translation. But this is not satisfactory: it is a formal solution but it is not a real solution. And this is especially true, Madam President, for certain cases where the languages are official languages in one of the Member States of the Union. In this case, Madam President, we believe that the petitions and complaints made by citizens in their own language should be accepted.
Madam President, I think everyone realizes that petitions, together with the right to appeal to the Ombudsman, constitute an important aspect of European citizens' right of citizenship, and therefore I believe that in this sense we must encourage as much as possible this democratic activity and this right of citizens to information.
Petitions are also an instrument that citizens can use to become acquainted with the European institutions and an important moment for us parliamentarians and for the European institutions to learn about the most significant problems facing citizens and the most relevant aspects that should concern our actions.
It is worth noting that petitions are on the rise - there were more than 1 300 last year - but also more and more citizens are signing petitions - there are petitions with more than 30 000 signatures - which means that hundreds of thousands of citizens each year are using this important instrument of democracy. This obviously necessitates improvements in the organization of the work of the Committee on Petitions, but ways must also be found to make it easier for citizens to use this instrument. We are therefore in favour of the use of new instruments like the Internet and the use of languages other than the official languages, provided that there be a summary and a translation in one of the official languages.
It should also be noted that nearly half of the petitions are inadmissible: this means that European citizens are not being adequately informed about what they can request and how they have to send petitions.
Another important aspect is collaboration with the European Union's structures: with the European Ombudsman in particular for limited petitions but also with the European Commission whose collaboration so far has been good but which can be improved in terms of both the time it takes the Commission to reply and the quality of its answers.
Collaboration between the Committee on Petitions and the European Parliament's other committees should also be improved; furthermore, as already stated, relations with the Member States also need to be improved, given the fact that the answers that we have had so far have been unsatisfactory and slow to come.
As a representative of the Greens, allow me to say that we are very pleased that European citizens consider the instrument of petitions very important in making known the environmental problems of their own area.
Madam President, I would like to begin by congratulating the three rapporteurs, although in my speech I am going to concentrate on the report by Mr Evans due to its great importance and interest in the languages and cultures of the European Union. In fact, the languages which enjoy official status in a Member State will, from now on, be able to enjoy the same rights as those enjoyed currently by each of the 11 working languages of the European Union in terms of the right to petition the European Parliament, thereby promoting the development of the different cultures of the peoples of Europe.
And, Madam President, that is the aim of our amendment: to promote and develop the use of and communication in their own languages, by European citizens, respecting their own cultures and idiosyncrasies, with the Community institutions, in this case with the European Parliament.
By doing this, we are merely strengthening and developing the feeling of European citizenship in all the peoples of the Union. What we are trying to achieve is a situation whereby, if the case arises, a citizen, for example, from the Autonomous Community of Valencia, has the opportunity to contact the European Parliament both in Spanish and in Valencian, the latter being an officially recognized language in our Statute of autonomy.
This is a good opportunity to give meaning to the great effort that the European Union itself, through the Commission, has been making for several years to promote and develop the minority languages of the Union. This is, in particular, due to the ARIANE programme which received funding of ECU 3 700 000 in 1997, and thanks, too, to the work carried out by the European Bureau for Lesser-Used Languages.
I will conclude, Madam President, with the hope that this House approves a report whose amendments aim to widen and consolidate the spirit of integration of the peoples and their cultures.
Madam President, the purpose of the reports by my colleagues, Mr Evans and Mr Wibe, is to extend further the right of petition provided for in Article 156 of our Rules of Procedure. But, in these same texts, we find provisions which, anticipating difficulties that might arise from such reforms, turn them into a model of the status quo.
At a time when the European Commission's translation services are seeking a hierarchy for documents so that, with the coming of enlargement which will bring the number of official languages up to sixteen, it will be possible to decide which texts require full translation, Mr Evans proposes a reform of the Rules of Procedure so that everyone can present petitions in a language other than the eleven official languages of the Union. This is a fine idea for those who speak one of the minority languages. But how much time will be saved if the petitioner must attach a translation, or a summary, in an official language of the European Union? How hypocritical is this proposal which, put at its simplest, suggests that Parliament should receive documents which we all know perfectly well are quite pointless!
For his part, Mr Wibe suggests that the procedure for presenting petitions be simplified using electronic means, but he specifies that it would be necessary to send petitioners a letter inviting them to confirm the proposal sent by e-mail, as soon as the petition is received via the web. So where is the simplification that we are promised? The chairman, Mr Fontana, notes in his report an increase in the number and frequency of petitions, with the corollary of increasing delays and difficulties in processing them. Under these circumstances, where will be the efficiency and credibility of the Committee on Petitions, if we multiply the number of petitions to Parliament as suggested by the different reports which we are discussing this morning?
To conclude, Madam President, we shall vote against these reports, not because they are bad, but because they do not solve the problems which are raised, since having noted that the Committee on Petitions is becoming clogged up, the rapporteurs propose yet more bureaucracy as a solution.
Madam President, one of the most important results of the Maastricht Treaty has certainly been the institution of European citizenship which has made every citizen of a Member State a citizen of the Union and has implicitly led to greater protection of citizens' rights in the context of European construction.
Together with the figure of the Ombudsman, instituted by the Treaty, the right of petition, also sanctioned by the Treaty, is part of the logic to make up the democratic deficit that is still penalizing the Community's citizens. In fact, the right of petition is essential not only for citizens but also for the Union's institutions, in that petitions enable the institutions to become aware of citizens' real expectations.
We would, however, like to stress the fact that an effective examination of petitions always depends on an adequate presence of human resources, of responsible services, and we insist that the most appropriate means be used to inform European citizens regularly of the right of petition and even more so of the ways to reach the European Parliament, which is the collector of the petitions. Finally, great importance must be attached to the admissibility of these petitions.
The President of the Commission, and we also, would like to see the Member States being more active in cases where infringements are reported, and underline the need for the Member States to provide complete and prompt answers to the requests for information and action that they receive from the European Commission and to abide by the obligation to help the Community to fulfil its own tasks, as stipulated in Article 5 of the Treaty. All this, however, is unfortunately not the case today.
Mr Fontana, whom I thank for the excellent work that he does as chairman of the Parliament's Committee on Petitions, rightly draws attention to the real powers of the European Parliament which currently only has the power of codecision, without any true legislative power that effectively enables voters to exercise, through those they elect, the democratic control of the measures that are taken.
The importance therefore of having access to the right of petition, which records the hopes and expectations of citizens and takes in their complaints concerning European legislation that they consider unfair, is a cornerstone of our democratic system. Thanks to the various petitions sent to the European Parliament, we have certainly succeeded in making protective changes to what has become enforceable legislation, changes that are necessary to promote that European integration which we can no longer put off.
A final observation concerning the time of reply, which is too long: I do not know how, but we are going to have to study how to be quicker and more punctual.
Madam President, being an active member of the Committee on Petitions is very much an education. The Committee on Petitions provides a constant source of information, knowledge - and sometimes a bit of bewilderment - as we probe the various complexities of legislation which inspire citizens' complaints.
But it is here, in direct contact with the citizens of the European Union, that we find the flaws and limitations of European Union legislation. For example, on the environment, we find that environmental impact assessments do not apply to projects which were planned before the legislation was implemented. Therefore, a 20-year old plan can be taken off a shelf, dusted down and it does not need an environmental impact assessment for approval. On mutual recognition of qualifications, the European Union still has a long way to go. On access to social security benefits, governments collude with each other to deny citizens their rights.
All these things taken together act as an impediment to the free movement of citizens and the Committee on Petitions has continually drawn attention to this.
I would like to praise the Commission and thank it for its cooperation during my time in the committee. However, that praise is qualified. From time to time it could be more pro-active. Matters coming before the Committee on Petitions could have been taken a bit further by the Commission before going on to the committee.
But, like Mr Perry, I reserve my criticism for the Council. It very seldom cooperates with us, and the key to the resolution of very many citizens' complaints lies in cooperation. Unfortunately, this is not sufficiently forthcoming from the Council.
So, I am happy to support these reports, with those reservations. I thank the rapporteurs for their efforts. Mr Wibe has asked me to point out that his report is a work of historical significance. I am quite happy to quote that for the record - although I will leave you to judge for yourselves.
So far in this debate none of the speakers has kept to the allocated speaking times. If we continue like this, we will be half an hour late starting the voting this afternoon. I just wanted to say that once, for the benefit of everyone, with a plea that we might perhaps keep an eye on the clock.
Madam President, I am speaking on behalf of the Group of the European People's Party on the Evans and Wibe reports. The Wibe report is one small step for man, one giant leap for the European Parliament. We know that Mr Wibe, coming as he does from a Scandinavian background, is particularly interested in information technology. This is a new insight, a new aspect of our work which has been particularly emphasized and underlined by his work and that of his Scandinavian colleagues. We welcome it and it is right that he should be gently leading us into the 21st century in this respect.
As far as the Evans report is concerned, I am also speaking on behalf of the PPE Group. I should like to point out that Amendment No 3 has been withdrawn. It is not an amendment put forward by the PPE Group. An identical amendment has been put forward by Mrs Ferrer and 28 others and that will be voted on.
Having made that preliminary remark, I should say that the PPE Group supports the Evans report. We think it is a very workable and worthwhile compromise between two goals, one of which is to respect the Treaties and the regulations which are in place. The other is to recognize the right and desirability of people to be able to address their petitions to the European Parliament as far as possible in their mother tongue.
Mr Evan's report seems to observe both those goals. It conforms to the legal requirements of the Treaty and of the regulations. It is an important step towards allowing the speakers of minority languages or the languages of Catalonia, Wales, Ireland, Sardinia etc. to appeal to the European Parliament in their own language. Immigrant groups will also benefit.
It would be a pity if the European Parliament got itself too deeply involved in questions of linguistic arrangements that are more properly decided at national level. We have our official languages. We should observe their status in the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. I commend the Evans and Wibe reports to the House.
Madam President, the most genuine, direct, live contact that the European Parliament has with the citizens of Europe, individually and collectively, is the procedure within the Committee on Petitions. This was highlighted by the three reports and I agree with them. It was especially highlighted in the report by Mr Fontana, with which I also agree. I would just like to comment that, while it renders some kind of account and mentions a number of petitions that have been dealt with, it does not tell us of the outcome. In these cases did the citizen, the petitioner, get justice in the end or not? This concerns us. And if they did not get justice, who opposed them? The Council, the Commission, the national authorities? What will happen after that? Perhaps there is then a celebratory debate, a time-consuming procedure with no outcome.
I would like to add, firstly, that this report must mention whether the people are satisfied after the petitions have been dealt with; secondly, why, and who is responsible. I would also suggest that this committee and its procedure be strengthened institutionally and legally so that, when a just petition is not satisfied, there is some kind of sanction. Finally, I would suggest that the debate take place not once a year but, if possible, during each part-session - if we appreciate the importance of the institution - or even every six months so that Parliament can be brought up-to-date, and so that it can supervise and assist the committee in its task.
Madam President, I could almost repeat my contributions to the discussion last year word for word. Every year we receive more and more petitions, even though a high percentage of the people of the European Union do not even know that they have the right to submit petitions on Community issues to the European Union. In addition to leaflets, the use of new media could be used to inform the citizens of Europe of their democratic rights.
To the disappointment of the petitioners, the processing of petitions to the final outcome takes too long. The Committee on Petitions has optimised its procedures. In my view, cooperation with the civil servants in the Commission has improved considerably. As has already been said, in most cases the problem lies with the Council, that is, with the Member State to be consulted in each case. It requires real patience to obtain an answer. It often takes months, frequently there is no answer at all and sometimes it is only the pressure of the Commission instituting proceedings which moves the Member State to act.
It is impossible to avoid the impression that, contrary to the obligation enshrined in the Maastricht Treaty, individual Member States are not taking the rights of petitioners very seriously. I personally find it gratifying that the number of petitions taking action against failures to apply or to implement European environmental law has dropped considerably in the period covered by the report. This could be taken to show that Member States are now taking the environmental directives more seriously.
A high percentage of the petitions relate to social issues and to migrant workers in particular. Although the coordinating directive 1408 is positive, it often offers no help in resolving injustices. In this area, in particular, the Council must show greater understanding to ensure that freedom of movement does not create disadvantages. Here I should mention Mrs Weiler's report on which we will be voting this afternoon.
Madam President, the European Union, which is defined as and acts as a Community based on respect for human rights, and which has always defended and undertaken to promote the cultural diversity of Europe, cannot ignore the right of a people to have the symbols of their identity recognized and respected. Therefore, this Parliament, as the representative of the people who form the European Union, has shown itself on many occasions to be in favour of measures which contribute to preserving this identity, of which one of the most obvious symbols is its language. In this respect, we should recall the Reding report on the situation of the Catalan language or the Killilea report on minority languages.
Today, Parliament has the opportunity to fulfil one of the agreements adopted in the Killilea report and thereby to reiterate its commitment to the defence of those languages which are part of the rich cultural heritage of Europe.
Therefore, I call on this House to vote in favour of the amendment that various groups and Members have tabled to the Evans report, asking that the petitions drafted in the official language of a part of the territory of a Member State might also be admitted for consideration. I ask this to provide coherence with our own approaches and decisions and as proof of this Parliament's commitment to the construction of a Europe which is respectful of the diversity of the peoples and cultures which form it and which constitute one of its most important riches.
It is not a question of increasing the number of official languages or working languages, it is rather a matter of allowing those citizens who have a language of their own which is recognized as such by the legislation of its Member State, to draw up their petitions in their own language. This is important because this language is one of the examples of the cultural wealth of Europe, its use is one of their rights and, by doing this, we will win many citizens over to the European cause.
Madam President, the collective rights of historic minorities and cultural diversity are assets that we all must protect and the European institutions have spared no efforts in doing so. However, the right of petition is not a right of the peoples; it is, in fact, quite the opposite. It is an individual right anchored in the protection of human rights, which the Treaty recognizes not only for the citizens of the Union but also for any person, any human being who is in the European Union. Therefore, nothing is more contrary to that spirit than the discrimination between those who have a minority language which is recognized in a territorial context and those other citizens, who are normally the most needy, whose language is also a minority language but is not officially recognized.
Madam President, the amendment by Mrs Ferrer is not in line with the Treaties and, in addition, represents a serious attack on an essential element of the European Union: the true protection of human rights. The person most in need of the opportunity to forward a petition in his own language is not the European citizen belonging to a historic minority whose language is already recognized.
We must, therefore, be serious. If we recognize this opportunity, we must recognize it without any limitations. And it thus seems to me that the amendment by Mr Evans represents a logical solution to this extremely complicated problem.
Mr President, I am using my one-and-a-half minutes to give once again a very brief report to Parliament on my work as the President's mediator for transnationally abducted children. I was honoured to take on this role at the request of the Committee on Petitions. As soon as we receive notice of any petition relating to the abduction of a child, generally a parental abduction, we telephone the parties concerned so that immediately they are aware that somebody in Parliament is directly responding to their concerns.
This gets round the difficulties that many speakers have referred to in relation to delays with petitions, although I acknowledge that the situation has considerably improved since the committee was recently reorganized.
I believe that when dealing with many of the petitions, especially those relating to abduction of children, speed is of the essence. We make direct contact with the parents concerned, the judges involved and national authorities. This is very much appreciated by those whom we contact. However, we are still very much at a disadvantage because many European Union countries appear to have a persistent record of failure to implement the Hague Convention.
Mr President, ladies and gentlemen, I would like to say that I agree with the excellent Fontana report in terms of its comments on the importance of the right of petition. Petitions allow the institutions to become aware of the true difficulties and problems encountered by the citizens. The right of petition is, therefore, situated at what we could call the heart of the relationship of trust between the citizen and the institutions which must take responsibility for the smooth running of the Union.
By sending a petition to Parliament, the citizen is not only denouncing what seems to be an unsatisfactory application of Community legislation, but is also demonstrating, at the same time, its trust in Parliament and in all of the institutions, with the hope that the error might be rectified.
I, therefore, welcome the fact that the collaboration between Parliament and the Commission has allowed us this year, too, - as rightly pointed out in the Fontana report - to find specific solutions and improvements in a large number of cases.
I must also tell you that the Commission, which is doing everything possible to bring Europe closer to the citizens, shares the position adopted by the Committee on Petitions on infringement procedures and appreciates the importance of the action that Parliament is taking in this area.
We are convinced that an essential task which we must fulfil is to guarantee complete respect for Community legislation and to detect the weaknesses in this legislation in order to improve it and ensure that it is put to more adequate use for the citizens.
It is precisely because of that concern of looking rapidly and in detail at the petitions that have been submitted to us, that I will only speak briefly about the Evans report. It is true that the issue of the languages in which petitions are drawn up is essentially a problem which is Parliament's responsibility. However, it is also true that, through cooperation - which I would even go so far as to call creative - between the Committee on Petitions and the Commission's services, the consideration of a large number of petitions could be resolved. That is all I wanted to say to you. I would congratulate once again the rapporteur and all of the members of the Committee on Petitions on the excellent work they have done.
Thank you, Commissioner.
The debate is closed.
The vote will take place at 12.00 noon.
Report on the activities of the European Ombudsman (1997) - Public access to documents (European   Ombudsman's special report) - Amendment of Rule 161 of the Rules of Procedure
The next item is the joint debate on the following reports:
(A4-0258/98) by Mr Newman, on behalf of the Committee on Petitions, on the annual report on the activities of the European Ombudsman in 1997 (C4-0270/98); -(A4-0265/98) by Mrs Thors, on behalf of the Committee on Petitions, on the Special Report by the European Ombudsman to the European Parliament following his own-initiative inquiry into public access to documents (C4-0157/98); -(A4-0416/97) by Mr Crowley, on behalf of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, on the amendment of Rule 161 of Parliament's Rules of Procedure.
Mr President, it has now become an established practice that the European Parliament follows the best traditions in the Member States, by inviting the Ombudsman to present his annual report in person. Copies of the annual report for 1997 should have been distributed to all Members of the European Parliament. The report is also available on the Ombudsman's Internet website. The website was recently redesigned so as to make full use of new technologies for communication with citizens. From the beginning of this month we have begun regular publication on the website of all decisions following an inquiry. The website also contains the new standard form for making a complaint. This can be used by the rapidly increasing number of citizens who choose to send their complaints by e-mail.
The foreword to the 1997 annual report already contains a full introduction to the substantive themes of the report. I will confine myself here to three questions concerning the future.
The first question is: what remains to be done before the office of the European Ombudsman is fully operational and able to deal effectively with citizens' complaints?
The second question is: what is the best way to help improve the quality of European administration from the point view of the citizen?
The third question is: what can be done to help the many complainants with grievances about the application of Community law in the Member States, particularly when they try to exercise their right of freedom of movement?
As regards the first question, it is important to recall that 1996 was the first full year of work for the European Ombudsman. Between 1996 and 1997, the number of complaints rose by 40 %. In the first half of 1998 there has been a further increase of about 15 %. As I have also experienced at national level, there is a steady rise in the number of admissible complaints, but the increase in the inadmissible complaints is even higher. However, the citizen with a well-founded complaint which is inadmissible, does not usually go away empty-handed. Especially where rights in Community law are concerned, the European Ombudsman always tries to tell the complainant which competent and effective body could deal with the complaint. We are now able to process 70 % of inadmissible complaints in this way.
During 1997, the Ombudsman's office handled a total of 1 412 cases. Of these, 1 181 were new complaints received in 1997. Four own-initiative inquiries were launched during the year and 101 inquiries were closed with a reasoned decision. In 40 % of these cases, either the institution settled the matter, a friendly solution was found, or the case was closed with a critical remark. In 59 % of cases no maladministration was found to have occurred. A finding of no maladministration is not always negative for the citizen. The process of complaint and inquiry gives the institution the opportunity to explain to the public what it has done and why. In some cases, it even succeeds in convincing the complainant that it has acted properly.
Our goal is to decide on the admissibility of a complaint within one month and to close a case in which an inquiry has been launched within one year. We have largely met the first target: only a few cases are pending for more than one month. As for the second target, we have been successful in steadily increasing the number of cases resolved, but there is still a growing backlog.
I have been rather slow to apply for the resources necessary to establish the office. Setting up an office, selection and training of personnel and establishing the right working procedures take time and I have insisted that dealing with citizens' complaints must have priority. However, it is obvious that we now urgently need more resources, to deal efficiently and properly with existing complaints and prepare ourselves for the new work which the Amsterdam Treaty will create when it brings the third pillar (which includes Europol) fully into the Ombudsman's sphere of responsibility.
In its observations on the annual report for 1996, the Committee on Petitions asked for a more precise definition of the term 'maladministration.' I undertook this task and included a definition in the 1997 annual report, which Mr Newman welcomed in his report. The Thors report on the Ombudsman's own-initiative inquiry into public access to documents also demonstrates how the work of the Ombudsman and that of the European Parliament, especially the Committee on Petitions, can be made to interact fruitfully, to the benefit of European citizens.
In this connection, I wish to stress that the best way significantly to improve the quality of the administrative activities of Community institutions and bodies is to adopt a code of good administrative behaviour, in the same way as rules on public access to documents have been adopted by the Community institutions and bodies. I have mentioned two important initiatives in this field in my annual report. The first is the Perry report concerning the activities of the Committee on Petitions in 19961997. The second was taken by the Secretary-General of the Commission, Mr Carlo Trojan, who informed me in October 1997 that work had begun on drafting a code of good administrative behaviour for Commission officials.
I really hope that we will adopt the first code at Community level this year. Adoption and publication of such a code is an important sign of a commitment to create a more service-minded administrative culture in relation to citizens. It also means that both civil servants and citizens are aware of the standards in this field and know what an administration can be expected to do.
The last question I would like to raise here is the continuing high number of complaints from European citizens concerning the enforcement of Community law by public authorities in the Member States. We have increasingly been passing on these complaints or suggesting that they be dealt with either as petitions to the European Parliament, when they include a matter of principle which needs political experience or pressure in order to be resolved, or by the national ombudsmen or similar bodies. The Commission and especially its Euro-Jus legal advisers assisting citizens in the Commission representations in the Member States, also play a role in this field.
To my mind, it is important to realise that many of these complaints could be resolved easily and promptly at national level. Our objective is to create an effective network of redress for these grievances, in cooperation with the national ombudsmen and similar bodies (most often petitions committees of national parliaments). In the annual report I have given an account of the activities in this field so far.
I would like to use this opportunity to thank all the Community institutions and bodies for another year of constructive cooperation. I would especially like to address the Commission and the Commissioner responsible, Anita Gradin, and thank her for her firm and continuing commitment to open and accountable administration.
I would also like to thank the President of the European Parliament, Mr Gil-Robles, and his colleagues for their supportive and understanding attitude to the work of the Ombudsman. My thanks are due also to the chairman of the Committee on Petitions, Mr Fontana, and to all the members of the committee for their clearly expressed interest and cooperative attitude in their contacts with the Ombudsman's office. Special thanks go to Mr Newman and Mrs Thors for their comprehensive and detailed reports now before you.
Thank you for your attention.
Thank you, Ombudsman. As you can hear, we are very satisfied indeed with the way in which you have introduced your important work as Parliamentary Ombudsman. We will now proceed to the debate, and I will begin by calling on Mr Newman, who is the rapporteur of one of the reports, to speak.
Mr President, during 1997 the European Ombudsman continued to investigate possible maladministration in European Community institutions and bodies. He has done it thoroughly and comprehensively and in my report Parliament is asked to recognise this. The democratically elected MEPs who serve on the Committee on Petitions have the task of monitoring the work of the European Ombudsman. In our view, Jacob Söderman is an effective champion of the rights of citizens. His work acts as a vital safeguard, because without an effective Ombudsman the individual citizen could easily be the helpless victim of maladministration by a powerful and sometimes out-of-touch European bureaucracy.
In last year's annual report on the work of the European Ombudsman, Parliament asked him to come forward with a clear definition of the term 'maladministration' . He has responded to this challenge with a satisfactory formula, namely that maladministration occurs when a public body fails to act in accordance with a rule or principle which is binding upon it. Perhaps more meaningfully, he also reminds us in his report of the examples of maladministration which he gave in his first annual report. These include administrative irregularities or omissions, abuse of power, negligence, unlawful procedures, unfairness, malfunction or incompetence, discrimination, avoidable delay and lack or refusal of information. Of course the Ombudsman rightly makes the point that these examples are not exhaustive and that he cannot take up complaints concerning political or judicial decisions or that involve value judgments on legislative acts.
The Committee on Petitions has previously supported a common code of good administrative behaviour for European Union institutions and bodies and we are pleased that the Ombudsman has also proposed such a code. As he states in his report, this would surely raise the quality of the institutions' administrative practices and enhance their relations with European citizens. The administrative behaviour of the Ombudsman's own office perhaps provides a useful example of the kind of practices which should be included in a code. When the Ombudsman receives a complaint, the complainant receives a letter of acknowledgement which both explains the procedure for handling the complaint and, very importantly, gives the name and telephone number of the civil servant actually dealing with the complaint. This kind of administrative practice turns the faceless Eurocrat into a real person to whom the complainant can relate and I hope the Commission will take this on board.
The Ombudsman has looked into the European Commission's administrative practices when it has used the Article 169 procedure to bring infringements of the European Treaty before the Court of Justice. This is a matter which bothers many of our citizens who, rightly or wrongly, feel that the Commission responds too readily to pressure from Member States, for instance, over possible infringements of environmental protection directives. The Commission has also been accused of keeping complainants in the dark about the progress of this kind of complaint.
It is true that the Ombudsman was able to close his inquiries into the Commission's practices in the infringement procedure without making critical remarks. However, on the basis of our consideration of many relevant petitions, the Committee on Petitions believes that there are many unresolved problems concerning the application of the infringement procedure and we ask the Ombudsman continually to review the Commission's administrative behaviour when it uses the procedure. Perhaps the code of good administrative behaviour will also help in this matter.
I welcome the Ombudsman's commitment to conclude his investigations and inform the complainant, normally within one year of receiving the complaint. In order to help the Ombudsman to keep to this commitment Parliament will need to ensure in the budget procedure that his office receives the necessary additional staff.
In conclusion, I agree with the Ombudsman's decision to target his latest publicity at citizens and organisations that deal with European Community institutions and bodies, as his powers are limited to investigating maladministration by such European Community institutions and bodies. Other complaints of a European Union character can be considered through petitioning the European Parliament.
The Committee on Petitions and the European Ombudsman have complementary but distinct roles. One of the Petitions Committee's roles is to report on the overall work of the Ombudsman and our report to you today is that we are entirely satisfied with the way in which he has performed his duties.
Mr President, the work on increasing public access in the EU has started in earnest. The Court of First Instance's ruling on the Council of Ministers' documents, the provisions of the Treaty of Amsterdam and new methods for the Council of Ministers' work are all examples of this. A particularly important contribution to increased public access has been made by the Ombudsman through the Special Report which we shall debate, and through several other initiatives.
Let me first point out that the Special Report is historic. It is the first time that we in a part-session of Parliament have to make a decision on such a report. The way in which we treat this Special Report can, in a way, create a model for the future.
The importance of the report from a legal point of view lies in the fact that the Committee on Petitions thinks and proposes that it should come under the Ombudsman's mandate to undertake own-initiative inquiries. On the other hand, we share the Ombudsman's opinion that there are no grounds for formal recommendations, with the legal meaning that recommendations have under the Statute of the European Ombudsman.
On the other hand, as the Ombudsman also proposes, the Special Report gives grounds for political initiatives on the part of Parliament. At this stage, it is therefore important for us to signal politically what we expect from the Commission in the proposal on openness which the Commission should put forward supported by Article 191a of the Amsterdam Treaty regarding the right of access to documents.
As we state in the report, what we expect from the Commission is, inter alia, the following:
We regret that the Amsterdam Treaty's new rule to be adopted regarding openness formally applies only to the Commission, the Council and Parliament. It was a disappointment to many of us that it was so limited. Let us state that the new Article A in the Treaty is also obligatory for the other bodies, that is, that decisions should be taken as openly and as closely to the citizens as possible.
Today, on the basis of Ombudsman Söderman's speech and Mr Newman's report, we have talked a lot about the issue of a code of good administrative praxis , a code of conduct on good administrative practice and the significance thereof. Such a code means that we adopt minimum standards for good administrative practice. This means that it may be of significance to the other institutions that are perhaps not formally bound by Article 191a.
We also emphasize in our report that public access to documents is not worth much if not everyone can find out which documents exist and then request some of them. If there is no register or journal of the documents that exist, we will have a so-called insider public access. This report therefore requires rules on a register to be an integral part of the legislative proposals that the Commission should put forward as soon as possible.
In the debate following the Intergovernmental Conference it has been maintained that the rules to be adopted regarding public access can apply only to documents that are produced within the institutions. In this regard we refer to the explanation of this which was attached to the Treaty. There are good grounds for maintaining the opposite. The declaration attached to the Treaty concerns expressly the correspondence of the Member States. It is possible, as we are doing, to interpret this so that other incoming correspondence is public. Only what the Member States have asked to be kept secret shall be. In addition, I would like to issue a challenge to all the Member States who say they support public access, that they limit as far as possible requests to keep a document confidential. We ought also to ensure that this is how it actually works.
I would like to thank the Ombudsman for this initiative. We can confirm that it has led to practically all institutions and bodies having rules on public access, with the Court of Justice as a regrettable exception. We can also confirm that, since the report came into being and for as long as we have discussed it here in Parliament, the publication of the rules has improved. Practically all institutions have rules on access to documents in all languages. They have published their rules on access to documents in the OJ or on their websites. Even the Committee of the Regions has done so; this constituted an addendum after the report was completed in committee.
Allow me also to say something about our voting procedure. I believe the President is going to propose that recital D is a superfluous recital in the report. There would have been an error there. I hope that the President will make a decision on this at the vote.
When we are able to go further with public access, it is important for us in future to obtain more precise rules for all institutions, in which deviations from the principle of openness are as precise as possible and as small as possible.
Mr President, I should like to welcome the Ombudsman to the House. I also welcome the Commissioner. She has been a very active force in bringing forward some of the proposals that are being discussed here today.
At the outset I would like to point out to Members that my report deals with changes within the Rules to accommodate the operation of the Ombudsman and so on. In that connection I should like to thank the secretariat of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities for its assistance in drawing up this report, which was a very trouble-ridden one when it first started off in the last Parliament.
It is essential for us, as a Parliament, to guarantee the independence of the office of the Ombudsman. In one sense, while we in Parliament are the representatives of the European citizens and while the Commission and the Council have their own distinct roles, the Ombudsman is the person who can interact between all those different institutions in a neutral and unbiased way; who can make comments and decisions that are either favourable or unfavourable, on the basis of the rights of citizens and in support of those rights. Therefore it is essential for us, as a Parliament, to have our Rules altered to guarantee that independence and also to show the link between Parliament - through its committees - and the Ombudsman.
From that point of view the Ombudsman and Parliament are the two central points of access for European citizens: because we are elected and because the Ombudsman is there to protect their rights if there is any maladministration or wrongdoing in the operation of the European institutions.
Originally in our own Rules of Procedure we had Rule 161 in its original format, which could have been interpreted as not guaranteeing the independence of the Ombudsman, particularly on issues such as: when the Ombudsman was due to come before Parliament, whether he could be called before Parliament to make requests for information, and whether a committee of Parliament could bring him before the committee to make requests for information. Under the Treaties the Ombudsman has the right to adopt his own implementing provisions and regulations. That occurred on a provisional basis when the office was set up and became fully effective in January of this year when it became fully operational. Unfortunately it is only now that we in Parliament are coming round to amending our Rules of Procedure to take account of those rules concerning the Ombudsman.
To that end we have made some changes to Rule 161. It is important that Members should realise that our own Rules of Procedure are our guiding light with regard to the operation of this Parliament. I know a lot of Members find them very technical, very boring and indeed at times pedantic. But the reason that we have rules is to ensure the proper operation of Parliament and also the proper structure of relationships between Parliament and other institutions.
It is for this reason that changes are being made in Rule 161. The biggest change that is being made within the Rules is to ensure that the Ombudsman has the initiative with regard to informing Parliament and Parliament's committee. The one obligation required of the office of the Ombudsman is that an annual report must be submitted. That annual report allows for debate to take place in this Parliament, which is what we are having at the moment. Apart from this, Parliament guarantees the Ombudsman its cooperation, whether through access to documents, through giving information or through the Petitions Committee, guaranteeing that requests for information are followed up.
What we are doing here today in amending the Rules is first and foremost to guarantee the independence of the Ombudsman. That is a very clear message which we can send from Parliament today to European citizens to show that, despite the changes in personnel within Parliament, despite the alterations in the Commission and despite a different Council presidency every six months, the one remaining certainty at all times is the office of Ombudsman: the final port of call for the protection of rights and fundamental freedoms and the guarantees of proper administration of all of the European institutions.
I commend this report to the House. I would also like to thank the Committee on Petitions for their opinion, given by Mr Gutiérrez Díaz, which is very supportive of my own position.
Mr President, Mr Brian Crowley is presenting us with a proposal to amend Rule 161 of the Rules of Procedure of the European Parliament, after a fruitful exchange of opinions and observations in which the Committee on Petitions participated fully and actively. As a result of the good work carried out by Brian Crowley, we today have a completely satisfactory proposal for amendment which, in addition, is in line with the opinion already previously given by the European Parliament.
The rapporteur's proposal is categorical evidence of the complete independence of the European Ombudsman, and of the fact that the normal channel for the relationship between the Ombudsman and the European Parliament is the Committee on Petitions; a relationship which is clearly confirmed in the proposal for amendment which we must vote on.
Therefore, Mr President, while congratulating Mr Crowley, I would also call on the ladies and gentlemen here to vote in favour of the proposal to amend the Rules of Procedure.
Mr President, Ombudsman, Madam Commissioner, what does the Maastricht Treaty mean when it requires the policies and decisions of the Union to be taken as closely to the people as possible? It means many things. And one of these things is certainly the theme running through the Ombudsman's special report, that is access to EU documents for the citizens of the European Union. It is my honour and my pleasure, Ombudsman, to thank you on behalf of the Committee on Legal Affairs and Citizens' Rights not only for having taken an initiative which reflects the legal basis of your role, but also for having done the citizens of the European Union a great service in recognizing their rights.
In so doing you have admittedly also imposed an obligation upon the bodies and institutions of the European Union to review their practices. For example, the Council must now ask itself whether it actually has the right to rule on what is and what is not legislation. Parliament must also ask itself whether its rules of access have really developed in accordance with the Rules of Procedure.
In this respect, this special report represents an important step towards the fulfilment of the new Article 191a which, although it only actually contains rules on access for the Council, Parliament and the Commission, in light of the new version of Article 2, second paragraph, must also be taken as a criterion for all bodies and institutions of the European Union.
I will conclude by extending a special word of thanks to Mrs Thors who has not only shed some light on the significance of the Södermann report, but through her work with the Committee on Legal Affairs and Citizens' Rights has also given an example which is admittedly not always followed in this House.
Thank you very much, Mrs Thors.
Mr President, Ombudsman, ladies and gentlemen, I would first like to congratulate the Ombudsman and Mr Newman, Mrs Thors and Mr Crowley for their excellent reports. These discuss both the Ombudsman's annual report for 1997, the Ombudsman's Special Report on public access to documents, and an amendment to Parliament's internal Rules of Procedure applicable to the Ombudsman. I have read all of these reports with great interest. It is, after all, through the Ombudsman that citizens of the EU have been given the chance to know how our administration works.
In the Ombudsman's annual report for 1997, just as in 1996, most of the Ombudsman's inquiries relate to the Commission. This is normal, bearing in mind that the Commission is the institution that makes most of the decisions that directly concern the citizens.
In Mr Newman's report on the Ombudsman's annual report there are four main questions that I would like to comment on briefly. Firstly, like Mr Newman, I welcome the fact that the meaning of the term 'maladministration' has now clearly been defined. This clarifies the Ombudsman's mandate. It also facilitates our work and that of the Ombudsman in identifying how we are to combat this maladministration.
The second question concerns the importance of the citizens receiving information on their right to submit petitions to the Ombudsman. I share the opinion that we in the EU institutions must continue this information work. The information must also be improved with regard to the right to submit petitions to Parliament's Committee on Petitions.
The third point concerns the Ombudsman's efforts to improve the procedure for proceedings pursuant to Article 169 on the infringement of Community legislation by Member States. It is a question of increasing the confidence of the citizens in this procedure. The Commission itself has undertaken to inform the complainant when we intend to leave a complaint without action. We are also going to communicate the Commission's grounds for deciding that no infringement of Community law has taken place.
Finally, Mr Newman takes up the question of the drawing up of a code of conduct for the administrations in the Union's institutions and bodies. Parliament took up this matter in connection with the Perry report on petitions to the Committee on Petitions in 1996-1997. The matter has also been taken up by the Ombudsman himself. We in the Commission support this proposal and have produced an initial draft for such a code of conduct. This has been sent to the Ombudsman who has given us many constructive comments. At the moment, we are working with a new proposal and revising it with broad internal agreement. I am convinced that such a code of conduct will lead to us improving our administrative practices, and that we can improve relations between the Commission's services and the citizens.
During 1997, the Ombudsman also presented a Special Report on the opportunities the public should have to access documents. The report is also discussed in Mrs Thors' report. The Commission supports the view of the report that access to documents is an important element if we want to create increased openness in the Union. It is also a fundamental requirement for citizens to be able to participate in the public debate. Increased openness will enable us to contribute towards an improved decision procedure, and thereby also to citizens having greater confidence in the Union's institutions. If we wish to prevent power abuse and corruption, openness is a good means of doing so. Like the Ombudsman, therefore, I welcome the fact that the EU's institutions and bodies are on the way towards implementing rules for public access to documents. I concur also with Mrs Thors' demand that every refusal to issue documents be explained with reference to why an exception is being made.
The question of access to documents is also closely linked to the existence of a properly-functioning register of documents in the institutions. I consider this to be a very important instrument, both for our daily work and to bring about increased openness.
Mrs Thors also proposes in her report that there should be specific persons to whom the general public can turn with their inquiries. For your information, I can tell you that the Commission has appointed such contact persons in all the DirectoratesGeneral. In addition, there is a unit in the General Secretariat which will have central responsibility for questions of openness and for responding to what access to documents is available.
Finally, I would like to welcome Mr Crowley's report on an amendment to Rule 161 of Parliament's Rules of Procedure. These amendments will further improve the Committee on Petitions' already good relations with the Ombudsman.
Mr President, it has been established in the Amsterdam Treaty that openness in the decision-making process shall be one of the Union's fundamental principles. The Commission has already begun to prepare the proposal that the Council and the European Parliament will discuss regarding the right of access to documents in all three of the institutions. We hope that there will be an initial working document as early as the autumn.
To conclude, I would like to thank Ombudsman Söderman for the good working relationship that we in the Commission have with him.
Mr President, Madam Commissioner, Ombudsman, I am happy that we can discuss the excellent reports by the European Ombudsman, and by Mr Newman and Mrs Thors, at peak listening time, as we say, because the matter fully deserves it. We are dealing with the rights of the citizens in terms of the administration and the transparency of that administration.
Mr President, the difficulty of the role of Ombudsman derives from the fact that he had and still has to create, now and in the years to come, a whole set of rules and procedures. He must put in place a theoretical and practical procedure for dealing with complaints. I can say, having followed this matter, that Mr Söderman has applied himself to the problem with a great deal of energy and in a spirit of continuity, and I would like to congratulate him on behalf of the Socialist Group.
In particular, Mr Söderman has specified the notion of maladministration, which was contained, but not defined, in the Treaty. The Ombudsman's efforts to clarify the concept are on the right track and should specify the respective duties of the Committee on Petitions and of the Ombudsman. These two are not rivals but should complement one another. They are both instruments of a parliamentary democracy to monitor administration.
In this respect, it is essential that Parliament itself lays down clear procedures to deal with the Ombudsman's reports. Publicity is an efficient tool for combatting excess bureaucracy. It is useful, therefore, to give the Ombudsman parliamentary rules on the use of this tool, in the course of this part-session, and I can say that the Committee on the Rules of Procedure, the Verification of Credentials and Immunities is getting on with this.
However, the specific cases described in the Ombudsman's report, which are fascinating to read, show clearly that the work on complaints also makes it possible to objectify the debate. Too often, citizens who are refused a request accuse the national or European administration of discrimination, and, in this respect, I think that the research carried out by the Ombudsman has a pedagogical value since it can be used to help our citizens have a better understanding of how the Community works.
However, if we consider that in 1997, 1 181 new complaints were received from a population of 370 million, we believe that there is a long way to go, all the more so because only 27 % of complaints received fell within the mandate of the Ombudsman.
I would also like to comment on the special report on access to documents. It is an essential principle of transparency, reinforced by the Treaty of Amsterdam, and at the request of the Ombudsman all the institutions are called upon to adopt rules in this area. The European Parliament did it in 1997, but, to my mind, Mr President, these rules are very restrictive, very formalistic, and above all they have not been the subject of any democratic debate within this institution. I share the view of all those, including Mrs Thors, who deplore that a decision by Parliament in this context is in fact a decision by the Bureau, which is not empowered to do this, and, to see whether these rules are truly solid, I am waiting for the first case to be referred to the Court of Justice when, for example, a citizen is refused access to documents concerning Parliament's property policy.
To conclude, Mr President, I would like to express one regret. Seventeen citizen's complaints have been submitted by Members of the European Parliament. This is a low number and it proves that we MEPs have to make a personal effort on the ground in order to enlighten our European citizens as to their right to call upon the Ombudsman.
Mr President, Ombudsman, Madam Commissioner, ladies and gentlemen, on behalf of the PPE Group I want to take a moment to consider the Newman report. First of all, I want to congratulate the rapporteur, Mr Newman, on his report. Secondly, and more specifically, concerning the work of the European Ombudsman, I want to express the special appreciation of the PPE Group for the work that the Ombudsman and his team have done and for the annual report for 1997. The 1997 annual report has a remarkably clear structure and focuses, among other things, especially on elements that are indeed of great importance. Apart from that, Mr Fayot has alluded to the great concern for the judicial context within which the European Ombudsman must function. What is the mandate of the Ombudsman as laid down in the Treaty? How does one define the concept of maladministration? And, inversely, how does one set down rules for proper administration? I believe that these are elements which were requested by our group in 1996, and we are pleased about the work which has been done on this matter in the current annual report.
We would also like to congratulate the European Ombudsman and his assistants on the openness and rapidity with which they have accounted for their activities, both to the Union and directly to the citizens and the associations in the Member States. I believe that this is a good example for other European institutions, also concerning the use of new communication technologies. There are many interesting figures in the annual report, but I will take a moment to reflect on only two of them. Firstly, only 27 % of the complaints fall within the mandate of the European Ombudsman, 27 % of the complaints lodged, of which approximately two-thirds were declared admissible. This concerns more than 1 000 new complaints. Ultimately there are only a very limited number which fall within the activity mandate of the European Ombudsman. Secondly, only 3 % of all admissible complaints have led to criticism from the Ombudsman or to a settlement with the institution concerned.
Our group draws three conclusions from this. Firstly, the citizen has too little knowledge about the specific mandate of the Ombudsman and the role of the Commission in Parliamentary petitions.
Secondly, the Commission, Parliament and the European Ombudsman all have a joint responsibility for communication, but also, specifically with regard to the Parliament, for providing greater financial means.
Thirdly, we know that citizens have many questions regarding the institutions. There is a need for the European Parliament to approach them more positively. Mr President, I have a question for you. We have thousands of visitors here every week. Why do we not provide the visitors with a booklet or brochure about the task of the European Ombudsman and what the Parliament does in this matter?
Mr President, there are two reasons why the post of European Ombudsman is important. Firstly, the right to consult the Ombudsman is one of the European civil rights which applies to all natural and legal persons who reside legally in the European Union. This means that this right is a political right and represents a political project.
Secondly, the high number of complaints shows how essential this function is and that certainly not everything in the European institutions runs smoothly. Allow me to briefly refer to the conclusions of my report 'Citizenship of the Union' in connection with the operation of the European Ombudsman.
Firstly, it is of essential importance that the citizen becomes better informed about the role of the Ombudsman. It is especially the task of Parliament to make sure that the citizen knows his or her European rights and knows how, where and when he or she can exercise these rights.
Secondly, the institutions must learn from the dossiers about them which have ended up with the Ombudsman. The complaints submitted give a good picture of what is happening with the citizen and what the citizen finds wrong in European administration. Every institution must therefore adjust its mode of operation to come as close as possible to the citizen.
Thirdly, the activities of the Ombudsman can be improved by establishing national agencies in the Member States. This would strengthen the role of the Ombudsman and these agencies could serve to refer matters which the Ombudsman services in the Member States are authorized to deal with, and vice versa.
In short, we, as the European Parliament, must ensure that the Ombudsman also contributes to the process of bringing Europe closer to the citizen. We have complete faith that the present Ombudsman, Mr Söderman, will do this.
Mr President, first I wish to congratulate all three rapporteurs on their excellent work. Above all, I would like to express my thanks to the Ombudsman, Mr Söderman, for the splendidly energetic work he has done in the name of greater transparency, public access and EU credibility. His contribution has been a major one and, during his short term of office, it may already be said that the institution of Ombudsman has established its position in the European Union.
It is also important that he should have produced the first special report on public access to documents. I am in full agreement with the conclusions Mrs Thors expressed in her own report. Unfortunately, working towards greater transparency often still leaves a bad taste in the mouths of those in some institutions, although I believe that we are making headway in this matter.
Another important point is that the Ombudsman has produced a definition of maladministration. But it is by no means enough that we know what maladministration is. We have to have rules of procedure for good administrative practice, as the Ombudsman has proposed. I also hope that this Parliament sees to the matter of extra staff so that the Ombudsman gets the added resources needed, which is a vital matter.
Mr President, when we investigate exactly which agencies are at present involved in creating transparency for the European Union, it is with gratitude that we cite the fundamental work of the Ombudsman. For this the Green Group wishes to thank him warmly. As a result of this work, nearly all Union institutions have regulations that have to be observed whenever the general public wishes to receive documentation from them. Now it is up to the public to examine and see how well these regulations serve them, and, if necessary, to use the machinery available to appeal decisions that deny them access to documents. Through his work and findings, the Ombudsman has also obliged the Council and the Commission to justify more precisely why the institutions have not surrendered documentation to the public. And the Council cannot hide away, for citizens must have the general right of access to documents from the institutions of the European Union.
There is, however, still a long way to go before we reach a stage where the refusal to release documents is totally justified and a rare exception. That is why it is important that the European Parliament bear the responsibility in the drafting of a regulation on transparency. It was gratifying to hear the Commissioner say that a working document on this matter might appear in the autumn. The provisions must affect all the institutions, just as Astrid Thors said in her report, because good administrative practice must be observed. It is very important that exceptions to making documents accessible to the public are strictly limited. Rather too often such notions as general security and international relations are used as justification for denying access to documents. Our group hopes that the Ombudsman might help to define these notions more exactly.
Mr President, I would like to congratulate the Ombudsman on this second annual report, which sheds new light on the work which he carries out at the service of European citizens, now that the various services and infrastructures have become operational and links have been established between Member States and their national Ombudsmen. The Ombudsman's services have been able to deal with the 1 200 complaints which they have received; this is proof that this institution is beginning to be known but probably still not to a sufficient degree.
So I share the point of view expressed by Mr Newman in his excellent report. Independently of the complaints being referred, the initiatives taken by the Ombudsman are therefore very welcome, particularly as regards the definition of this notion of maladministration, which is not always easy to grasp.
Thus, it should be possible to make a clearer distinction between the responsibility of the Committee on Petitions and that of the Ombudsman. It is obvious that this relies on closer cooperation between the two institutions and thus supposes that the two bodies have the means - and this includes budgetary means - for their respective tasks. In this respect, you know, Ombudsman, that my group will support your requests in this matter.
Finally, it is also necessary to provide the citizens with quality information, particularly thanks to new methods of communication such as the Internet; this is for reasons of the transparency to which all European citizens are entitled.
Mr President, all three reports which have been submitted are, like the three preceding reports, full of good intentions. We must acknowledge that Mr Crowley's report responds to a clear wish for legal clarification of the texts, of our Assembly's Rules of Procedure on the one hand, and the Statute of the European Ombudsman on the other. It does so to the advantage of the latter, outlining for each their prerogatives and obligations, which is one measure amongst others of good operation.
On the other hand, the Newman report on the Ombudsman's report returns to the need for cooperation between the Committee on Petitions and the Ombudsman. How many times have we made this complaint? And yet, on reading the report one is tempted to conclude that either nothing at all is being done in this area or the Ombudsman is happy to present to us, on principle, declarations of intention which he himself knows carry no weight. But here again, if there is to be fruitful collaboration, we need partnerships which work well.
On all sides, in fact, the accumulated delay is considerable. There are 959 petitions waiting before Parliament and 227 referrals by the Ombudsman, carried forward one year to the next. The Court of Justice has itself pointed out that the Community institutions must, and I quote "ensure the internal operation in the interests of good administration' .
As regards Mrs Thors' report, Mr President, it echoes the Ombudsman's special report which requests greater access for the public to the documents of the Community institutions
We can only underwrite this complaint. In fact, the construction of Europe has always been too far away, or even voluntarily hidden from view, for us not to laud this proposal. But Mrs Thors also underlines, in her explanatory statement, that transparency is not the only necessary reform and that other structural reforms must be put in place in all the Community institutions in order to improve efficiency and clarity.
Mr President, first of all I should like to congratulate Mr Söderman on his excellent report, and also the rapporteurs who have given their views on the Ombudsman's annual report and the transparency of the report. I am delighted that it has been possible for us to discuss these reports this morning in conjunction with the reports on the Rules of Procedure and the annual report on the work of the Committee on Petitions.
These subjects belong together since the Committee on Petitions is not only responsible for cooperation with the Ombudsman; we see again and again that the work of each complements the other, and in the course of the last year we have been able to build up a solid basis of trust between the members of the Committee on Petitions and the Ombudsman, Mr Söderman, which we can use to the benefit of the citizens of Europe.
Mr Söderman's reports demonstrate both that complaints about the institutions are justified and that solutions to the problems are possible. In relation to the initiatives concerning the transparency of the institutions, I can only urge the utmost caution. Quite unilaterally, Mr Söderman grasped the nettle and was successful. Precisely because the image of bureaucracy is inherent in the institutions of Europe, it is good and helpful for the citizens of Europe to know that there is an office which is bringing light into the darkness of bureaucracy and thereby opening up ways of presenting their complaints successfully.
But even the Ombudsman is bound in his work by the restrictions of the Treaty, and many complaints relate to maladministration, not in European, but in national institutions. The second limit is the staff resources of the office and with the increase in the number of complaints and our policy of closeness to the citizen, we support the demand that the staff of the office be reinforced so that everything can be dealt with.
Mr President, in general terms, we agree with the rapporteur, Mrs Thors, in supporting the initiative of the Ombudsman to obtain greater transparency as regards all Community activities and to urge all of the institutions to provide information related to their field of activity to the citizens or legal persons who reside or have their home in any Member State and who ask for such information. This is necessary because we must emphasize that it strengthens the democratic nature of these institutions, and it is appropriate to encourage, in particular, the Commission and the Council to progress towards this aim.
Perhaps this is the time to recall that positive indications are already being given in that direction. For example, the Court of First Instance of the European Communities has just judged that a Council decision refusing access to certain documents must be overruled, since the reasons for the refusal were not clearly justified. The documents had been requested by the Swedish journalists' association; it only received from the Council four of the 20 documents required, yet it had been able to get 18 of the 20 documents through the Swedish authorities.
Another indication is that the European Court of Justice has just given a ruling for the first time on the directive on the freedom of access to information concerning the environment.
Given all of this, we agree with this report and, naturally, agree that access should be allowed to documents within the rules of the game involved.
Therefore, ladies and gentlemen, we support this report and we congratulate both the rapporteur and the Ombudsman.
Mr President, I was extremely pleased to hear the chairman of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities share the opinion put forward in the report on access to documents, namely that it is wrong for the Bureau to have adopted the rules on our own openness, and that they contain shortcomings. I hope that, together with several committees, we can get this corrected quickly, as it is a disgrace to Parliament.
I am also pleased that the Commissioner has said that the Commission is prepared to adopt the system of having a register of documents. What is lacking, however, is a response as to whether incoming documents will also be registered there.
Furthermore, I would like to say that our group cannot support recital G of the report. It emphasizes confidentiality, which conflicts with the whole report. The ELDR Group will also vote against paragraph 22, which is quite simply incorrect.
Mr President, it is evident that with his work the Ombudsman has already played an extremely positive role in working towards increased openness within the EU. I would like to take this opportunity to express my appreciation of Mr Söderman's work.
The demands Mrs Thors is making on future rules on openness in the report are good, but I would like to draw attention to two points that I think are lacking. The first concerns the fact that there are several important cases in the Court of Justice, such as the Guardian case and the journalists' case, which have given greater importance to openness. The court process also has several weaknesses. It costs a lot of money to go to court and the proceedings take a very long time. A way of making an appeal which is quick and costs nothing must be introduced in the new rules.
Secondly, the rights of EU employees to speak to the mass media ought to be strengthened by introducing freedom of communication. Consequently, I will also be voting against recital G of the report.
Mr President, I believe it is not by chance that today, all day, we have been discussing, firstly the issue of petitions and now the issue of the Ombudsman. I consider this association to be especially felicitous, because I believe that the citizen's right to submit a petition to the European Parliament and the right to lodge a complaint to the European Ombudsman are two basic rights which are fundamental for the European Union. They are of course parallel, complementary functions. They are of course distinctive functions which, in contradistinction, highlight the independence of the European Ombudsman. However, the right to make a complaint, as well as the right to submit a petition, is an opportunity, a practical test, a continuous sounding instrument in some way of the operation of the European Union: direct, with the citizen, with the active participation of the citizen. It is therefore an invaluable political tool, a component in the progress of the European Union.
A year ago exactly, as rapporteur for the annual report of the Ombudsman, I had the honour of presenting the views of the Committee on Petitions. What I wish to say is that, today, I have the great satisfaction of personally welcoming the tremendous progress that has been made since last year. This year's report by the Ombudsman truly promotes, reinforces and advances the institution of European Ombudsman. Mr Newman, our experienced rapporteur from the Committee on Petitions, has analysed the report and also the work of the Ombudsman. I wish to say briefly that I think the European Parliament has made a good choice and the European Union has a worthy representative in the European Ombudsman, because really and truly Mr Söderman has constructed and is still trying tirelessly to construct this invaluable instrument. I therefore thank and congratulate the European Ombudsman.
It was said previously that each year we repeat ourselves in this debate on petitions and complaints. However, this year is no ordinary year. We have some breathing space before the next elections, therefore it is necessary today to send a strong message to the people concerning their participation in the developments of the European Union.
Madam President, the facility that exists for Union citizens to appeal to the Ombudsman is one of the most important rights they have. The extent of the Ombudsman's efficiency depends largely on the resources he has available to him. The office of the Ombudsman for Europe has gradually become inundated with petitions. This is an indication that the public see the work of the Ombudsman as vital in correcting maladministration in the EU. The common task of the European Parliament and the European Ombudsman is the protection of the rights of citizens and Union democracy.
The citizens of the Union have the right to require the office of the European Ombudsman who handles their complaints to have a sufficiently large legal staff available to it, one that has at least the same level of legal experience as the Community institutions under investigation. With growing pressures of work the problem which the struggling Ombudsman has is the number of posts available and their level. This is a state of affairs that will have to be remedied in the future. Otherwise we will have a situation where the Ombudsman handling a case in respect of a citizen of the Union will have at his disposal only machinery which is inadequate and of inferior quality.
I hope that we can all give our support to the European Ombudsman in his vital endeavour to create a flexible, efficient and adequately resourced Ombudsman's office. Only in that way can we offer the citizens of the Union a speedy, high level service there.
Madam President, I would like to join the chorus of praise for our Ombudsman. He has done a splendid job and it has rightly been recognised by Parliament.
His job has, in many ways, brought the citizens of Europe closer to us, an aspiration we continually speak about here in Parliament. He has also, for many countries who do not have a tradition of Ombudsman, brought the role closer and explained it to the people - which was very important. In his first report he pointed out how many people had petitioned, and which petitions were not admissible. As I pointed out when I spoke earlier in this debate, he has also promptly responded to those who have petitioned Parliament. This is very important because many people, when they write, feel that their letters disappear into some bottomless pit and nobody ever finds them again. So that is terribly important.
I should just like to take this opportunity, while expressing my appreciation of our Ombudsman's work, to raise also the issue of the need for a special children's Ombudsman in Europe. My work in the area of children and children's rights clearly indicates that this is an important and very vital extension of the role Mr Söderman has been fulfilling so splendidly. I hope that in the next Parliament we will address that issue and decide on the appointment of a special Ombudsman for children.
The debate is closed.
The vote will take place during the next voting time, which is about to begin.
Madam President, the Spanish Interior Minister has stated that the assassinations in the Basque country of democratically elected representatives "are unacceptable for the entire European Union because they constitute an attack on the very essence of democracy' . And since this is the home of democracy in Europe and also the most visible expression of the peace and liberty which the large majority of Europeans enjoy, I would call on you, Madam President, to welcome a group of Basque local councillors whose lives are threatened due to their beliefs and who are here to attend our debates today.
Mr Galeote Quecedo, I welcome our visitors most warmly, and I would like to say that I fully support your suggestions, and the words of welcome which you have just expressed.
(Applause)
Votes
I would just like to add to the Minutes that there is a small problem with the German, Spanish and French translations, which do not make clear that petitions must continue to be in writing, and thus may not be submitted by telephone.
My report is, of course, not affected by this. I would just like this to be recorded in the Minutes before the vote.
(Parliament adopted the decision)
Madam President, I would like simply to draw the House's attention again to the very negative effect of this amendment, which is to introduce two readings in all cases. Thus, the aim of the amendment is to reject what we worked hard to achieve with the Amsterdam Treaty. If accepted, the amendment would upset the report and not be a reform but a counter-reform.
(Parliament adopted the resolution)
Madam President, ladies and gentlemen, before we vote on paragraphs 10, 11 and 12, I think I should give you the following information. These three points together represent a compromise from the Committee on Institutional Affairs. The original text was much more strongly against having closer cooperation with majority voting, whilst at the same time giving any Member State not in agreement the opportunity of exercising a veto against this closer cooperation.
This compromise therefore also includes paragraph 12 which calls upon the Commission to include, in its work on the revision of the Amsterdam Treaty, a paragraph which once again does away with this national veto. This compromise was accepted with a large majority and I would advise Parliament to adhere to this compromise, not least because the European Parliament has always spoken strongly in favour of replacing the principle of unanimity, except in constitutional matters, by qualified majority voting. I considered it a mistake once again not to do away with the national veto on a concrete point where a majority vote is concerned, and am therefore asking you to adhere to the compromise.
(Parliament adopted the resolution)
Madam President, on a point of order. Is it not right and proper that we should continue? Yesterday we started almost 30 minutes late. Today, we have started almost 20 minutes late. It is only right and proper that we should continue. In fact, something should be done so that if you say the vote is at 12 o'clock, the vote should be at 12 o'clock!
(The President decided to extend the voting time after having checked that a majority of the Assembly were in favour)
Madam President, I voted against the Evans report because I believe that it was a very bad decision on the part of Parliament. We demand the recognition of minority rights and regional languages at all levels. We demand it at Council level, as we did in the Maij-Weggen/Dury report. We demand it from associated states, but we do not demand it of ourselves. In our Rules of Procedure we have failed to draw the obvious conclusions of what we demand of others. The Evans report is poor because, on one hand, it fails to distinguish between our recognized regional languages and other languages. Secondly, I do not quite understand the point of the summarised translation for it can only mean that the petition is not read in the original language. And if it is not read then there is no point in giving anyone the right to submit it.
I have the feeling that this is an attempt to mislead us and I should therefore like to make it quite clear that I believe we should stick to our official languages, but that between the official languages and all the other languages we also have the regional languages which we must secure and protect.
I voted in favour of the amendment of the Rules of Procedure proposed by the committee, in accordance with which petitions will be admitted even if they are drawn up in a language other than an official language of the European Union. To be considered, a translation or summary in one of the official languages will be included, to be used as the language for subsequent procedures, including the correspondence from the institution to the petitioner.
As I was able to point out in my speech during the debate, this amendment precisely respects the very essence of the right of petition, which is, by its very nature, an individual right that the Treaty grants to every man or woman among us, without allowing any discrimination and, in particular, without making any distinctions between citizens and non-citizens.
The complementary - and therefore ancillary - rule is a procedural one which, irrespective of other considerations, respects the Treaties: in general, the procedure in a European institution must be carried out in one of the official languages.
The amendments tabled and rejected which discriminate, on behalf people's rights, against some people and not against others in terms of drawing up a petition - because their language of use does not have territorial recognition - are, in the last analysis, contrary to the very essence of the right of petition.
I am happy to back this report which seeks to make the petition system in the European Parliament more accessible to our citizens.
My Labour colleague Mr Evans's report puts forward a welcome reform to allow people who may be more comfortable using a non-EU language to use their mother tongue when sending us a petition. Of course for administrative reasons we would still need a summary in an official EU language to enable the petition to proceed. Since we recognize minority EU languages as valid when they originate in Member States, there is no reason why for example Urdu or Hindi should not also be recognized.
EU citizens who belong to ethnic minorities often face problems of racism which the majority of us need to be aware of so that they can be tackled. Anything which makes it easier for such problems to be raised is to be supported - which is why nonEU languages should be as valid for use in citizens' petitions here as any other.
Hautala report (A4-0253/98)
Madam President, it is most regrettable to find that neither in the original text of the Hautala report, nor in the amendments, is it specified that these vehicles only concern transport over a fixed distance.
Like with the rapporteur, we are anxious to prevent animals suffering stress, cold, heat, shocks, etcetera, and we would have voted in favour of most of the amendments as well as the text as a whole, if only the authors had given some consideration to the small livestock farmers who might take just two or three animals to market in a neighbouring village, small farmers who obviously do not have access to an air-conditioned vehicle, nor - most particularly - adequate financial means for such an investment.
In the absence of any such specifications, it is once again the small farmers who are penalised, perhaps even put out of work altogether, and we simply cannot accept this.
We are choosing to vote against certain proposals from the Committee on Economic and Monetary Affairs and Industrial Policy, as they constitute unnecessary detailed regulation and, to a certain extent, contravene the principle of subsidiarity. We assume that the Commission's technical experts have carried out a correct assessment of the requirements of proper animal transportation, but it is our hope that the Member States will provide supplementary rules taking local conditions into consideration with the aim of maximising the welfare of the animals.
The transport of animals within the EU covers a very large number of animals. Every year around 14 million cattle, pigs, horses and sheep, etcetera, are transported between the Member States. Most of these go to slaughter and some are exported, while at the same time the EU also imports a lot of animals, around 2.3 million.
In recent years we have again and again seen pictures showing the cruel and shameful way in which this transportation takes place. The Commission's proposal for improvements to current directives on the design of the motor vehicles and trailers which are used is a good starting point, but is not sufficient. We therefore support the rapporteur, Mrs Hautala, in her report which aims to improve the Commission's proposal with toughened requirements. These include the design of the loading ramps and how the ventilation in the trailers could be improved. The amendment that there should be regular inspections of vehicles to ensure that they fulfil the requirements is of the utmost importance, otherwise there is no point to the directive.
This is a step in the right direction in order to go some way towards eliminating the odious transportation of animals which currently exists in the EU.
The Commission's proposal on common rules for motor vehicles and trailers used for the transportation of animals across land will be considerably improved by Mrs Hautala's excellent report which contains proposals for less steep loading ramps, electrical lifting devices, better ventilation and temperature and continuous monitoring. That is good.
With this in mind, I have voted in favour of the report. However, the key issue must be to reduce the overall volume of animal transportation. The best way to do this is to offer no support for the transportation of animals within the EU. I have also backed this in votes in connection with the budget, among other things.
The concern for the safety of farm animals in transportation procedures is supported, but with reservations as to the success of the Commission's proposals. As plans will affect 14 million animals, regard must also be given to their owners, who will be paying for any changes in transportation specifications.
There are three main issues of concern which should be evaluated further before full support is given. First, incline for loading ramps should not exceed 20º according to the Scientific Veterinary Committee (1992). This report allows for an increase of this number by an additional 5º. Secondly, cavity implementations on 'light' metal walls have two potential problems. They could lead to increased bacteria levels if punctured and would increase costs for transporters. This seems to be a less effective measure than possible alternatives if the issue of disinfecting the transport area becomes yet another problem (ECOSOC opinion Dec. 1997, ref: CES 1378/97). Thirdly, changes in roof structure and their purpose of protection from temperature variation and weather conditions are already in place with ventilation control systems.
With these obvious problems of changing veterinary suggestions for safety and increase in cost for the transporter, full support cannot be given to this report. It should be considered whether such changes would significantly raise livestock safety or just cost of their transport. We should consider if plans for safety are better implemented in other ways.
We are aware that the topic of animal transport is a very important one, and that efforts must be made in this field in order to reach political goals and solutions. The citizens of Europe attach great importance to animal protection. Studies which show that animals for slaughter are exposed to particular stress during transport and loading/unloading must therefore be taken very seriously and discussed at a political level.
Political guidelines are one thing, the partial implementation and technical execution of these principles quite another. Just recently, in relation to the draft directive on bus design, we have on numerous occasions discussed new approaches to technical legislation - both in the Committee on Economic Affairs and here in Parliament. This report gives us another opportunity to consider the advantages of this "new approach' .
This procedure enables us to proceed and to make decisions in accordance with the planned allocation of roles. As the representative body of the citizens of Europe, it is the role of the European Parliament to prevent concerns and anxieties from arising and to develop basic political concepts designed to guarantee the proper health and safety of people and animals. The technical experts, the practicians, who work in this field every day, are on the other hand responsible for implementing these concepts on the basis of the political guidelines. This process should also include provision for hearing and involving representatives of any relevant interest groups - manufacturers, consumers and other interested parties.
In this way we can ensure that rather than passing abstract legislation which is remote from practical issues and excessive, we promote streamlined, efficient and modern regulations and thereby finally help to complete the single market.
Overall, our group supports, on principle, measures which favour the well-being of animals. However, it is quite legitimate to wonder about the validity of imposing uniform standards as regards the construction of vehicles intended for animal transportation, independently of their conditions of use and their operational character.
In fact, why impose the installation of an air conditioning system for the transport of animals in Finland or Sweden? Why lay down identical standards for animal transportation which apply to both short distance and long distance transport? These are some of the questions which we really have to ask. What is the main purpose here? The desire to standardize everything or the useful and functional nature of the legislation?
And there is another question: how can we apply European laws to the import of live animals from third countries? Unless we want to impose penalties on ourselves, it is essential that we apply our own provisions to all imported products, from the very start of the production chain, and not only from the time these products cross the frontiers of the European Economic Area.
Rather than wishing to legislate purely at European level, we should try to define these rules worldwide, in the context of the international negotiations of the WTO. We shall be paying careful attention to this point, and many others, in order to see how the Commission does or does not defend European interests, particularly in terms of the reciprocity of legislative provisions.
Finally, we must be careful not to impose unacceptable charges on our farmers and, in this specific case, on our livestock farmers, even if the honourable reason is to ensure maximum welfare of animals. We are at the dawn of a reform of several COMs and the Commission's proposals for regulations worry us a great deal. In fact, if they are adopted, they will bring about a significant reduction in farmers' income. If, in addition to these proposals, other Commission services impose draconian standards in all sectors, then the Commission will be penalising and discouraging the whole of the agricultural sector, as well as the whole of rural life.
Mr President, although I welcome the fact that British regulations already meet the standards of vehicle design as set out in this report for the transport of animals, this is one case where I would like all of Europe to be required to meet centralised EU-level rules, for the sake of the 14 million animals carried on European roads each year.
If they could vote, I am sure these animals would choose to travel in lorries or trailers with proper ventilation, adequate room per animal, decent lighting and sufficient loading/unloading facilities. In particular, the last aspect needs to have proper minimum standards, since the experts - and common sense - suggest that loading and unloading of animals into and from vehicles is an especially stressful time.
I also share the rapporteur's view that more needs to be done to ensure monitoring of ventilation and proper inspection of vehicles to see that they do in fact meet the letter and spirit of EU rules. I hope that many countries will choose, as we have done in Britain, to go further than EU rules demand, but we need decent minimum standards of animal transport for the whole EU.
It is said that a society can be judged by how it treats its weakest members. Some of Europe's weakest inhabitants are its animals, on which we depend for food, so the least we can do for them is to transport them in civilised conditions.
The rapporteur has produced several very good proposals for amendments to the Commission's draft directive. However, I would like to raise an objection that I usually take up when discussing similar reports.
I ask myself whether this Parliament should concern itself with such technical matters. Is this Parliament competent to reach detailed decisions on the internal height of each deck in order to determine the exact size in millimetres for the transport of piglets or lambs etcetera?
This Parliament should instead set up frameworks and objectives such as, for example, that the transportation of animals shall take place in the best possible way for the animals. Civil servants can then determine the means to achieve these objectives drawn up by politicians.
Rothley report (A4-0267/98)
I am delighted that Mr Rothley's report has been adopted at first reading. The proposed directive sets up the principle of direct action by the victim against the insurers of the person who caused the accident. It obliges the insurer to propose compensation within a specified period and imposes a financial penalty. These various measures, which are necessary, will improve the situation of the victims of road accidents throughout the European Union.
Extension of the scope of the directive to non-Member States of the Union raises difficult questions. I am not certain that the directive is the proper instrument for this purpose. No doubt we shall have to return to this problem at second reading.
The report presented by Mr Rothley is the kind of report which it is a pleasure to vote for.
First of all, it is a true institutional "first' . It is the first time in fact that we have been called upon to vote on a proposal for a directive based on the power of initiative accorded to the European Parliament by Article 138B of the Treaty.
Secondly, it is a proposal for a directive which, once implemented, will bring practical and efficient help to a large number of European citizens. In fact, the number of European citizens involved in road accidents outside their country of residence is estimated to be approximately 500 000 per annum. The rapporteur notes, in this connection, that it costs at least fifteen times more to settle an accident abroad than it does in one's country of residence, and that it generally takes up to eight years! This is enough to show that the initiative is both necessary and urgent.
The mechanism proposed by the Commission and amended by our Parliament comprises four essential, simple and practical measures to be set up in each Member State:
1.granting the victim a direct right of action; 2. appointment by the insurer of a claims representative; 3. setting up an information centre; 4. creation or approval of a body providing compensation for the deficiencies of a defaulting insurer.I hope that these measures can be applied as quickly as possible, and I hope that all the Union institutions will work towards this.
This Directive will greatly benefit people involved in traffic accidents whilst on holidays in other European countries.
Tens of thousands of Irish people travel to Britain and the continent by car every year. If you are involved in an accident in France with a Dutch tourist, it can be extremely difficult to get compensation afterwards.
Aside from the personal injuries that may occur, there can be terrible problems with paperwork, different procedures and endless delays. I am contacted on a regular basis by people whose holidays have been ruined as a result.
While this Directive will not solve all of their problems, it will mean that making a claim against someone in another country for an accident that took place in a third country will not be as difficult as it is at present.
I also welcome the fact that the Commission has followed through on the European Parliament's 1995 initiative highlighting this problem. The Commission should retain the sole right to initiate legislation in order to ensure that EU legislation reflects the interests of all Member States. But it is correct that Parliament should have the right to suggest legislation for problems that the Commission has missed and where a Europe-wide approach is the best solution.
I am happy to back this report today as I have had to take up several cases involving constituents of mine who have been faced with car insurance problems after suffering the stress of accidents whilst travelling in another EU country.
To make claims as easy and quick as they can be in such stressful conditions, I am backing this report's practical suggestions - for a system of direct claims, to the offending motorist's insurance company, for each insurance company to appoint a special representative in EU countries to help with speeding up claims and for new compensation bodies which could see more disputes settled outside court and thus save claimants time.
The image of motoring abroad in the EU can often be one of carefree summer holiday touring as put forward in television holiday programmes. However, when accidents occur abroad in the real world we need an insurance system that works quickly across borders. I hope that our suggestions are acted on by the industry and the Commission to help anyone unfortunate enough to suffer a motoring accident in other EU countries. Whether a road accident abroad is a minor scratch on a car or a tragedy in which loved ones are hurt or lost, the stress should not be compounded or drawn out longer than necessary due to red tape in cross-border insurance claims.
Madam President, I am very pleased that we have finally been able to adopt a clear stance on matters in Kosovo with a very large majority. Unfortunately, however, it has to be said that this is really something we should have done two or three years ago. Then we might really have been able to achieve an internationally guaranteed, far-reaching solution based on autonomy, just like the one we are calling for today. For years we ignored Mr Rugova's peaceful line by doing nothing, and now it makes sense that the Kosovo Albanians should be trying to escape with their bare lives. And that is exactly what is happening. We have quite simply acted too late. However, I am pleased that the Austrian presidency seems to represent a turning point in this matter. Mr Schüssel was the first President of the Council to give a clear and forwardlooking message on Kosovo. For years we have been pressing for an EU office in Pristina. We were always told it was not possible. Within a few days Mr Schüssel had set up a representative office and I am pleased that the image of Europe we are presenting in Kosovo at the present time is Mr Schüssel's image of Europe.
We have voted for the Greens' first amendment, which means that the UN must give the go-ahead for possible military action to prevent the genocide of the Albanian inhabitants of Kosovo. The proposed text of the resolution is unclear on this point, and it is possible to interpret it as NATO/the WEU being able to act without a UN mandate. For us, a UN mandate is necessary in order for any military action to be able to take place.
However, the main approach to the Kosovo problem must be peaceful international pressure and mediation to bring about a political solution to the conflict in Kosovo.
The Danish Social Democrats have voted in favour of a resolution condemning the violation of basic human rights that is taking place in Kosovo, and the violent attacks that Serbian security forces, units from the Yugoslav army and paramilitary forces are carrying out against the population of Kosovo. We do support one amendment emphasizing that a resolution by the UN Security Council would be needed prior to any military action.
Scarcely one month after the adoption of our last resolution on Kosovo, the European Parliament has voted a new resolution on this same subject. Is it really necessary? The deterioration in the situation is of course very worrying but what real help can be provided by a redundant resolution which, to all intents and purposes, merely condemns yet again the crimes committed and their perpetrators? We must not confuse the issuing of moralising generalities with the adoption of a position or the actions of a foreign policy which has some real effect.
In addition we must be careful to avoid tripping up here. We have heard very many irresponsible proposals in this place linking all progress towards peace with the recognition of independence of a so-called Kosovan nation. To do this, to follow the direction initiated by the recognition of an independent Kosovo by the Tirana authorities, would be the best way to ensure that the present conflicts remain wholly inexpiable. Let us not forget that, while Kosovo today comprises a population which is 90 % of Albanian origin, it is the historical and spiritual cradle of the Serbian nation, and that the first Albanian colonies were installed at the initiative of the Ottoman Empire. The oppression of nations instigated by the communists must not be followed by a fury of dismembering and dismantling likely to result in the creation of artificial nations which would in the long run pose considerable problems.
This calls into question the statute of autonomy of Kosovo in 1989, which was the first destabilising element in the Yugoslav territories. The contact group is working very hard to help re-establish this statute in the midst of the greatest difficulties, be it the violence of the Milosevic government's actions, or the anarchic state of the Kosovo Liberation Army, a group of resistance fighters who are not represented and are likely to be regarded as valid interlocutors. The contact group, which brings together the active part of the European Union, is trying very hard to find the right mix of threats and positive incentives to avoid the conflict being stepped up and widened.
Alongside the contact group, and supporting its actions, the national diplomacies have an important role to play. The OSCE, currently chaired by Poland, can also make an positive contribution and the proposals made by the Austrian Presidency, which follow the same line, can also be useful.
Fourçans report (A4-0263/98)
Madam President, the annual report of the European Monetary Institute, the last report by this institution before its transformation into the European Central Bank on 1 July, shows, as the rapporteur of our Assembly so nicely puts it, a certain bias towards generalization.
However, it does open, on the first page, with a photograph of the EMI Council in its entirety, which says more than the rest of it. The photograph shows all the governors of the national central banks, nicely lined up, standing in the second row, whilst five people are comfortably seated in armchairs in the first row: the EMI President, who has become President of the ECB, Mr Duisenberg, as well as his Vice-President, which is quite normal, surrounded by the two female governors of the Central Bank, which is also understandable. The fifth person is Mr Hans Tietmeyer, governor of the Bundesbank, who, to my knowledge, does not belong to either of the two preceding categories. No doubt his presence is intended to illustrate Mr Duisenberg's famous remark, which I quote: "The euro speaks German and we are especially happy about this' .
We were expecting that, six months before the single currency enters into force, this EMI report would explain something about how we shall manage a unified monetary policy in an area which is economically, socially and politically heterogeneous. For example, what criteria will be used to determine a single level of interest rates? How will we manage not to upset everyone at once, and above all, not to end up with economic results which are on the whole poorer than those which would have been achieved by policies finely tuned to each country's individual circumstances?
But the report remains totally mysterious on all these points, which are nevertheless vital, and very urgent at the stage that we have reached. However, this does not prevent it from proclaiming once more that it recognizes the need for the ESCB to ensure transparency of its objectives and the policies which it will pursue, so that the financial community and the public will understand and support its actions.
In contrast, the EMI report, either in the body of the text or in the foreword by its President, does not stint on the details concerning the policy to be conducted in this field, yes, the budgetary field. Mr Duisenberg explains here, for purposes of simplification, that the reduction in public deficits must be accelerated if we do not wish to force the ECB to conduct a restrictive monetary policy. Moreover, he did the same kind of thing at the time of the last Council meeting on the euro. Of course, anything can happen but there are nevertheless limits to be respected, especially on the part of the man extraordinarily placed beyond any democratic control.
This report provides us with a necessary opportunity to think about the international monetary system.
As the rapporteur suggests, the EMI report is very vague. At any rate, our international monetary system is fundamentally in trouble from the moment it is based on the dollar standard: this gives the United States the extraordinary privilege of issuing an international currency and thus of avoiding some of the monetary discipline imposed on other countries.
The introduction of the euro will not change anything in this inadequate system. Moreover, the will to link the euro to the Deutschmark is likely to cause deflation in Europe and to endanger the level of employment in the less competitive European states.
In order to give each state control of its currency within the framework of a discipline which can be imposed on everyone, it is necessary to re-establish a gold standard or at least a gold exchange standard. Thus, inflationary excesses could be combatted without conferring an unfair position of power on the United States as well as on a future European Central Bank.
The latter, as the rapporteur clearly recognizes in paragraph 13 of his report, will be indifferent to the situation of each Member State. We are taking considerable risks by wishing to centralise currency issuing in a Europe which is in all other respects pluralistic and diverse in its economic characteristics.
In currency matters, it is often very dangerous to put our confidence in governments. But placing undue confidence in a central bank is also very dangerous. An automatic system based on gold, as was the case in Europe before 1914, would allow for greatly increased stability with a minimum of choice. It is regrettable that this possibility was not seriously considered, because of the prejudice in favour of a supranational currency-issuing agency.
Once again, this ritual exercise shows its limitations, and I would like to support my colleague André Fourçans and the reservations expressed regarding certain aspects of the current relations between the Monetary Institute and the European Parliament.
It is, in fact, prejudicial that the tools and analyses supplied are not more detailed. A more accurate control system for the European economy would enable everyone to have a proper view of this, and would help to back up our own discussions in a more constructive manner.
In this respect, it would be rather prejudicial for future relations between our Assembly and the European Central Bank to continue in the same way. We have the right to expect more from such an institution. I would add that, even quite recently, some of our colleagues expressed this same view during discussions on the ECB; commitments appear to have been made. I dare to hope that they will be kept.
Moreover, if it is right to express some reservations as to the substance, it is also permissible to wonder about the politicoeconomic orientation underlying the drafting of this report.
If the independence of the Central Bank should not be called into question, I feel I should point out that exchanges between the European Parliament and the Bank imply that each should listen to the other. In these difficult and disturbed times, no one can pretend to be certain of anything ... I will mention only the Asian crisis or the "forecasts' of our learned economists in their turn!
Yes, the politicians must take into account economists' analyses, but it also seems necessary to me that the latter should take account of our remarks in their discussions. In all cases, the only ones who will have to explain themselves to the citizens are their elected representatives.
The report on the 1997 annual report of the European Monetary Institute is actually about the introduction of the euro in 1999. From this perspective, and seen in the context of the Swedish debate on EMU, the report is quite 'revealing' on the question of what EMU is going to involve. Among other things, it says:
that the single monetary policy will underpin a change in the economic policies of those Member States which have adopted the euro (recital A); -that it is nevertheless necessary to develop a genuine economic policy at European Union level through the more effective coordination and surveillance of the Member States' economic policies (recital G); -that gradual labour market reforms are needed (paragraph 5); -that it is regretted that the EMI has declined to address the general issue of the coordination of fiscal and taxation policies in the European Union, which will nonetheless be one of the major foreseeable consequences of the process of Economic and Monetary Union (paragraph 7).These examples from the report show plainly that the European Parliament obviously thinks that, in connection with the start of EMU in 1999, the EU will meddle in and begin to take over the economic policies of the Member States to a greater extent than today.
' Gradual labour market reforms' sounds fine, but usually means worse employment rules and increased wage gaps, which we cannot support.
Sweden is going to be outside the euro zone from the start in 1999. We think that this decision is good because we think monetary policy should be conducted by the Member States and not by the EU.
However, there are, of course, a number of good demands in the report. These include, amongst others, the demand for transparency in the current EMI and the subsequent ECB. We do of course support these demands.
The Danish Social Democrats in the European Parliament have today voted in favour of the Fourçans report. We agree with the rapporteur that the EMI has come a long way in preparing the instruments and procedures required for the implementation of the common monetary policy in the third stage. We agree that there is a need for more public and private investment to stimulate internal demand, that the EMI's explanation of EMS II is insufficient, and that there is a lack of perspective for the states of central and eastern Europe and their associated membership of EMS II in connection with the strategy of accession.
However, we do have reservations about the rapporteur's view to the effect that it is necessary to put together actual monetary policy at Union level, but we are in favour of coordinating monetary policy between Member States, for example in promoting employment.
We do not fully agree with the view that it is regrettable that the annual report does not address the question of the integration of budgetary policy and policy on taxes and charges in the EU. It is hardly the place of the EMI to demand integration of such policy in its annual report.
The annual report of the European Monetary Institute, the last one before its liquidation and the establishment of the European Central Bank, is shorter due to the elimination of a large chapter that until now had been the main part: the analysis of progress in convergence of the individual Member States.
This report, however, drafted at an important moment in the historic journey that has led to the euro, lacks a detailed analysis of the following points:
an in-depth study of progress in the process of harmonization of the individual European tax policies: the current distortions and differences in the individual national tax systems, if they are not identified and analysed by a group of independent experts, could thwart the efforts made to achieve Economic and Monetary Union, eliminating the advantages and potential opportunities that the single market can offer in terms of economic development and the gradual reduction of existing structural unemployment; -there is also no specific examination of the candidate countries seeking membership to determine their efforts in the area of economic, monetary and financial policy and to assess the real progress made in these policy areas.Finally, I consider it only right to emphasize the structural weakness of Italy's economy which, together with those of France and Germany, has been analysed in the report: this is an alarm bell that must be met with appropriate remedies in terms of horizontal European actions and the strategies of the individual national governments. The problem of structural unemployment calls for rapid and targeted solutions: the Central Bank, although it has an important role to play in this area, may not, however, replace the international actions of renewal of individual job markets. There therefore has to be an employment strategy that, taking into account the population trend in Europe, abandons rigid policies that create - perhaps in perfectly good faith - a sense of social protection that is only temporary and illusory, to adopt new forms of working relations, more flexible and in line with the needs of the market. In spite of all these reasons and although I appreciate the rapporteur's commitment, on behalf of the National Alliance, I cast a vote of abstention on the report in question.
Manzella report (A4-0271/98)
Madam President, Mr Manzella is bringing us good news: acceleration and simplification of the legislative procedures in our Parliament.
Will the democratic deficit which prevails so blatantly in our European institutions be made good for all that? It would appear that the answer is no. Doing things more quickly and more briefly will not affect the basic problem. It will not lighten the crushing weight of the two large dominant groups in our Parliament. This Parliament will always run the risk of reliving a socialist Presidency which seems to suffer from some kind of 'right' blindness, excluding almost systematically the nonattached Members of Parliament who are regarded as permanently out of the game.
It is most commendable to wish to increase contacts with national parliaments, but sometimes, as in Belgium, it is particularly so because we know that both the European and national elections in Belgium are ostensibly fixed, be it by subsidized media, taxpayers' money or dirty money from political and financial skulduggery.
So much for our work upstream of Parliament, and downstream, what point is there in legislating when Belgium once again refuses to be subject to directives which it does not like, such as the right for citizens of the European Union to vote in local elections.
"Maastricht' has extended our powers and our responsibilities. The post- "Amsterdam' period will reform current procedures, which are too cumbersome, in order to move towards greater simplicity.
Daily, we think and we act with a view to bringing the European Union and its citizens closer together. Today the Manzella report provides us with another opportunity to demonstrate our efforts and above all to convert them into action.
Given the volume of texts which we study in Parliament's committees and during the part-sessions, we have a double challenge: to simplify once and for all the legislative process and to balance the roles of the European Parliament, the European Commission and the Council.
It is now legally possible to simplify, rationalize and accelerate the preparation of our legislative work. We must, within our various committees, encourage the chairmen to do this. A new structured dialogue structure can be launched. The majority of our home countries have a two-chamber system. The efficiency of this system no longer needs to be proven. It can be transferred to the European level. All that is needed, in the first instance, is to define new rules to govern the operation of the European Parliament and relations between our different institutions.
Informal exchanges of opinion, coherent and joint work between our Assembly, the European Commission and the Council will make it possible to reach many agreements on first reading without impeding the transparency of the mechanism and by exchanging more information.
I therefore approve the Manzella report which hopes to make qualitative improvements in our legal procedure at first reading, second reading and conciliation, and to achieve more comprehensive planning of the annual legislative programme, which would have the advantage of enabling us to concentrate more on our priority objectives.
The Manzella report which the European Parliament has just adopted proposes a certain number of technical reforms, which are intended to take an example from the new codecision procedure provided for in Article 251 of the EC Treaty, modified by the Treaty of Amsterdam.
Our Assembly has the right, admittedly, to begin to think about what will happen after Amsterdam, but all the same it goes a bit far when it cites this Treaty, in the adopted resolution, as if it had already entered into force and as if ratification were already complete. This is not the case, particularly in France. It is important that we do not, in this new Europe, think that the approval of the people is something that we obtain automatically.
We are all the less inclined to give credit to the European Parliament in this matter, since the codecision principle introduced by Maastricht and the extensions provided by the Amsterdam text seem to us to be far from satisfactory. I also note that the French Constitutional Court, in its decision of 31 December 1997, noted for the first time that codecision, applied to certain fields, could damage the essential conditions for the exercise of national sovereignty.
In fact, this procedure allows the European Parliament, where French Members only hold 13 % of votes, to have the last word on vital questions for our country, in particular as regards the international movement of persons. One might even imagine cases where codecision would allow the European Parliament to oppose a decision wished for by all the governments, supported by all the national parliaments. We have here a case of supranationality which is all the more dangerous because the European Parliament has the authority of a European people which does not exist, and depends on Eurocrats who, alas, exist only too much.
Now, the Amsterdam Treaty makes this situation even worse: on the pretext of simplifying the procedure, it strengthens the position of the European Parliament, which it turns into a co-legislator together with the Council, thus establishing a balanced situation in which the Manzella report discovers with satisfaction the characteristics of "a two-chamber legislative system' . At the same time, it increases the number of cases where this strengthened procedure can be applied to twenty-five new fields. These developments taken together give the European Parliament greater power and this represents one of the great federalist advances in the Amsterdam Treaty.
Thus, before hurriedly moving on to the measures for applying the new procedure and having regard to the debate on ratification of Amsterdam which will take place in France, we would first of all like to ask a fundamental question: is it appropriate to reinforce codecision, is codecision itself appropriate? We would say no, because codecision gives the European Parliament an essential deciding role, whereas it should only have a secondary role. It takes away people's control of their destiny, whilst the European mechanisms do not offer a democratic quality or proximity equivalent to those of national parliaments. In the future, it will be necessary to withdraw from codecision - for example, to start by rejecting the Amsterdam project - or to reintroduce balance by instituting the right of veto in national parliaments.
This report presented by our colleague Andrea Manzella is of great importance because the problem is to translate into reality the proposals of the Amsterdam Treaty. I support the measures which are proposed here today, as I believe in the real and recognized power of the European Parliament.
This revision of the codecision procedure constitutes a really important step for our institution, as everyone here agrees. However, it is still important to recall our unanimity as soon as we have to bring additional weight to bear on our work.
This situation is seen not only in our relations with the Commission, but also, and this is just as important, in our wish to enter into a fruitful dialogue with the European Central Bank. In both cases, it would seem that our Assembly has realized that it must make people aware of our legislative role.
This aspiration is all the more legitimate since it is combined with a wish on the part of the large majority of our colleagues to bring the citizen closer to the process of building Europe. Some worried souls, albeit they are increasingly rare, may argue that particular measures do not go far enough in a particular field. However, we have to consider all these provisions which have to be taken as a whole in order to evaluate the path travelled.
Yes, I am firmly convinced that we must continue to progress along this path; the time seems to have returned for political decision, and it is essential to give the legislative power of the European Parliament its full meaning. I hope that the next few months will be fruitful as regards political debate, so that invective and demagogy are left to the xenophobes and racists. This can only serve to strengthen our role and increase our credibility.
It often occurs to me to think that the euroscepticism which we deplore all too much on the part of our fellow citizens is fed and maintained by our own disappointments. Thus, how many Members of the European Parliament have spent more time and devoted more words to deploring the weaknesses of the Amsterdam Treaty rather than emphasizing the progress it brings with it, some of which it essential?
That is why I am grateful first of all to the rapporteur, Mr Manzella, for the positive and reasoned nature of his report on the changes made by the Amsterdam Treaty to the codecision procedure.
I would like to join him in saluting the fact that this Treaty will not only extend, but will also reform and simplify the mechanisms of the codecision procedure, so that the European Parliament will be a true co-legislator one day.
It seems to me also that he is perfectly right to insist on the major changes allowed by the Amsterdam Treaty from the socalled first reading stage. In fact, the Treaty lays down that this first phase could also be the last - and therefore give birth to a law of the Union - if the Council approves a proposal of the Commission which has not been amended by Parliament, or if the Council adopts all the amendments approved by Parliament.
I fully share the opinion of the rapporteur who sees, in this possibility, substantial advantages in terms of acceleration, rationalization and simplification of the legislative work.
Finally, I think he is right to insist on the fact that Parliament must take advantage of this opportunity to make important changes in its attitude at first reading: improvement of the legal quality of the texts, concentration on the main priorities, establishing new inter-institutional reports. Well done, Mr Manzella. I approve your work (almost) without reservation.
The Danish Social Democrats have today voted in favour of the Manzella report. We have done so based on the consideration that the report thoroughly examines the improved codecision procedure adopted in the Amsterdam Treaty. We clearly support the enhanced influence of the European Parliament; in many areas of policy, we now enjoy the same degree of influence as the Council. However, the Danish Social Democrats are voting against the point concerned with providing written justification for all instances of the European Parliament adopting legislative amendments. Our grounds for opposing this point in the report are that it would make the procedure extremely bureaucratic and slow, and that is surely not what is intended by a simplification of the codecision procedure.
I am abstaining from the vote on this report, since my fundamental outlook is that the European Parliament should have not have any codecision procedure with the Council. I think that EU cooperation should be based on a cooperation between the parliaments of the Member States. Political debate in the Member States is currently based on elections to the national parliaments. For the sake of democracy, the power of the European Parliament should be reduced.
Frischenschlager report (A4-0257/98)
The discussion regarding cooperation and different speeds has been going on for a long time in the EU. The rapporteur has made an ambitious attempt to shed light on this issue. However, there are above all 3 paragraphs in the resolution that we cannot vote for, namely paragraphs 10, 12 and 21. But we are also doubtful about paragraph 11.
Cooperation is a requirement for all international work, and especially for the EU. However, the objective which this cooperation aims to achieve can never be achieved by forcing other Member States into something they do not want. Cooperation must be completely voluntary for it to be meaningful. For this reason, we cannot vote for paragraphs 10, 11, 12 and 21.
For reasons of democracy, we think that what was decided in the Amsterdam Treaty must apply until a new Intergovernmental Conference amends that Treaty. This will also promote for the applicant countries the clarity of EU legislation and the opportunity for insight into it.
The Group of Independents of a Europe of Nations Group voted against the Frischenschlager report on the implementation of closer cooperation as provided for by the Amsterdam Treaty. Our group has explained its position in a minority opinion which the Committee on Institutional Affairs has been good enough to append to the report.
In fact, whereas cooperation between states is completely free in Europe (apart, of course, from matters which are codified by Community texts), the Amsterdam Treaty aims to incorporate everything into the Community mechanism by according a particular status within the Treaties to specific forms of cooperation. Its ultimate aim is, therefore, to reduce the diversity of forms of cooperation in Europe, by forcing them into the mould of a single institutional framework, itself oriented towards the construction of a super-State.
This approach seems to us inappropriate: after the collapse of the Soviet regime Europeans can look forward to the possibility of a peaceful continent free of all forms of totalitarianism finally achieving its ideals of respect for individuals and peoples. A super-State and the various forms of unification which accompany it are of no use in this context. Worse still, by going against the very nature of Europe, they would weaken rather than strengthen it.
Furthermore, the forms of closer cooperation, which are also incorporated into the Community mechanism, as envisaged in the Amsterdam Treaty, are also open to criticism technically speaking, since they would be complex and ineffective. Contrary to the declared intention, the various forms of cooperation incorporated in a single institutional framework entail great administrative complexity, as the new "Schengen' cooperation shows. Likewise the multiplicity of preconditions and the right of the European Union to examine individual agreements will undoubtedly discourage applicants and halt certain forms of cooperation which would otherwise have been beneficial.
The debates which took place yesterday evening in this Hemicycle showed, moreover, that even the federalists were getting lost and demonstrated huge uncertainty regarding the legitimacy of these new provisions. Our colleague, Ole Krarup, rightly highlighted the fact that if our citizens became aware of such complex provisions, they would not know whether to laugh or cry.
The Group of Independents of a Europe of Nations thinks that the various forms of cooperation in Europe must be left very free, under the control of the national parliaments. This method would be much simpler and more profitable. The different forms of cooperation should come under a European Union framework only if this is shown to be more effective in every case, and a dynamic of cooperation in freedom must be created..
European cooperation has played a fundamental role in the development of the Community as we know it. Voluntarily shared sovereignty has made it possible to mark up some successes, but today it would appear that, rather than deepening and enlarging, the European Union should leave room for closer cooperation.
This closer cooperation between Member States is meant to overcome blockages dues to the sometimes divergent expectations of members of the European Union. In very many cases it is due to the mechanism of unanimity voting. Each, however, wishes to avoid having to implement closer cooperation mechanisms which would be perceived by the citizen as a declaration of failure.
Moreover, there is a form of competition between the expected institutional reforms in order to allow the enlargement and deepening of Europe, and closer cooperation, which is a means of pressure intended to force the construction of Europe in cases where, once again, intergovernmental procedures fail. The institutional reforms must therefore be clearly preferred and all our efforts must be devoted to this. It seems illusory today to expect that closer cooperation would be the appropriate framework for meeting the main challenges of the European Union. Europe must choose the right gear in order to adapt.
However, we must be prepared for the worst and do everything possible so that the European Union does not fall apart. A "Europe à la carte' is unacceptable. If closer cooperation became necessary, it would have to meet certain criteria:
1.The acquis communautaire and the proper functioning of the internal market must not be called into question; 2. The single institutional framework must be retained; 3. All closer cooperation must be compatible with the objectives of the European Union which are shared by all Member States; 4. It must be used only as a last resort and provide for sufficient opportunities for non-participating Member States to join at a later stage; 5. The Commission must play a central role in the application of criteria and procedures, particularly in Community matters.These conditions appear in the memorandum of Belgium, the Netherlands and Luxembourg of 8 March 1996.
I welcome paragraph 7 of the motion for a resolution which underlines the exceptional and limited character of the area of closer cooperation, and paragraph 20, which considers it illusory to wait for the closer cooperation which could constitute a suitable institutional framework.
I would like to borrow a conclusion from the reflection committee responsible for preparing for the Intergovernmental Conference. Closer cooperation would perhaps be a step forward, but it could also result in calling previous achievements into question. According to some, we must allow the most ambitious states to progress and, according to others, it is, on the contrary, a question of not having to participate in Community projects. Thus we have to deal with two threats: on the one hand, explosion, and on the other, paralysis.
The excellent report by our colleague Friedhelm Frischenschlager is a tiny piece of intellectual bravura. In fact, it treats with sensitivity and clarity one of the most controversial mechanisms introduced by the Treaty of Amsterdam, namely that of closer cooperation.
In the minds of those who invented it, one might think that closer cooperation - in broad terms, the possibility that a majority of Member States could go further forward towards integration without being held up by others who do not wish to or cannot follow the proposed speed - is intended to help to overcome the blockages within the Council.
If this is really the intention, ought there to have been a right of virtual veto for each Member State, provided that it cite "important reasons of national policy' , thus obliging the European Council to act unanimously?
If this was in fact the intention, ought there to have been provision made for the respect of an equal number of guarantees not only on substance - where they are totally justified - but also on procedure, where they are both cumbersome and ambiguous (in particular, how should the notion of "last resort' be defined?).
In truth, as rapporteur, I cannot ignore the notion that closer cooperation would, above all, have some virtual effectiveness: it would hardly ever be used, but one hopes that the risk of its use would do away with one blockage or another.
If it only served this purpose, closer cooperation would already be very useful. It is in this light that I approved Mr Frischenschlager's report.
The Danish Social Democrats have today voted in favour of the Frischenschlager report. We have done so based on the consideration that the report constitutes an excellent follow-up to the intent of the Amsterdam Treaty. However, we voted against paragraphs 10 and 12 of the report, since we disagree with the rapporteur's approach to the special option of using a veto. Unlike the rapporteur, we believe it is sensible for there to be an emergency brake on collaboration. It should be possible to resort to the right to veto if there are serious national grounds for so doing. By this, we do not, of course, mean that this option should be exercised indiscriminately whenever there is disagreement; nevertheless, we are convinced that the wording of the 1966 Luxembourg Compromise should be retained. Thus, in cases where crucial interests are at stake for one or more Member States in connection with decisions that can be made by majority vote following a proposal by the Commission, we are in favour of the members of the Council seeking within a reasonable time to reach solutions that all the members of the Council can endorse, taking into consideration their respective interests as well as Community interests pursuant to Article 2 of the Treaty.
A 'closer cooperation' between certain countries within a specific area will divide the EU into A and B teams. The Amsterdam Treaty now provides such a possibility under strict conditions and with a guarantee that the veto will remain as a last resort for individual Member States to stop such proposals. Parliament cannot and should not amend proposed Treaty texts, even if the Treaty has still not been ratified by all Member States.
Replacing the principle of unanimity with decisions based on the principle of qualified majority voting will have the same effect in reality as if the veto were abolished; in other words, a country which wants to prevent a 'closer cooperation' for other countries can no longer do so. Unanimity and veto should be a matter of course in the cooperation between independent states. I have therefore voted against this report.
The Amsterdam Treaty has evaded institutional reforms which have proved to be elusive in the context of the Union which is to be enlarged to include the countries of central and eastern Europe.
The extension of qualified majority voting within the Council is certainly the cornerstone of the institutional reforms to be undertaken if we wish to avoid institutional blockage within the European Union.
It soon became apparent that the Member States were not ready to move forward in this way.
A new political concept, "flexibility' , had meanwhile seen the light of day. Launched in the context of the reflection group, in advance of the Intergovernmental Conference, this concept seemed to constitute, in the first instance, the "miracle' solution needed to get us out of the stagnation which threatens us.
Unfortunately, Amsterdam has shown us that this is not at all the case, and that "closer cooperation' , as adopted in the new Treaty, is of the most limited kind (being limited primarily to the third pillar) and is probably inoperable.
The ELDR Group deplores the possibility offered by the Amsterdam Treaty to every Member State to oppose the implementation by qualified majority of provisions on closer cooperation for "important national policy reasons' , which have not been defined anywhere.
The ELDR Group considers the possibility of a veto to be both contradictory, in that it aims to resolve some blockages in this way, and disproportionate in relation to the scope of the likely applications.
Moreover, we think that a Member State must never be able to cite such reasons and we obviously cannot support a report which proposes this possibility and which concludes by making "closer cooperation' a provision which is wholly inoperable and pointless.
Those who vote for the report today should be aware of the following fact: if "closer cooperation' as defined and adopted in the Amsterdam Treaty, had existed at the time EMU was launched, the euro would probably never have seen the light of day.
Even before the Amsterdam Treaty was ratified by our peoples or their representatives, the European Parliament made use of a provision of the Treaty opening the possibility for Member States who so wished to cooperate more closely than before in some fields.
The reaction of the European Parliament is consistent with the dominant ideology which prevails there: it only wishes to see in this new provision a threat to the construction of a federal Europe which it wants to promote, and would like to restrict its effects as much as possible.
Voluntary cooperation between states is, however, the European method which has produced the most positive results so far, from ARIANE to the Airbus.
The same is true in the field of international relations. The European Parliament routinely deplores the inefficiency of the CFSP, without wanting to recognize that this stagnation is structural. But if, instead of wishing to force at all costs all the external actions of the Union into the constraints of a single Community policy, Europe knew how to encourage and support the initiatives of some Member States which have greater expertise, and acknowledge their European dimension when it judges that they meet the interests of the whole of Europe, the Union's foreign policy would be real, understandable and respected. By deliberately ignoring the relevance and efficiency of national diplomacies, the Union is depriving itself of a major trump card. By favouring an ideological vision of the CFSP, it is condemning itself to impotence.
Sticking to an archaic and monolithic vision of a single Europe with a single policies, Parliament is once again turning its back on a promising route to a Europe of voluntary cooperation between sovereign nations.
As usual, when discussing institutional matters, the European Parliament goes further than the position reached by the Intergovernmental Conference. This is underlined very clearly in this report by paragraphs 10, 12 and 21.
I do not believe in the creation of a federal Europe and am therefore voting against paragraphs 10, 12 and 21.
Weiler report (A4-0269/98)
I have nothing against our colleague Barbara Weiler; her text is of high quality and I subscribe without hesitation to its recommendations. However, for some years now, I have regularly seen reports being passed which are more or less linked to this question.
Unfortunately, we must recognize that we are making only very slow progress in this field. Those who wish to or have to work in a Member State other than their own are prey to administrative problems which are completely at odds with the current discourse favouring flexibility, mobility and so on.
We must admit that, strange as it may seem, it is pretty easy to shift several million Ecus around the world and yet there are all sorts of difficulties if you want to work 50 km from where you live, where this involves crossing a national frontier. A truly bizarre paradox in the global village!
Yes, I am concerned by letters from European citizens explaining that they have a tax problem, a residence problem and many more. I am also concerned to realize the huge administrative effort which has to be made in order to achieve a result which is often quite unpredictable.
Yes, truly, the Europe of the citizen, the everyday Europe is still waiting to be created. So I am astonished to see some of our colleagues objecting to simple common sense solutions in the name of I know not what fantasy. Finally, these are the very same people who reject any form of European construction ... so what do we do?
It is absolutely imperative that we move forward in these matters, because in addition to the individual problems to which they give rise, it is the construction of Europe which is at stake as far as our citizens are concerned.
We cannot let them down on the big political choices, we cannot allow ourselves to forget the everyday life of the people of Europe!
We are abstaining from the final vote on the Weiler report.
The report contains much that we sympathise with, and it is terribly important to solve the frontier worker problem. However, we do not think that taxation, pension and social security systems should be harmonized. We do not think that the mobility of labour is the anchor for growth and continued welfare.
The Weiler report deserves to be praised for not discriminating between people from EU countries and people who do not originally come from EU countries. Despite the generally positive tone of the report, I cannot support it.
The desire to harmonize education systems, social security arrangements, fiscal regulations, etcetera, out of consideration for the free movement of the workforce is tantamount to taking a mallet to crack a peanut. The problem is minimal. For those who wish to work abroad, the rule of thumb should be that from day one, they should not be working under any worse conditions than the conditions the workforce of the country concerned work under. It is the duty of the national authorities to check that this is the case. As I said, the question of the free movement of the workforce across national boundaries is a very minor issue. Only 0.2 % of the total workforce of the EU exercise this option. Even if the EU were to reach the USA's 0.5 % level, for example - and a large number of linguistic and cultural considerations would impede this - this would hardly reduce unemployment, which is at far too high a level, as Mr Weiler also mentioned.
Under no circumstances can I support the desire to "soften up' directive 1408/71. I give my full support to the Council's blocking this. Thus, I challenge the Danish negotiators in the Council to stand firm. The Danish trade union movement is bitterly opposed to the concept of an EU rule on European "apprentices' . The EU should not hold any sway over the content of vocational training or, for that matter, any form of training. The field of education is strictly a national matter.
These are some of the reasons why I cannot support the Weiler report.
The Danish Social Democrats have voted in favour of improving the free movement of the workforce in the EU. One of the underlying concepts behind European collaboration is to create the potential for the free movement of persons, not just of goods, capital and services. Europe must not only be a business community. It must be a Europe of the people.
Thus, we can support a call to eliminate the many obstacles to freedom of movement. Only 0.2 % of EU citizens work in a Member State other than their own. One of the reasons for this is that it is extremely difficult to move to a different country. Thus, we must secure some clear and readily understandable regulations for arrangements concerning social welfare, health insurance and pensions. People should not have to encounter so much bureaucracy when trying their hand in another Member State.
The rapporteur of the report deplores the Danish derogation in the legal field. At this juncture, we would like to point out that the Danish derogation is a Danish matter that can only be changed by a referendum in Denmark.
We oppose, inter alia, the section on Schengen in the report, and the paragraphs on the abolition of the requirement for unanimity.
We have, nonetheless, voted in favour of the report in order to strengthen the rights of citizens of third countries.
Once again, the report submitted by the Committee on Employment and Social Affairs of the European Commission on the promotion of the freedom of movement of workers was used by the left-wing majority in the committee as an opportunity to overload it with ideological ballast on immigration policy and the rights of third country nationals.
This week we did not vote for the report for submission to the EU Commission for regulation of the admittance of thirdcountry nationals into the sovereign territory of the Member States because it had been peppered with demands from a majority from the same political camp which would have flooded our labour market, already numbering 18 million unemployed, with hundreds of thousands more job seekers, mainly cheap labour.
This report's stance on family reunification for third-country nationals goes far beyond what is tolerable, and in any case beyond the rights which have until now been granted to applicant countries during the transition period and those we will be able to grant new Member States upon accession. Extending the scope of those entitled to join migrant workers to include same sex partners, family members regardless of their nationality, family members not living in the migrant worker's household and those who have more than one spouse or partner, would lead to a flood of immigration with which my small country, more than 37 % of whose population is made up of non-Luxembourg citizens, could simply not cope.
The report also contains hasty demands relating to the taxation of immigrant workers and the statement, somehow pulled out of thin air, that frontier workers would face the threat of a considerable drop in income as a result of the different rules in force in terms of taxation and social security.
This is certainly not the case for the almost 70, 000 frontier workers employed in Luxembourg.
Similarly, I cannot agree with the demands to abolish the visa requirement for third-country nationals within the European Union.
Talleyrand once said that everything which is exaggerated is meaningless. However, the exaggerations in this report, were they to be taken seriously, would be far from meaningless. Not to mention the fact that they are further grist to the mill of antiEuropean extremists.
For these reasons I was unable to vote for this report.
We must point out at the outset the considerable delay in the regulation of the free movement of persons, in contrast to the complete freedom of movement of goods, services and capital. In this respect, especially, we underline the enormous problems faced by transient workers with regard to safeguarding their social security and labour rights.
Especially acute is the problem of free movement faced by third-country nationals who legally reside within the boundaries of a Member State, during their movement within the boundaries of the European Union. However, we disagree categorically with any attempt to link the issues relating to the free movement of people with the Schengen Agreement. The basic element of this Treaty is not to facilitate the free movement of people within the European Union, but to hold electronic files on and, by means of networked centres, to carry out surveillance on, millions of citizens, and to gradually transform the European Union into an impregnable fortress for third-country nationals, as is clear from the most recent proposals concerning the rights of entry and residence.
Based on the assumption that transient workers are not second class workers, we call for equality of treatment for them in financial, social and fiscal terms. In addition, there must be regulation of the gaps that exist in the exercise of the right of residence for all those seeking work and for pensioners who reside permanently in another Member State.
We think that the Council must go ahead and approve the proposals concerning the amendment of the regulation on the coordination of social security systems for transient workers and extend its field of operation to include social security systems for civil servants and third-country nationals who are covered by the social security system of a Member State. In addition, there must be regulation to ensure equality of treatment for transient workers and the preservation of their rights if they are posted to another state in respect of their supplementary pension rights and career breaks. We also wish to highlight the problems created by the varying definitions of "incapacity for work' and the varying assessment of "degree of disability' , as well as by the divergences in the systems used to calculate periods of insurance.
Hulthén report (A4-0233/98)
In our countries, there are very few people today who argue that economic development must, at all costs, take place within the context of respect for the environment so as not to mortgage the destiny of future generations. Everyone is, in general, agreed that job creation must remain at the forefront of the minds of all political decision-makers.
All this is so obviously true that the Amsterdam Treaty put "economic and social progress' , a "high level of employment' , and "balanced and sustainable development' as some of the fundamental aims of the Union.
One of the main concerns of the European institutions must be to integrate the environment into all policies of the Union and of Members States across the board. This must also be the case for employment policy.
Far from acting as a brake on investments and growth, a carefully thought-out across-the-board policy for environmental protection will in fact make it possible to increase the competitiveness of our businesses, release new added-value and create many additional jobs, at all skill levels. This is what makes the Commission communication which we are discussing today so interesting.
I can only support this strategy and the general principles set out by the Commission and hope that a number of dossiers - such as that on the proposal for a Commission directive introducing a tax on emissions of carbon dioxide and fuel - reach their conclusion as soon as possible.
With this in mind, I would like to support the resolution tabled here today.
The need to protect the environment introduces significant constraints into our societies but we do not sufficiently highlight the new prospects which it offers in terms of employment. In Europe, the number of jobs linked to the environment has, today, reached just over 3.5 million (source: Eurostat). According to the OECD, annual growth in employment in the environment sector should reach 5.5 % in the next few years.
The creation, and subsequent generalization, of eco-taxes, shows that the sectors and firms which do not invest in processes which integrate environmental concerns into their production run the risk that their competitiveness will be weakened ineluctably, or even threatened with extinction.
In order to ensure growth which accommodates the problematic issue of the environment, it is necessary to confront both the problem of the scarcity of resources and that of the link between jobs and the environment.
This supposes that our economies are no longer characterised by the over-use of natural resources and the under-employment of human resources. We must find the best possible compromise between the use of natural resources and jobs. A reduction in taxation relieving the obligatory burden on employment taxes and transferring these at least in part to eco-taxes would help to promote such a development. So we must speed up the transition of our economies to the new and clean technologies which will replace the old, polluting technologies and towards measures for reducing the amount of waste at the end of the production cycle.
However, because of the internationalization of our economies, the determining factor is that environmental parameters must be taken into account in international rules of trade. It is within the WTO that this battle must be fought and won. Such is the purpose of the amendments which the Group of Independents for a Europe of Nations has tabled, some of which have been adopted by our Assembly. The gaps in current provisions are, in fact, especially significant. It is fairly simple to impose ecotaxes on packaging waste on products imported from third countries but, in the context of existing international agreements, it is impossible to tax the effects of production processes on water and environmental pollution.
Finally, while it is essential to develop specific professional qualifications corresponding to new job profiles which are specific to the environment sectors, let us not forget that it will be necessary to include the environmental approach in all technical, economic and legal training.
(The sitting was suspended at 1.30 p.m. and resumed at 3.00 p.m.)
Mr President, thank you for giving me the opportunity to raise a point of order. We are now beginning the topical and urgent subjects debate, and I must lodge a slight complaint, perhaps also on behalf of a number of the Members of this House. Today's agenda has the topical and urgent subjects debate scheduled from 3.00 p.m. to 6.00 p.m. If we look at the agenda, we see subjects such as Nigeria, Belarus, human rights and so forth, followed by a number of figures, a sort of secret code from which absolutely no one can figure out who has submitted the resolutions or why these topical subjects are being discussed. The topical and urgent subjects debate has already reached a low point. We know that. That is why there is currently talk about reorganizing it. However, I believe that what is happening here is improper, namely that it is not indicated who, which group or which person, is dealing with Belarus or Nigeria and so forth. On top of this, for a long time the press releases have given hardly any attention to the topical and urgent subjects debate, because the staff apparently has to catch the train home at 3.00 p.m. Mr President, I am very disappointed. You know, or perhaps you do not know, that for nine years I have been trying to make something of the topical and urgent subjects debate, not a half-hearted attempt, but with my full devotion.
Mr Bertens, I have noted your comment which we shall communicate to those concerned.
Topical and urgent debate
The next item is the debate on topical and urgent subjects of major importance.
The next item is the joint debate on the following seven motions for resolutions:
B4-0723/98 by Mr Bertens and others, on behalf of the ELDR Group, on the situation in Nigeria; -B4-0739/98 by Mr Pasty and Mr Andrews, on behalf of the PSE Group, on the situation in Nigeria; -B4-0741/98 on behalf of Mrs Maij-Weggen and others, on behalf of the PPE Group, on the situation in Nigeria; -B4-0749/98 by Mr Hory and Mr Macartney, on behalf of the ARE Group, on the situation in Nigeria; -B4-0752/98 by Mr Telkämper and others, on behalf of the Green Group, on the situation in Nigeria; -B4-0767/98 by Mr Vecchi and Mrs Kinnock, on behalf of the PPE Group, on the situation in Nigeria; -B4-0769/98 by Mr Marset Campos and others, on behalf of the GUE/NGL Group, on the situation in Nigeria.
Mr President, ladies and gentlemen, the sudden and, for some, mysterious death of General Abacha has opened up a new chapter in the events of this tormented country, Nigeria. The European Union cannot fail to take note of the fact that the temporary successor of General Abacha, General Abubakar, has released a few political prisoners but it must also see that not all have been freed and that there are no specific guarantees that a democratic process will be rapidly started in Nigeria.
It is therefore the duty of the European Parliament to ask the Council and the Commission to follow the political situation in this country closely and to encourage the president with resoluteness in this very unstable period of transition to clearly commit himself to a return of the democratic order in this country.
Mr President, in only a few weeks the political situation in Nigeria has changed dramatically. Firstly, the unexpected death of General Abacha, then the naming of a new ruler, General Abubakar, and finally the equally unexpected death of the imprisoned opposition leader, the elected president Abiola. Of these events it is especially the death of Moshood Abiola which has most shocked the world. He may well have had a heart attack, but everyone knows how poorly political prisoners in Nigeria are treated. It was generally known that Abiola, who had heart problems for a long time, was not receiving the proper treatment and medication in prison. One could actually speak of death by neglect.
In the mean time, rioting has understandably broken out in Nigeria, and that has led to violent incidents between police, the military and demonstrators who are taking part on behalf of the opposition. The result has been dozens of deaths. This is a question of escalating events and increased de-stabilization in Nigeria.
Mr President, what is the European Union doing? A great many refugees from Nigeria who reside in Europe want to help the democratic opposition. Back in February we requested, by means of oral questions, that the Parliament pay attention during the debate to the worsening situation in Nigeria. The British presidency at that time was sympathetic to our questions, but not a great deal has happened since then. Now the situation has escalated further with a dramatic turn of events. We, as the PPE Group, believe that the Union must exert greater pressure on Nigeria and on the new president Abubakar to immediately cease violation of human rights, release all political prisoners and restore democracy through democratic elections.
But the Union must also not hesitate to sharpen, if necessary, the actions against Nigeria in order to increase this pressure. In resolutions I have already asked four times for economic sanctions, but the most important exhortation is this: as a European Union, draw a single line together, face the new Nigerian regime with determination and demand restoration of democracy and human rights. Then the chance that something good could happen in Nigeria would be greater at this moment than ever before. Therefore, Commission and Council, do something!
Mr President, I should like to start by paying tribute to the life of Chief Moshood Abiola. It is an old African tradition that you wait until somebody has been buried and properly celebrated before you resume normal business. Unfortunately Nigeria has not allowed us the luxury of doing so, but we should not let this moment pass without giving our tribute to that man who won the election four years ago, against all the odds, uniting north and south, Yoruba and Muslim. His achievement was of course snatched away by the brutal actions of the late General Sani Abacha. Nigeria - the great giant of Africa - is now paying the price for it.
My concern for this giant of Africa is for the people - it is not the governments of Nigeria that have made it the giant, it is the people. In this resolution we have got it right by asking in paragraphs 1 and 2 for the speedy restoration of power to the people of Nigeria so that they can take their rightful place as a leader in Africa.
Mr President, it is normal that one never rejoices about the death of a human being. In the case of certain dictators, however, I must honestly, say ladies and gentlemen, that I make an exception, and the death of the dictator, Abacha, has indeed led to the removal of some hindrances to political evolution in Nigeria. On the part of his successor, Abubakar, there have been a few small signs that point in the right direction, but there remains a tremendous amount to be done. It is especially painful that Chief Moshood Abiola has died at this specific moment, and, as said by others, certainly as a result of neglect and the lack of the right to adequate healthcare and so forth.
I therefore believe that the pressure must indeed now be increased on the Nigerian authorities to abolish all repressive measures, restore the constitutional state and release all 30 remaining political prisoners. Only then can one eventually think about a possible perspective of renewing help to Lomé as soon as a civilian government is formed.
Mr President, there are really no longer any excuses to justify the continuation of the situation that unfortunately has characterized Nigeria for many years now.
Since 1993, when the democratic process that was under way at the time was brutally interrupted by a military coup d'etat, there has been in Nigeria every kind of abuse, every kind of violation, however elementary, of human rights and the consolidation of a regime, linked to the military and business clique in power, that has made widespread corruption and the worse kind of violence prevail.
Our Parliament has expressed itself repeatedly on the situation in Nigeria as has the ACP-EU Joint Assembly in a very significant way.
The disappearance of the dictator, General Abacha, which occurred last month, has rekindled some hope of a possible change. The sudden death of the former president and opposition leader, Mr Abiola, which occurred on the eve of his release, has on the other dealt a great blow to a possible democratic process, because it has meant the disappearance from the scene of a key figure who enjoyed tremendous popular favour and support for the launch of a democratic transition.
The newly proclaimed president, General Abubakar, has freed a few political prisoners, but it is still not clear what his actual intentions are in terms of opening a new page in the history of Nigeria.
For these reasons, we call on the authorities in Lagos to immediately open a real democratic process, founded first of all on the opening of political dialogue with all the opposition parties, on the immediate release of all political prisoners, on an end to political and ethnic repression and on the launch of a process that leads to free elections.
We believe that for the international community and, particularly, for the Community institutions and the governments of the Union's Member States, the time has come to coordinate political action and pressure on the regime in Nigeria, beginning with full compliance with the sanctions in effect, in order to demand the change that we have been hoping for now for too many years but have so far not obtained in any form whatsoever.
Mr President, the dictator Abacha has, in fact, died, but the dictatorship remains; it remains with a new face visible in another soldier: Abubakar. Some political prisoners have been freed, but the authoritarian structures are still in place there. Many other political prisoners and prisoners of conscience are still in jail and, at the moment, the promises of democratization are only that: promises and words which have little substance.
I therefore believe that it is very important to ensure that, at this time, the European Union maintains a firm and demanding position with respect to the authorities in Lagos, and that in no way is any credibility given to the promises made, not even a minimum of credibility. In this respect, a few of the insinuations made by Heads of State of the Member States of the European Union seem to me to be extremely worrying, such as those made by President Chirac, who appears to be determined to convince Europeans of the kindness of the promises of the new dictator Abubakar.
In this situation, it is evident that we must maintain the sanctions, we must strengthen them and we must try to ensure that the European Union, and not only the Union, implements a policy with those characteristics, aimed at establishing a civil government, a government based on the participation of the political opposition and the democratic powers in Nigeria, one which can prepare for free elections. And, before that, we must achieve the release of all the political prisoners and the restoration of minimum fundamental freedoms.
Of course, we regret the fact that the president-elect, Abiola, has died - obviously due to a lack of medical care - and that he died in jail, days after Abacha.
Mr President, the death of Abacha, it has been said, has created, sadly enough but thankfully as well, new possibilities. Despite all the conflicting reports, the new ruler, Abubakar, has become more willing to undertake democratization. In addition, the death of Abiola has created a situation that has made the country extremely tense. The Union must now project clarity and unity - and I realize that is like asking for snow in summer - but at any rate the Council and the Commission must join in the call for a rapid transfer of power to a civilian government. This is the only way to allow democratic elections to take place. The sanctions, however simple they may be, can only be removed when actual democracy is restored. The Union must offer its assistance in terms of dialogue, and it must also strive to make the transition as successful as possible.
Attempts to exploit ethnic conflict must be dealt with. The risk of ethnic conflict, however, must not be a reason to oppose democratization. Democracy, Mr President, respect for human rights, building the constitutional state, these are still the best guarantees for stability and progress. But let us, the Union, show the Nigerians that we are not only concerned with making gestures, but with truly working together with them in true cooperation.
Mr President, Nigeria has been the scene of a long-running saga of unrest and brutality, and the outlook for democracy and human rights remains highly uncertain. The sudden death of General Abacha may just possibly clear the way for a more hopeful future, but that is by no means certain.
Our resolution calls on the Council and the Commission to renew pressure on the Nigerian authorities, but unfortunately not all Member States have been wholehearted in their support for previous sanctions. It is to be hoped that some of them will resist the temptation to sidestep the issue for personal advantage.
I would be interested to know whether the Commission is attempting to monitor the sanctions situation.
Mr President, after a long period of deteriorating political and economic conditions and serious human rights violation in Nigeria, there now appears to be a window of opportunity - albeit a fragile one - for a more positive turn of events.
The new Head of State, General Abubakar, has released a number of political detainees and clearly stated his intention to steer the country towards civilian rule. That development is welcome. The political momentum now started should be encouraged and also used to press for further measures towards democracy and full respect for human rights. I welcome the statements made in this debate urging us to do so.
I recall that the on 13 July the Council urged General Abubakar to release all the remaining detainees and to clarify his plans for future elections. We are in favour of closer dialogue with the Nigerian authorities to promote and if possible assist the transition to democracy. The European Union has already taken the first steps in such a dialogue through a recent visit by Minister Lloyd representing the EU presidency. These efforts should continue and it is important that other international bodies such as the UN and the OAU work actively in the same direction.
The Commission of course deeply regrets the sudden and tragic death of Chief Abiola on 7 July. The EU had repeatedly called for his release. His death casts more uncertainty over the Nigerian political landscape and has led to an increased climate of mistrust and to unrest and violence. This has highlighted the need for further confidence-building measures from those now in power, vis-à-vis Nigerian society as a whole.
I can assure Mr Moorhouse that the Commission will closely monitor events in Nigeria and in the months to come the European Union will keep its policy towards Nigeria under review, including the question of the sanctions. The aim of our policy will be to support and demand the full restoration of democracy and full respect for human rights. That requires a process of national reconciliation based on a credible plan for the transition to civilian rule and the release of all political prisoners. I can assure the House that our efforts will be very much in that direction.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following six motions for resolutions:
B4-0728/98 by Mr Bertens, on behalf of the ELDR Group, on the situation in Belarus; -B4-0732/98 by Mr Saint-Pierre, on behalf of the ARE Group, on the situation in Belarus; -B4-0756/98 by Mrs Schroedter, on behalf of the Green Group, on the situation in Belarus; -B4-0758/98 by Mrs Mann, Mrs Hoff and Mr Botz, on behalf of the PSE Group, on the situation in Belarus; -B4-0770/98 by Mr Carnero González and others, on the situation in Belarus; -B4-0784/98 by Mr Habsburg-Lothringen, Mr Ferri and Mrs Oomen-Ruijten, on behalf of the PPE Group, on the situation in Belarus.
Mr President, the liberals are delighted about the unified position taken in this case by the Council, Commission and Parliament and a large number of third countries regarding the regime in Minsk, Belarus. The so-called embassy incident shows at the same time the delusions of grandeur and otherworldliness of President Lukashenko. The ease with which he violates international conventions offers little hope for good cooperation. The reaction of Lukashenko, the fact that he hopes that common sense and realism and not emotions will determine European policy, is a slap in the face for us.
His international policy is, however, but a shadow of his authoritarian domestic policy. The era of, dare I say it, Stalinism appears to have returned. A united international front must take a clear position against this. The use of the OSCE to promote democracy deserves appreciation, as does the TACIS programme for democracy, at least if the Belarus Government does not block this.
The Union must be prepared for dialogue. But first, Lukashenko must satisfy the preconditions. He understands the democracy and human rights clauses of the agreement which the European Union has with third countries. It is his fault that Belarus is the pariah of Europe.
Mr President, Commissioner, ladies and gentlemen, I think that we have a double problem here: a psychiatric problem - and obviously there we can do very little - and a political problem.
Just the once will not hurt, I think, and we can congratulate the Council on the strong position which it has taken concerning Belarus. However, we need to go a lot further. Given that Russia has, thanks in part to the Union, been granted a loan of 20 billion dollars, we would have grounds for expecting that this country would do more to put an end not to a return, as Mr Martens said, but to the persistence, in the heart of Europe, of a communist, Stalinist glacis . There are grounds for putting pressure on Russia. Measures must also be taken at the level of the Council of Europe. I think that the fifteen Member States should try to ensure that the participation of Belarus in the Council of Europe be suspended. This is also true for the OSCE and other bodies. I think that we have to be very firm and we must follow the Council's lead.
Mr President, President Lukashenko is taking his self-inflicted isolation of Belarus to excess. After the elected representatives of the dissolved parliament, the independent media and young people, it is now the western ambassadors which Lukashenko has singled out for bullying as his personal enemy. The international community did not act until its own people were affected. It was very slow in realizing that Lukashenko was not prepared to respect international rules in Europe and that the country's only hope of returning to democracy is through support for the opposition, for the opposition is the only thing on which we can pin our hopes.
The visa ban has been the only significant step taken by the Council. It was, however, also long overdue. The effect has been amazing. Just imagine, the population has now realised who is to blame for the situation in which it finds itself. It is not the people, not the West, but those in power in the government. A small instrument with an astounding effect! Now comes the task of ensuring that this work is continued consistently, in other words that Lukashenko must be made to cooperate with the OSCE monitoring group. He must be made to give the TACIS programme the green light so that finally there can be an end to the suffering of the civil population. He must be made to accept that his mandate only runs until next year and that he must make preparations for free and fair elections.
In this context I as you, Mr Brittan: what is the Commission prepared to do, and what conditions do you intend to propose to the Council for the lifting of the visa ban?
Mr President, ladies and gentlemen, Sir Leon Brittan, I am delighted that you are here. We have reached a critical point in our relations with Belarus and I hope very much that this will be the last resolution we discuss and that we will now finally be able to move along a more positive route.
The latest decisions taken by the Belarus Government represent a serious breach of the Vienna Convention on Diplomatic Relations. The Council's decisions merit our full support. It now appears that new negotiations are on the cards and a settlement to the conflict seems to be in sight. The Belarus Government has signalled a serious interest in finding a positive solution. Clearly this is something we welcome. However, we should also see the conflict as an opportunity to consider just what dangerous ground we are on. A change of direction in our relations is urgently needed.
Belarus is part of the European family. Nobody wants it to be isolated. It will soon be our immediate neighbour. I therefore particularly support the wording proposed by the Council and would like to suggest that we include the following words under paragraph 1. I would suggest that we take the English text, unfortunately I do not have the original here, just the German version which is more or less the same and states that it fully supports the Council's desire, expressed in the Common Position of 13 July, to develop more constructive relations with Belarus.
But this must include clear positive signals from Belarus. The European Parliament has shown right across the political board just how serious is its interest in improving relations. But naturally this means respecting the democratic rules of the game. We cannot, and of course we will not, overlook this point.
The delegation had an extremely positive meeting in Brussels. Ambassador Wick illustrated clearly and pragmatically the steps he believes should be taken in order to bring about an improvement in relations. We are planning another meeting in Belarus in November and I would hope that all of us here will have the opportunity to attend and to continue our work on improving relations.
Mr President, first of all I should also like to say how pleased I am that today we have heard certain signals from Belarus suggesting that the very tense situation of the last few days might perhaps be returning to normal to some extent. Representatives from Belarus have often reproached us for applying double standards, particularly with regard to human rights. On each occasion, my only response has been to say that it is only natural that we should regard countries which are our immediate neighbours, countries which we assume might one day wish to become part of our Community, countries which have many cultural similarities with ourselves - as is the case with Belarus - with a particularly critical eye.
We do not apply double standards, but perhaps we do look at some countries more closely than others, quite simply because we need and want to have a close relationship with these countries. This is why we sometimes look very critically at Belarus and at what is happening there. Then we are obliged to say that certain things happening there are quite simply unacceptable, as we have done in this case. Of course, the quasi closure of the embassies is something we find wholly unacceptable, and our reaction to it is therefore, in my view, a very appropriate reaction. Of course, we also consider the failure to allow various NGOs to enter and to work in the country to be inadmissible. Here, too, some progress has been made and there has been a certain improvement, but not yet to an extent which we find acceptable.
Of course, the need for the OSCE to be able to operate there freely and to carry out its tasks, its mandate, is also very important to us. We shall certainly judge this country on its actions and not only on the words we hear time and time again. This is very important for us if we are to ensure that this European country reaches the standards expected of it both by us and by the Belorussian population, so that we can negotiate reasonably and can build sound foundations.
Mr President, the draft resolution on the situation in Belarus is a work of art, a magnificent piece of disinformation to be classed as one of the wonders of the world, alongside the media lies of Timisoara or the Gulf War, a war which was said to be a precision instrument and which ended up as a dreadful butchery.
The Belarus authorities have decided - what could be more normal - to repair water pipes which are more than half-a-century old, and we hear talk about the expulsion of ambassadors, of serious violations of the Vienna Convention and of human rights.
I know both the Belarus people and President Lukashenko very well. The Belorussian people have suffered, and continue to suffer, as a result of the Chernobyl disaster, to the scandalous indifference of the west. President Lukashenko, it must be recalled, was democratically elected by an enthusiastic population to whom he committed himself to fighting corruption, and that is what he is doing. A politician who keeps this kind of electoral promise should serve as an example to our old corrupt parties, with which we are all too familiar in France, Belgium, Italy, our old parties caught up in scandals, stained by criminal settling of scores, whose perpetrators often enjoy total impunity.
Who are we to give Belarus lessons in democracy, when our own elections are rigged by a servile press and dirty money? Will our Parliament become a place where we just chat and lie? We have been told, here, that there was no free press in Belarus. Well, I went there to see, and at every newsstand I found on sale two pro-government dailies and two opposition dailies. We all know the parable of the mote and the beam. We should think long and hard about that.
Mr President, ladies and gentlemen, I have here, and I will show them to you, copies of two letters sent on 11 July to the presidency of the Council, one written by President Lukashenko himself, the other by the Belorussian Minister for Foreign Affairs. They both undertake to satisfy the will and demands of the ambassadors accredited to Minsk. The German ambassador has already been appointed by the Council to go to Minsk in the next two to three days in order to sign the agreement. I think that it would be regrettable for a European Parliament resolution to jeopardize negotiations which have started and which are already almost completed.
Mr President, Parliament's resolution will not do any of the dangerous things just referred to - quite the reverse. The Commission welcomes Parliament's proposals for a resolution on Belarus. For the most part, the debate has been an extremely balanced one, expressing proper criticisms of what has been going on in Belarus as well as a desire not to isolate Belarus, but to help it follow the proper path.
In response to the last speaker, the fact that a government has been democratically elected does not absolve it from the obligation to obey international norms and respect for human rights. Alas, it is perfectly possible for a democratic government not to do so and when that happens it is right and, indeed, necessary for the international community to say so and take the appropriate action.
Therefore, the Commission welcomes Parliament's proposals for a resolution because they demonstrate the deep concern of all European Union institutions about, for example, the repeated violations of the Vienna Convention on Consular Relations. Furthermore, they show institutional solidarity with the European Union common position on Belarus, which has been regarded as quite a tough one.
Nonetheless, the Commission also hopes that the recent promises by Belarus to work towards a solution to the diplomatic crisis will soon materialise into constructive steps. There would then be no need to take further action that would be undesirable both for Belarus, and obviously, for the European Union.
One of the speakers mentioned Russia. On 24 June Foreign Minister Primakov said to the European Union Ministerial Troika that Russia shared the Union's concern about Belarus and would try to use its good offices. Whenever there is an official bilateral meeting, the Commission repeatedly urges Russia to intervene to bring Belarus back on the right track. The Commission has taken considerable action already, quite apart from suspending the bulk of the TACIS programme. It has not so far pursued further discussions on the TACIS civil society development programme with the national coordinator, but we hope that current difficulties in dealing with Belarus will not hamper the resumption of a constructive dialogue with Belarus and counterparts on this programme. The programme is supported by the OSCE mission in Minsk, since it fully complements the OSCE's own objectives.
So I hope that the policy we can follow - with Parliament's support, which we deeply appreciate - will continue to be a balanced one, seeking to be very firm and to take such tough action as may be necessary in the face of any violations of international norms by the Belarus Government. At the same time, the policy must also seek to extend the hand of friendship and show readiness to cooperate with the Belarus Government if it gives effect to its stated promise to work towards a solution to the crisis and proceed in a way which will be acceptable to those who have expressed their concerns in this House and elsewhere about what has gone on in the past.
Mr President, I asked the Commissioner a question which he has not answered. Would he please answer it now?
Mr President, as I understand it the question is about what further action we will take. The answer is that we are observing the situation and I do not think it is useful to issue a series of specific threats. However, in answer to the debate I said that we want to avoid having to take further sanctions against Belarus, which implies that we fully reserve the right to do that if progress is not made.
Mr President, the question was: what are the conditions subject to which the visa ban might be lifted?
I am not in a position to state specific conditions. The common position speaks for itself and I do not think it is appropriate for me to attempt to add to it today.
The next item is the joint debate on the following 23 motions for resolutions:
Togo -B4-0725/98 by Mrs André-Léonard and others, on behalf of the ELDR Group, on the presidential election in Togo; -B4-0744/98 by Mrs Günther and others, on behalf of the PPE Group, on the situation in Togo; -B4-0754/98 by Mrs Aelvoet, Mr Telkämper and Mrs Schroedter, on behalf of the Green Group, on the presidential election in Togo; -B4-0761/98 by Mr Vecchi, on behalf of the PSE Group, on the presidential elections in Togo; -B4-0773/98 by Mr Wurtz and others, on behalf of the GUE/NGL Group, on the presidential elections in Togo;
Guinea-Bissau -B4-0740/98 by Mr Pasty, Mr Girão Pereira and Mr Andrews, on behalf of the UPE Group, on the situation in GuineaBissau; -B4-0743/98 by Mr De Melo and others, on behalf of the PPE Group, on the situation in Guinea-Bissau; -B4-0748/98 by Mr Hory and others, on behalf of the ARE Group, on the situation in Guinea-Bissau; -B4-0753/98 by Mrs Aelvoet and Mr Telkämper, on behalf of the Green Group, on the humanitarian situation in GuineaBissau; -B4-0759/98, on behalf of Mr Barros Moura and others, on behalf of the PSE Group, on the situation in Guinea-Bissau; -B4-0772/98 by Mr Miranda and others, on behalf of the GUE/NGL Group, on the situation in Guinea-Bissau;
Burma -B4-0731/98 by Mr Bertens, on behalf of the ELDR Group, on the situation in Myanmar; -B4-0733/98 by Mr Dupuis, Mr Dell'Alba and Mr Hory, on behalf of the ARE Group, on the situation of the Karen people and their persecution in Burma; -B4-0742/98 by Mrs Maij-Weggen and others, on behalf of the PPE Group, on the situation in Myanmar; -B4-0760/98 by Mr Harrison, Mrs Kinnock and Mrs Junker, on behalf of the PSE Group, on the situation in the Union of Myanmar; -B4-0778/98 by Mr Telkämper, on behalf of the Green Group, on the situation in Myanmar;
Sudan -B4-0724/98 by Mr Bertens and Mr Fassa, on behalf of the ELDR Group, on the situation in Sudan; -B4-0745/98 by Mrs Maij-Weggen, on behalf of the PPE Group, on the situation in Sudan;
Situation in Georgia and Abkhazia -B4-0729/98 by Mr La Malfa, on behalf of the ELDR Group, on the situation in Georgia; -B4-0735/98 by Mr Dupuis and Mr Hory, on behalf of the ARE Group, and by Mrs Carrère d'Encausse, on behalf of the UPE Group, on the situation in Georgia and Abkhazia; -B4-0762/98 by Mrs Jöns, Mrs Hoff and Mr Needle, on behalf of the PSE Group, on the situation in Georgia; -B4-0774/98 by Mr Alavanos, Mr Marset Campos and Mr Vinci, on behalf of the GUE/NGL Group, on the situation in Georgia;
Vietnam -B4-0736/98 by Mr Dupuis, Mr Dell'Alba and Mr Hory, on behalf of the ARE Group, on the situation in Vietnam and on the cases of Mr Doàn Viêt Hoat, Mr Nguyen Dan Que and Mr Thich Khong Tanh.
Togo
Mr President, last October, at the ACP-EU Joint Assembly in Togo, I denounced the human rights violations, arbitrary sanctions, the lack of respect for freedom of expression and freedom of the press. I denounced the dictatorial power of President Eyadema who has been in power for thirty years. This did not earn me the congratulations of the powers who tried so hard to show me how wrong I was.
I would remind you that the Union's cooperation with Togo was suspended in 1992 and that its resumption was conditional upon respect of democratic principles and the organization of fair and open elections in June 1998. We have to recognize that the Togolese authorities have not respected the essential democratic principles which are necessary to ensure that the elections are valid. The national electoral commission even resigned on 23 June this year. The opposition has not been able to speak freely, the press has been muzzled, and President Eyadema's victory was proclaimed even before all the votes had been counted.
In these circumstances, it is clear that the Union must maintain sanctions on Togo, and not resume cooperation, as long as issue of the electoral process has not been resolved. Togo must know that democracy comes with a price tag and that impunity will no longer be accepted.
Mr President, Commissioner, ladies and gentlemen, Togo is a symbol of cooperation between Europe and Africa. The Lomé Convention always has been and still is a milestone in this kind of cooperation. This has made it all the more painful for us all that it was only with great difficulty that we were able to hold the last but one meeting of the ACPEU Joint Assembly in Togo and to accept Togo's invitation. A number of Members of this House had particular problems making the decision to travel to Togo.
There is a lesson to be drawn from what has happened in Togo and that is that we should not necessary believe empty promises. For the highly embarrassing personality cult manifested at the last meeting of the ACP-EU Joint Assembly showed all too well the direction in which things were developing. Although those in power were prepared to hold elections, they had undoubtedly also started looking for the loopholes which, if the result went in a direction they did not like, they could use as a sort of emergency brake.
In our resolution - as Mrs André-Léonard has already mentioned - we have indicated that the media were also manipulated to a large extent. May I, however, remind you all that we are not so very far away from such things in Europe. We just have to look at the sort of media manipulation which has been visited upon the electorate in the so-called election campaigns in Serbia and elsewhere.
I am pleased that cooperation with Togo has not yet been resumed. I believe that recent events show that the resumption of this cooperation should not be hurried.
Several amendments to this text have been tabled. I would simply like to explain that I think Amendments Nos 4 and 5 are acceptable, one because it refers back to Article 366a, the Mauritius resolution. Amendment No 5 is actually superfluous since I believe it goes without saying that we will receive the relevant report.
Mr President, it really is a tragedy for Togo's democratic development that the presidential election appears now to have got completely out of hand. It is not because the population has shown no interest; on the contrary, turnout was extremely high and it also took place very peacefully. No, the reason is instead that the government and authorities have acted and totally undermined the credibility of the electoral process so that there can no longer be any guarantee of democratic control and insight or of those things associated with a democratic election. Despite the promise given in connection with the meeting of the ACP-EU Joint Assembly in Lomé, despite the fact that Togo has received all the help that the country requested from the EU, despite the fact that NGOs and other human rights organisations have been very involved in the election, and despite the Togolese population's feeling of responsibility, everyone has been let down and all assurances that democratic principles would be respected have been broken.
I must say that the Commission, the EU and the ACP-EU Joint Assembly really must be observant and keep an eye on continuing political developments in Togo.
Mr President, Togo is a country that we have had the opportunity to become acquainted with, perhaps more than other countries in Africa, also because, as other Members recalled, at the ACP-EU Joint Assembly in October we more or less negotiated or at any rate obtained assurances from the Togolese authorities and from the leaders of the opposition, insofar as they had the power to do so, regarding the electoral process that was being organized and regarding the possibility of guaranteeing elections that were truly free and correct.
Obviously, it was also on the basis of these assurances and these commitments that, rightly so, the European Commission undertook to support the electoral process, including from the financial point of view.
We were able to see how the first round of the presidential elections on 24 June did not at all meet these expectations and those assurances; on a positive note, it should be stressed that there was widespread and correct participation in the vote by the citizens who therefore demonstrated that they had reached full maturity for democratic participation.
However, there were a number of irregularities in the organization of the elections and the counting of votes; polling stations opened late in the capital Lomé, the counting of votes was blocked, although this did not prevent the results from being announced, and there were resignations from the electoral commission.
This obviously means that, at least for the moment, under no circumstances does General Eyadema want to give up his power, regardless of the opinion of his country's citizens. For this reason, the results of this first electoral round are not credible, and this was the judgement of the entire international community, demonstrating that pressure has to continue to be exerted on the Togolese authorities with great force. Here, too, it is hoped that the Member States will be coherent in their attitude, something that has not always been the case in the past, so that the democratic process in this country can resume without any limitation; I believe that all the conditions are present for this to occur.
Mr President, if Nigeria, which we have just debated, with the sudden tragic deaths of General Abacha and Chief Abiola, could have perhaps given rise to a tragedy written by a modern Sophocles, then the case of Togo could be worthy of a vaudeville. And it could be described like that if it were not offensive to the people of Togo, who have participated with real enthusiasm and with a democratic will in this first round of presidential elections.
Mr President, the resolution prepared by some of our groups is, in my view, extremely moderate and reasonable and, of course, maintains the criterion of those of us who, even before going to the penultimate meeting of the Joint Assembly, had serious doubts regarding the suitability of holding that event in that country.
We can only hope now that General Eyadema, satisfied with more than 30 years in power, recognizes that he cannot continue to be a type of "Mobutu the Second' and that he allows a democratic solution whereby the Togolese people can state their opinions with the freedom that they have lacked until now. Until that time, there is no doubt that we must continue to give our firm and resolute support to the maintenance of the restrictive criteria regarding European aid.
This position is not one unanimously held by the liberal group, Mr President. I believe, and I voted accordingly yesterday, that it would have been better to delay the resolution until we had the Commission's report, so that we could debate the matter in full knowledge of all the facts and more calmly.
I think it is rare, Mr President, to echo the bold statement of the previous speaker, that a leader is democratically elected with the enthusiasm of all the people, and particularly rare in Africa. I think that it would have been useful to consider the text of the resolutions more fully, all the more so since controversy seems to be centred on the problem of the transmission of just a few results.
In any event, we find ourselves in a situation in which it is impossible, for example, to have a debate on Angola, where President Dos Santos does not wish to proceed on to the second round of the presidential election which would legitimize him, and this shows that we have a policy for Togo which we do not apply to Angola. Our Parliament applies the principle of two weights, two measures to Africa, and that does not strike me as being very healthy.
Mr President, several political groups in our Assembly have decided to ask questions about the presidential elections in Togo. Naturally, not one of the good apostles who signed the resolution went there to see what happened. I, for my part, was present, as I was sent as an observer by my group and I can confirm that the operation went very smoothly in Lomé, in most of the 617 polling stations, and I was able to visit a large number of these stations, including some in the Bé district.
I have Decision No E 05/98 of 8 July of the Constitutional Court of Togo, which confirms what I myself observed and explained as early as Monday, 22 June in a communiqué. This decision says, and I quote, "there were some irregularities because the official opening and closing times for the polling stations were not observed' . In one polling station which closed at 11.00 p.m., I myself insisted that counting should not start until the last person present had voted. But officially the stations closed at 6.00 p.m.
The Constitutional Court also noted that, in three districts in Lomé, counting could not be carried out in the polling stations, and that it could only take place in the central polling station. But in those polling stations, the outgoing president obtained less than 10 % of the vote. So, if there had been any fraud, it certainly was not to the benefit of the president. Finally, the Constitutional Court annexed to its decision all the documents, including the results of the vote counts.
This is why I have some serious questions to ask about the role played by ERIS and Reporters sans frontières and I would like to ask who chose them. How has it been possible to spend ECU 2 million, while the final report is still not ready because of continuing disagreement between the observers who ostensibly speak on our behalf? I give far more credit to the Togolese Constitutional Court, to the African OAU observers, to delegates from the French-speaking world, to Americans from the Center for Contemporary Diplomacy and to the President of the Malian National Assembly, Mr Diello, than to the small team designated by DG VIII, and I hope that the Court of Auditors will be able to study how the money was spent, because I am really very fearful that the money has been wasted for ideological and partisan reasons.
Mr President, I was in Togo as a representative of the radical left party and I was part of a small group of parliamentarians who were there. I was an observer for fifty polling stations, together with American and English lawyers.
I saw that the election took place without violence: of course there were some imperfections as regards voting cards and electoral lists, but overall, if one compares this election with others on the same continent, the voting took place in exemplary conditions.
In contrast, it was when the counting of results was centralised that a certain number of mistakes and problems appeared, the most important, of course, being the resignation of the electoral commission and the transfer of the counting of results to the Minister for the Interior.
May I be permitted to say that even if it is the rule of our Assembly and whereas by means of assistance from DG VIII, we have provided fairly unique and exceptional technical support for a presidential election in Africa, it is not normal for an election of this kind that our Parliament did not send a parliamentary team of observers to help with this election. We would perhaps have had a totally different debate from the one we are holding now in favour of this resolution.
Nor is it acceptable for firms engaged by the European Union and by the Commission to organize technical support, to entrust students with the task, however excellent such students may be.
Mr President, I would like to specify that my Amendment No 6 is not intended to replace Article 4, but in fact to complement it. Why? Because it seems obvious to us to point out that, since the Commission has raised the matter with the Togolese authorities, we should wait for results from them.
In conclusion, Mr President, it is the Togolese people who are being penalised in this matter and not Mr Eyadema.
Mr President, when we are talking about elections in an African country, a country where voters have not been consulted for a long time, we certainly cannot expect elections to be as orderly and precise as they are in the West, in Europe or in countries where there has been democracy for many years. It is certain, moreover, that the procedures used to conduct the presidential elections in Togo are extremely suspect in more than one way. It is difficult to establish what really happened, but we cannot forget that, when we decided to hold the Joint Assembly in Lomé, our decision was based on the return of conditions of substantial democracy and not only formal democracy, and all the Community institutions must focus their attention on this aspect.
Guinea-Bissau
Mr President, Commissioner, according to the latest calculations the recent crisis in GuineaBissau has left several hundred people dead and about 400 thousand homeless. In Bissau, the capital, alone the population has fallen from 300 thousand inhabitants to around 25 thousand. The shortage of food and, especially, the lack of medical assistance are becoming acute.
The Commission's action in providing rapid and plentiful humanitarian aid is to be applauded. It must also be said that Portugal has made a notable effort in that respect. But it is incomprehensible that Senegal has still not been persuaded to authorize humanitarian corridors from Dakar to provide aid to the people who have been displaced.
We support the restoration of constitutional order, but we know the root-cause of the crisis is internal political and social decay, and we must be aware that the presence of foreign troops, particularly Senegalese troops, is of special significance in the region and does nothing to restore institutional order. It is more likely to take the country into a new phase of guerrilla war, the duration and consequences of which are unforeseeable. In this respect, too, the European Union can and must play an important role.
On the subject of the conflict in Guinea-Bissau, it might be appropriate to give some thought to the constant convulsions that are occurring on the west coast of Africa, particularly along the new oil and raw-materials corridors. It is vital that the industrialized countries of Europe or other parts of the world should not march into Africa under the flag of economic-interest diplomacy, because this often causes tension, but rather help Africa to find its own way to development, democracy and respect for human rights.
Mr President, ladies and gentlemen, at this point I must mention Angola. There are increasing quantities of oil in that country, but there are also increasing signs that the peace process is breaking down, young men are being recruited into the Army, troops and military equipment are being moved around, artificial war scenarios are being created, summary executions are held, while for some reason I cannot understand the United Nations have not yet appointed a mediator in succession to the late Maître Beye. I believe the Commission and the international community can play an important part in preventing this deterioration of the peace process.
Mr President, ladies and gentlemen, the situation which has existed in Guinea-Bissau for almost four and a half months is reaching alarming proportions, indeed tragic proportions where the future of the country is concerned, with the sacrifice of human lives and fundamental rights and the destruction of major physical and economic infrastructures.
In that respect I should like to emphasize three basic points, which in fact are in line with my group's motion.
In the first place, it is absolutely deplorable that up to now all the efforts of various international organizations, including a Portuguese-Angolan mission, have not achieved a definitive cease-fire and a peaceful political solution to the problem, owing to lack of goodwill on the part of those involved in the conflict. Equally deplorable are the obstacles that have been raised by neighbouring countries to prevent emergency aid from reaching the people affected by the war.
In the second place, I would like to say that the direct or indirect introduction of foreign troops into an internal conflict in a foreign country is absolutely deplorable and they must be withdrawn from Guinea-Bissau as an urgent and inevitable precondition for any peaceful solution.
In the third place, I would like to emphasize that it is vital to find a peaceful solution to the conflict by political means that respect the fundamental rights of citizens, preserve their collective future and respect democratically-elected institutions.
It is in this hope that I support our appeal to the United Nations Security Council, the OAU and the European Union that they actively endeavour to find a political solution to end this deplorable and fratricidal war.
Mr President, no effort should, of course, be spared by the international community with regard to getting conflicting parties to the negotiation table and trying to achieve a sustainable, long-term political solution which can create peace in the whole region, and which can also guarantee that Guinea-Bissau's borders are respected and respect for human rights restored.
Unfortunately, the reports we have received are worrying. Among other things, there are problems with obtaining humanitarian aid such as medicine, drinking water and food. I really hope that the Commission will exercise pressure to bring about a corridor for humanitarian aid.
It is also worrying that people are being held in captivity and as hostages. They are being treated very badly according to a report from Amnesty International. In addition, among journalists and those working for human rights there are many who are afraid. I therefore fully support paragraph 11 of this resolution, which proposes that a delegation from the ACP-EU Joint Assembly be sent to the country to find out both how aid can be provided quickly and how we can help to resolve the conflict.
Mr President, in order to make up for the accumulated delay, I will on this occasion make you very happy by being particularly brief.
Our group does not wish paragraph 9, demanding the non-intervention and withdrawal of all foreign troops, to feature in the resolution, because we think that the presence of Senegalese troops is still needed in order to combat the rebels and stabilize the situation in the country.
Put simply, we would like paragraph 9 to be dropped from the resolution. That is the wish of the ARE Group.
Madam President, Commissioner, it was originally intended that my colleague Mr Barros Moura should speak at this point. Mr Barros Moura has been prevented from attending at the last minute, but as one of the signatories to the resolution, I should like to underline one or two points on my own and Mr Barros Moura's behalf.
Firstly, there can only be peace or mediation for peace if the warring forces, the belligerents, want it to happen. Secondly, we consider it essential to emphasize the need to withdraw foreign troops and prevent this war from being gradually extended to other countries. Thirdly, it is important in that respect to accept the possibility of UN or OAU troops intervening if the parties agree.
We are also concerned about the humanitarian situation of the people of Guinea-Bissau. The obstacles to humanitarian aid, particularly the Senegalese forces themselves, will worsen the situation. If we do not act quickly and effectively, the situation will deteriorate day by day in humanitarian terms. In addition, this House has condemned the military coup, as we have done on previous occasions, and has supported the restoration of constitutional and institutional order, which means respect for institutions, especially the elected Parliament, but also respect for human rights (on this point see in particular the petitions by the NGOs and Amnesty International itself).
Finally, there must be an immediate cease-fire, saving human lives and enabling the country to start functioning again while searching for a peaceful political solution that guarantees Guinea-Bissau's territorial independence and integrity.
Madam President, Commissioner, we have followed the developments in the situation in Guinea-Bissau with great concern. Being familiar with the country (we were there not long ago), since the outbreak of the war which has been dragging on since 7 June, we are on the side of those who have unequivocally supported a political solution to end the war, and most of all to end the suffering of a people.
Despite several attempts at mediation, the armed conflicted has dragged on, with the continued direct involvement of foreign military forces which have done nothing to assist the negotiated political settlement we want to see, and this has resulted in the most appalling human consequences in terms of loss of life and material possessions and created hundreds of thousands of refugees.
This disastrous situation is being prolonged and it is vital that it should be ended. It affects one of the world's poorest countries, which makes it even more deplorable inasmuch as it threatens the future and the real independence of a country, the Republic of Guinea-Bissau, after a heroic struggle by the PAIGC and a man of the political and human stature of Amilcar Cabral.
Thus we demand that a political solution be sought, leading to and guaranteeing the maintenance of peace and respect for the cultural and territorial integrity of Guinea-Bissau, ending the involvement of other countries in the war, and encouraging foreign military forces to return to their own countries. In the meantime, practical humanitarian aid must be supplied for the people as a matter of urgency, by opening up corridors by which aid can reach those who need it, and removing anything that might hinder it. Our position as Members of the European Parliament and Portuguese citizens can only be to affirm and give practical expression to our active and disinterested solidarity in both political and humanitarian terms.
Madam President, 350 thousand homeless, 100 thousand of whom are in danger of starving to death, hundreds of civilians and soldiers dead, atrocities against women and children, fear among the intellectual sectors of the internal political opposition, lack of food, medicines and drinking water - these are the ingredients of this disaster.
The military forces must not be allowed to go on preventing humanitarian aid from reaching people at risk. One mediation effort follows another without much success. There is now talk of bringing in Mozambique or the whole of the Community of Portuguese Speaking Countries to assist in the Portuguese-Angolan mediation effort. Or using an intervention force from the OAU or the Economic Community of West African States. An immediate cease-fire is the key to resolving a conflict with a dangerous tendency to perpetuate itself and become generalized. Constitutional order must be restored. The government's mandate ended on 4 June, and therefore Nino Vieira, as President-elect, has the legitimate power - but greater responsibility - to promote a cease-fire, dialogue and negotiation. Only when all this has been done will the conditions be in place for reconciling the political process with a national government of reconstruction and the holding of legislative and presidential elections which will enable Guinea-Bissau to commence a new stage in its history in 1999.
Madam President, ladies and gentlemen, the situation of Guinea-Bissau is nothing more than a specific part of a larger picture in a region of Africa that, like other regions, is continually destabilized politically to the point that there is little real political authority or concrete guarantees for the population.
There is clearly not much the European Union can do, but there are at least two areas where it has to focus its immediate attention. Its first objective must be to ensure that humanitarian aid, food and medicine rapidly reach the populations in this very problematic area. The other objective, in the medium to long term, is to promote a peace process that, although certainly dangerous and difficult, is also the only condition for development of this area.
Burma
Madam President, the Liberal Group is pleased that there is a strong text about Burma. I also hope that this resolution will open the eyes of the Dutch company IHC Caland to the hard, unacceptable reality in Burma. Although there is not yet an official economic boycott, because France once again is protecting the trade interests of Total, it is a scandal that this Dutch company is going against the virtually complete consensus for disinvestment and against new investment. I find it particularly regrettable to have to reprimand Commissioner Sir Leon Brittan, but nonetheless I must express my astonishment concerning his condemnation of the boycott policy of the state of Massachusetts. We, the Liberals, believe that the European Union must support the appeal of President Clinton of May of this year. His call for a ban on new investment should be an example for us, Commissioner. The Union must be prepared to anticipate the UN sanctions.
Finally, Madam President, the Burmese authorities must be placed under heavy pressure and an end must come to the systematic annihilation of the minorities in that country.
Madam President, the situation in Burma is deteriorating rapidly at this time. This applies both to the economic situation and to the political situation. Economically, Burma is on the edge of the abyss. The military regime, after all, is surviving on the drugs trade and partly also on forced state labour, and for months has been unable to stop the downward spiral of the economy. The population appears to be suffering more and more. Politically speaking, repression has also increased in recent months. This applies both to the opposition and to minority groups. The Karen people and the Shan are suffering, as are the Naga, the Mon, the Karenni and the Kachin peoples. The systematic killings and ethnic cleansing are resulting in hordes of refugees in neighbouring countries, especially Thailand, India and Malaysia. These numbers have recently increased dramatically. Like the attacks on the refugee camps, killings and kidnappings have become common. The opposition is also suffering. Mrs Aung San Suu Kyi was arrested because she wanted to travel to the North, and she was again given severe house arrest with the threat of imprisonment. Various members of the opposition are being threatened or are already imprisoned, and this in a country where there are already many political prisoners. It is known that the military government fears that the situation will escalate even further around 8 August, because the remembrance will take place then of the student revolt of a number of years ago which cost so many lives. Moreover the regime is afraid that the situation in Indonesia will spread to Burma. Meanwhile the criticism of Burma within the ASEAN region is increasing, because Burma was admitted with the promise that it would do something positive regarding human rights and democracy. This simply did not happen.
Madam President, we have previously made requests in this Parliament for a halt to European investment. An economic boycott is needed. Against this background it is incomprehensible - I say this to Sir Leon Brittan - that he has lectured Massachusetts because they have simply begun doing this. Perhaps you are legally correct, but morally speaking, you are not correct. What we want from the Commission and the Council is in fact to follow the United States and stop investment and put the regime in Burma under more pressure. This must happen, Madam President, and this is something that the Commission is certainly capable of doing.
Madam President, first of all I would like to point out once again the absence of a colleague who is particularly dear to us - Mr Avgerinos. As we all know, he is responsible for considering the reform of the topical and urgent debate. As we have not seen him during the past few months, I think it is important to point out that he is not here today either. Perhaps he finds it more valuable to gather the opinions of all and sundry in the corridors of Parliament, which would perhaps explain the first proposals which he has put to us.
As regards Burma, I do not think there is a great deal to add to what Mr Bertens and Mrs Maij-Weggen have said: the European Union must not lag behind the United States. Pressure has already been exerted; it has not achieved the results which we might have expected. The abolition of preferential tariffs has not brought about any change whatsoever on the part of the Burmese authorities. I think that we have to go a lot further and opt resolutely for a boycott. Just as the Americans, for once, have a very clear position on this matter, the European Union could usefully join with the United States and try, once and for all, to put an end to this absurd regime.
Madam President, Burma is a mess and it is now becoming a nasty mess. Fifty elected representatives have been gaoled whilst other MPs suffer the indignity of having to report twice daily to local police stations at the behest of the government. Three hundred thousand internally displaced Karen people are on the run from the Burmese army. Systematic destruction of Karen villages is combined with rape of women from all the Burmese minorities. Destruction of food stores precedes massacres and ethnic cleansing of the Naga, Shan, Mon, Karen and Kachin peoples. And now the growing numbers of Karen and Shan refugees in Thailand present new problems for the countries of ASEAN.
The European Union must make a stand. Rightly, the EU-ASEAN Joint Committee has not met, since to meet would mean allowing Burma full representation. We can do more. We should encourage the UN Human Rights Commissioner, Mary Robinson, to install permanent observers in Burma to monitor human rights. We call upon the Commission to implement full economic sanctions against Burma and to prohibit investment in Rangoon until human rights are properly respected.
The UN Security Council should also encourage global economic sanctions against the ruthless dictators of Burma. The Thai Government, too, could help. Better protection along the Thai-Burmese border can give confidence to refugees fleeing Burma's undemocratic and despotic regime.
We call on the Burmese Government to permit the UN special rapporteur on Burma to visit the country freely, and to allow him to carry out his mandate by guaranteeing him full access to the regions inhabited by the Karen people. Moreover we demand that foreign companies investing in Burma, such as Total and Premier Oil, should freeze their investments immediately. We recognise and support ASEAN's right to choose its own membership, but as the days and months pass it becomes increasingly clear that ASEAN has invited an unwelcome cuckoo into its nest of nations, spoiling its chances of developing modern democracies and respecting human rights whilst encouraging economic development to provide for its people.
Now is the time for the EU to stand up and be counted.
The UN special rapporteur on the human rights situation in Burma has expressed very deep concern about the recent reports that members of the NLD continue to be victims of arbitrary arrests and various forms of restriction. The NLD has called for Parliament to be convened by 21 August and has also repeatedly called on the military rulers to engage in dialogue. However, as Mr Harrison has just pointed out, the government has responded by ordering all the elected members not already in jail or exiled to report twice a day to local authorities, basically to stop them convening on their own.
It is high time that the EU took a moral stand on the situation in Burma. The Commission and Council have to implement full economic sanctions against Burma and prohibit any investment until the situation as regards human rights violations has been settled. As Mr Harrison said, the UN High Commissioner, Mary Robinson, should send a permanent observer to investigate the human rights situation and the atrocities committed by the Burmese authorities in the areas inhabited by oppressed minorities. This has been going on for too long and we have to do something about it.
Sudan
Madam President, today the newspapers have made the happy announcement that the warring parties in southern and northern Sudan have agreed to a cease-fire. I hope that several hundred thousand people in southern Sudan can now be saved from starvation. But we have certainly learned our lesson in Sudan.
This development is indeed the first step in the framework of an active European policy, and hopefully on this basis preparations can begin for a referendum on the independence of southern Sudan. Both parties have previously committed themselves to this, but now that must be proved. International supervision will be essential if this referendum is to proceed in an honest fashion. Both parties must also be involved with organizing the referendum. In the meantime, the government in Khartoum must prove its credibility as a partner by making a priority of democracy and human rights, by releasing political prisoners and developing the constitutional state.
Madam President, I can endorse much of what Mr Bertens has said, for the situation in Sudan really is a sad and never-ending story. This I know as a rapporteur in the ACP-EU Joint Assembly. The problem has been the same for many years now. We simply cannot get things moving. The parties are not prepared to agree on a peaceful solution. There is a danger that it will become a Thirty Years War.
I believe that the Council is right in supporting the IGAD and in endeavouring to engineer things so that we can send another ministerial mission to Khartoum and Nairobi and put a stop to the fighting. As Mr Bertens rightly said, according to newspaper reports the SPLA has declared that it is ready to stop the fighting for three months. I hope this happens as it is the only chance to help the people. With the terrible drought it is already very late anyway.
Then we must work to secure peace as quickly as possible. If we manage to achieve peace, then all the measures required to help the people there can be carried out calmly. Even if peace is secured it will not be easy to solve the problems there, as it will not be possible to make good the damage which has been caused there and to restore the structures which have been destroyed over night. I am afraid that even once the conditions are right there will still be an awful lot of work to do before the families which have been broken up can be reunited and everything else which needs to be done can be done. Let us do everything we can to ensure that these conditions are created. Then we can start to rebuild. That is the first step.
Madam President, unfortunately in the region of the Horn of Africa and neighbouring areas the situation continues to deteriorate and is very serious, and there is no doubt that what has been occurring in Sudan now for many years is today one of the most worrisome and destabilizing factors.
The dramatic pictures that we have received these past few weeks, like in the past, of famine and the consequences of war, particularly in the regions of southern Sudan, have again drawn our attention to the situation of this country.
We know that it has always been extremely difficult, even when famine has been at its worst, to get aid from the international community to the populations affected, especially because the warring factions, and the authorities in Khartoum in particular, have always blocked it.
We must now attempt to take political action with great firmness and also great intelligence to take advantage of every possible opportunity to help definitively change this situation. Agreement on a cease-fire is something that we have always sought and wanted, and according to the information reaching us, it seems that a situation of this type could very well be developing, something that we obviously hope is true.
At the same time, however, there must be a political will to take concrete and extremely urgent action so that humanitarian aid - which must be substantial - reaches the populations suffering from famine, and there must also be coherent political action involving first and foremost the regional players and IGAD but also the European Union to arrive at a peaceful and possibly definitive solution to the conflicts in Sudan.
Madam President, to improve the humanitarian situation in Sudan this Parliament has adopted five resolutions with the same intent during the past ten months. Yesterday, in my opinion, the Austrian President-in-Office answered the Members' questions sufficiently. I can add nothing to this.
Therefore, I think it wise to ask the Parliament to turn its attention towards a country where conflict is breaking out. A country that in the year 2000 can provide one million barrels of oil and where 60 % of the population lives below the subsistence level. A country where the government at this time is recruiting young people in the cities and mobilizing for battle. A country where the elite is corrupt, where generals turn into businessmen and where the fate of human rights activist Sahandu Neto is unclear. Presidents Kabila, Dos Santos and Nujoma have agreed to allow the Angolan army - and this is the country I am speaking about - to carry out their operations on their territories. The seriousness of the threat has been shown by the fact that the Portuguese have established an army group to evacuate their citizens from Angola.
I request that the Commissioner send a signal via our mission in Luanda that this conflict may not be allowed to break out, to call for the second round of elections and especially to say that the profits from oil must not be spent on arms, but on the Angolese.
Madam President, when the outcome of a civil war unites with repression, the infringement of human rights and drought, the result is what we have been seeing in the press in recent days: the threat of a terrible ravenous hunger affecting hundreds of thousands of people. Therefore, the United Nations has called on the Commission and the Member States to provide as much humanitarian aid as possible. And we must demand that the Sudanese authorities allow that aid to reach the displaced civil population because if it does not, the same thing will happen again as happens so many times due to the causes we are all aware of.
In any case, we must support the peace process. And there would be no harm in taking a look at the United Nations Human Development Report, which states clearly that this country and others will not escape their absolute poverty if they do not manage to achieve a fairer distribution of wealth and greater respect for basic human rights: the right to eat, to live, to be educated and to enjoy good health.
Madam President, ladies and gentlemen, once more our Parliament is called upon to make a statement on the situation in the Sudan, without however being really convinced, either of the effectiveness of its previous interventions, or of the currency and exhaustiveness of its information. Thus, the joint motion for a resolution submitted for our attention obviously ignores both the few improvements in access to areas hit by food shortages authorized by the Sudanese government as well as the cease-fire decreed by the southern movement, led by John Garang. It does not highlight the relative progress that has been made towards the setting up of a democratic system, as represented by the adoption of the Sudanese constitution, or the developments in the negotiation progress between the main parties to the conflict.
In general, it does not appear to be based on a detailed analysis of the causes of the civil conflict in the Sudan, on sufficient understanding of the situation on the ground, or on the influence of external interventions, in a region where political instability is almost all-pervasive.
While we must of course approve of the interest shown by Europe in re-establishing peace and democracy in the Sudan, it would seem to us that the efforts designed to achieve these objectives require a new type of approach, a method based first of all on better information, in conjunction with arranging a mission on the ground or organizing hearings for representatives of parties to the conflict. This method would, eventually, replace systematic and sometimes unbalanced condemnation, with the systematic encouragement of all parties to the conflict, to progress towards dialogue and work towards peace and the institution of democracy.
Situation in Georgia and Abkhazia
Madam President, the conflict in Abkhazia in the Caucasus has again flared up. Many hundreds of people have already been killed, thousands are fleeing. The cease-fire of 25 May did not last long. Despite the efforts of the United Nations and the OSCE, the situation is still tense, to use an understatement.
Everything must be done to limit the destructive force of that conflict. Both parties in the conflict must be convinced that violence is, of course, not the solution. It is precisely now - when democratization in Georgia is on the right track, and with the help of our Union the reconstruction of the country has begun to make some progress - that we must make every effort to prevent this process from being derailed.
We must redouble our efforts to promote sustainable peace and development in the region. I am therefore also pleased, Commissioner, that your colleague, Mr van den Broek, visited the region last month and, with the extra help that he promised, that the civilian society can make some progress.
Madam President, here again we are witnessing a nasty trick. We are including a highly political issue under the heading of human rights because natural disasters have occurred in Georgia although they are no longer among our Parliament's priorities. Well, really!
The Georgian question is a political one - and there again we are averting our gaze, because we are preparing to approve a very reasonable resolution which does not add to the problem. What is needed is to allow Georgia to join the European Union very quickly, to avoid what happened in Yugoslavia where, for years, the Commission and the Council have watched the situation deteriorate. It is essential that we propose rapid accession to the EU to the Georgian authorities, who are only waiting for this.
Georgia is a strategic region for the European Union. It represents access to central Asia, Marco Polo's famous silk trail, the oil reserves in Azerbaijan where the English, French, Italians and other countries in the Union already have a strong presence. The only way to ensure stability in the region is to allow Georgia to join the European Union quickly. As Professor Gerenek said yesterday, one is not born a European, one becomes a European. The Georgians have demonstrated this. They have unilaterally undertaken to adapt their laws to those of the Union. We must therefore encourage them, that is what they are waiting for.
The entry of Georgia into the Union would also help to make a constructive contribution to the problem of the Abkhazia who, as we know, and so long as there are no clear prospects for accession, will always be subject to the goodwill of the Russians, who have every interest in keeping some kind of influence in this area.
) Madam President, in the joint resolution we emphatically condemn the most recent acts of violence against the Georgian people. The resolution also expresses our full support for the President of Georgia who has set in motion a process of political and economic reforms.
This process includes the strengthening of internal stability which has already made progress in the past. The peaceful solution of the crisis in Abkhazia is an important prerequisite for further consolidation and an important condition for the stabilization of the country. We regret that fighting started in the region again in May, bringing with it deaths and hundreds of thousands of refugees.
In order to continue the policy of reform in Georgia, further peaceful, political solutions to the conflict in Abkhazia must be found. We therefore urgently advise the parties to take an active role in the UN peace process, and have reiterated this in point 2 of the resolution in which we call for adherence to the 1994 Moscow Agreement on a cease-fire and separation of forces and the 1998 cease-fire protocol, as well as to the obligation to refrain from all use of force. This plea goes out to both sides, and I very much hope that the resolution will be passed unanimously in this form.
Madam President, reading this resolution and comparing it with the events of the last 48 hours, I have to say that there appears to be some discrepancy. For only the day before yesterday a Polish woman from the United Nations, Maria Magdalena Wewiorska, 31 years of age, was shot dead in Georgia, probably by Georgian criminals.
I would just like to say this for the record because it shows once again that certain neat explanations about countries we know little about actually mean very little, and that we should finally admit once and for all that conditions there are terrible. We should not play this down. Most importantly, we should ask ourselves seriously whether there is really any sense in sending Europeans to support the Russian Army in Georgia now because it has been officially announced.
Madam President, the conflict in Abkhazia is one of those conflicts which always fill us with concern because, after the military debacle, hatred amongst the population is so deep that it splits it, and efforts to secure peace progress very slowly.
The return of families to Gali was based on the great hope that it would finally be possible to bring the conflict under control. The fighting has now destroyed this hope. But what is the EU doing to improve the possibilities of a return to peace? Sometimes it is necessary to proceed in small steps. That is why the Council of Europe has endeavoured to implement a programme of confidence-building measures, such as the Ertoba Radio Company project. To date not one single Member State has offered its support for this measure.
What is needed is a few small projects to restore understanding amongst the population. For this reason we are calling upon the Council to finance measures designed to build confidence amongst the population and to devote considerably greater attention to this.
Vietnam
Madam President, there is not a lot to say about Vietnam, other than this is the first time that our Parliament is preparing to give its opinion on a matter which, sadly, is still taboo for many Members of our European Parliament. I would like to thank the colleagues from the PPE and from the Liberal Group for having supported this resolution.
Unfortunately, the Socialist Group and the Confederal Group of the European United Left do not support it. I could perhaps remind them that they adopted the same position on North Korea and on China, on Mongolia, and on Eastern Turkestan, and you will quickly see that there is a common denominator underlying this attitude of the Socialist and United Left Groups.
As soon as old comrades are involved, everything is permitted even if, as in Vietnam, we all know that nothing is changing. Of course, there is no Pinochet there, but the human rights situation is not getting any better. It is a dictatorship, a red dictatorship, and therefore a lot more tolerable, but it is a dictatorship nevertheless, and I think that it is important for our Parliament to remember this.
Madam President, Commissioner, this resolution contains everything it possibly can about human rights, and the European Parliament has always made its views on human rights very clear. I believe that we should look at the issue of human rights in a country with some reference to the historical context of that country. If we look at the whole history of Vietnam, we can see that there is one part of Vietnam where we have become accustomed to seeing human rights infringed and abused and another part where - in our version - this did not happen in the same form at least until the 1970s.
Since then and since the war in Vietnam, we have more or less blocked this country from our memories, banished it from our consciences and it is time that we shook these consciences awake again, faced up to what is really going on there and made it clear here in the European Parliament that we cannot remain silent if such things, if such crimes are really taking place there.
This is why this resolution is so important. It is good that it has come here to the Parliament, that it attempts to highlight the situation so that in the future a relationship between the European Union and Vietnam will be possible.
Madam President, with regard to Togo, the conditions under which the elections were held there on 21 June prompted the EU to adopt a statement on 26 June expressing our deep concern at the conduct of the election and doubts about the credibility of the result announced by the Minister for the Interior, namely a first-round victory for President Eyadema.
On a proposal from the Commission, the European Union has invited the Togolese Government to hold consultations in keeping with the procedure set out in Article 366a of the Lomé Convention. The first phase of the consultations will give the Togolese Government the opportunity to explain the irregularities observed during the process and say what measures have been or are to be adopted to remedy them. If this preliminary phase does not give satisfactory results for the two sides, our commitment on cooperation could be put into jeopardy.
The launch of this procedure shows the importance we attach to this electoral process. Its purpose is to open a dialogue to help find a way to restore the rule of law and respect for democratic principles with a view to normalising relations, including the provision of EU-funded cooperation projects.
With regard to Guinea-Bissau, the Commission agrees with the comments in the proposed resolution submitted to Parliament for adoption. We have kept a careful eye on developments in Guinea-Bissau and deplore the fact that internal military conflict has been continuing for the last month and, indeed, as in recent days, increased in violence and intensity. We appeal for a peaceful solution which would guarantee peace.
We are aware of the difficulties currently facing the civilian population, in particular the lack of food, medicines and water. That is why, through ECHO, the Commission has released ECU 1 million in humanitarian aid for the distribution of food, water and medicines to those who have been displaced to the interior of the country.
The Commission supports the mediation efforts of a number of regional leaders and Member States, including those of Angola and Portugal, and calls on all parties to the conflict to negotiate a definitive cease-fire.
With regard to Burma, the Commission deplores the widespread human rights abuses there, including executions, arbitrary detention of political prisoners and refugees, the forced relocation of Shan villagers, combined with the systematic destruction of Karen, Shan and Karenni villages, as well as their food supplies, by the Burmese military. We use every opportunity to urge the government to engage in peace talks and enter into substantive dialogue with the opposition led by Aung San Suu Kyi and the ethnic minorities. Since Burma is now a member of ASEAN, we are especially urging our ASEAN partners to use their influence on their newest member.
The Commission has explained to this House on many occasions that it does not have the power to impose sanctions or call on the private sector to refrain from investing. This issue has to be determined by the various bodies of the Council, which so far have not opted for that route.
As far as America is concerned, whatever the position of the US Administration may be, it is not appropriate for an individual state - Massachusetts - to seek to coerce European Union businesses to take action of a particular kind. That is not compatible with international law and we have rightly made a strong protest. That in no way implies support for anything that is done in Burma, which we have criticised repeatedly and frequently. But it is a great mistake, to put it mildly, for an individual state in a friendly country to seek to pursue a foreign policy of its own by exerting unacceptable pressure on businesses in the European Union. We actively support the Burmese democracy movement through our human rights and democracy budget line. We are co-funding a project of the Friedrich-Ebert-Stiftung , which has set up a Euro-Burma Office in Brussels, aiming to build awareness and disseminate accurate information on the true situation in Burma. The initiative is also providing training in good governance and democracy for Burmese opposition members and future leaders.
With regard to Sudan, the European Commission shares the general view that the only means of bringing about a peaceful solution to the conflict is a lasting negotiated settlement based on an all-inclusive political process undertaken by all parties. Any expression of EU concern should therefore address both sides in the conflict. We continue to support all attempts at mediation and efforts to seek peace, and particularly the efforts of the Intergovernmental Authority on Development. We have encouraged and expressed our full support for its diplomatic efforts. We have held frequent discussions with those leading the talks and have intervened on several occasions to make our views known. The European Union has also repeatedly urged the parties in the conflict to achieve a negotiated solution in the IGAD peace talks. We reaffirmed our commitment to support that at the last meeting of the Partners' Forum Committee in The Hague last month. In the light of the current serious humanitarian crisis, the IGAD partners decided to send a ministerial mission to Khartoum and Nairobi to explore the possibilities of securing a break in the fighting. I very much hope that the recent news of a cease-fire proves to be true. We are considering what form of truce or corridors of tranquillity would be of most help to the humanitarian efforts and agreeable to all concerned.
In the light of their contacts with the representatives of the Sudanese Government and the representatives of the SPLA, the IGAD partners also noted that the parties to the conflict are committed to holding the third round of peace negotiations in August 1998. In collaboration with other partners and institutions involved we are co-funding several preparatory initiatives on governance and constitutional practice and negotiating skills.
Meanwhile we will not change our declared position on the suspension of formal development cooperation, but continue to provide humanitarian assistance to the needy population in the south as well as in the north of the country.
With regard to Georgia and Abkhazia, the Commission fully supports the presidency's declaration of 2 June and salutes the statesmanlike restraint shown by President Shevardnadze, which has prevented a further escalation of violence. It calls on all parties to honour their commitments, including the cease-fire protocol signed on 25 May.
We share the sorrow and deplore very deeply the tragic death of a worker in recent days while assisting the people. As Mr von Habsburg has rightly said, it is extremely difficult to ask people to go to a dangerous area if events of that kind take place. Nonetheless, we have made available ECU 200 000 through ECHO. The Commission decided last week to make a further contribution of ECU 1.5 million to supply clean drinking-water, sanitation and medical assistance. In addition, some money is available from the counterpart funds established by the Commission in 1995/1996 for supplying essential equipment and drinking water. ECHO is ready to intervene further if epidemics should break out or if the situation does not improve by the winter.
Finally, with regard to Vietnam, the Vietnamese Government has announced that a general amnesty will be held on 2 September this year. There have been strong indications that a significant number of political prisoners could be released on that occasion. That should be the most important amnesty in Vietnam in recent years.
We must maintain pressure on the Vietnamese leadership to improve respect for human rights, in particular freedom of religion. We also have to encourage and support moves in the right direction such as the commitment to hold the general amnesty in September. It is important not to discourage the Vietnamese leadership from releasing significant numbers of prisoners at the time of the amnesty, and we are looking to them to do so. It is also essential that our efforts and those of other donors in promoting dialogue with Vietnam on good governance should continue and not be thrown into question by wider political developments.
A clear message was given to the Vietnamese Government by the Head of Delegation in Hanoi at the consultative group's mid-term review in Hue on 15 and 16 June, when it was stated that the EU considers the good governance exercise with Vietnam to be an important element in giving a political dimension to relations between the two sides.
The Commission hopes that the European Parliament will use the present resolution to send a positive appeal to the present Vietnamese leadership to use the September amnesty as a unique opportunity to respond to the expectations of the international community, drawing particular attention to the individual cases about which the European Union has already expressed serious concern.
The forthcoming EC-Vietnam Joint Commission in October will provide the occasion to judge the scope of the September amnesty and in particular to see what consideration has been given to the individuals on the EU list of political detainees.
Mr President, may I return briefly to Burma, because the Commissioner has not responded to one of my previous points. He stated that a ban on investment has not yet been implemented in the Council in response to the action of the United States, but my question is: has the Commission actually submitted such a proposal to the Council? The Parliament has asked for this a number of times but has the Commission actually submitted such a proposal, because before the Council can come to a decision, a proposal for a decision must first be tabled. I believe that you cannot accuse Massachusetts of anything if we ourselves are too weak to follow the American Congress in this area, certainly when the entire Parliament is of the same opinion.
Mr President, you can blame Massachusetts. It is not within the powers of Massachusetts and quite contrary to international law for an individual state of the United States to decide to conduct a foreign policy which seeks to coerce European Union companies. We cannot possibly object to the Helms-Burton legislation or the Ilster legislation and then say what Massachusetts does is all right. That is contrary to the rule of law and I have to emphasize that it is not acceptable.
As far as sanctions are concerned, there is no support for them and therefore no reason to put the question to the Council as Mrs Maij-Weggen, given her experience, knows very well. It is not a question of just tabling a resolution. Soundings have to be taken to establish whether there is support.
Madam President, I have asked the Commissioner if the EU mission in Luanda would send out a signal to prevent a new war in that country. This is important. This is urgent. Please give me an indication. Perhaps you cannot answer positively now, but would you discuss giving that signal with your colleagues? That is my question.
I will ensure that you have a response to that.
Many thanks, Commissioner.
The debate is closed.
The vote will take place this afternoon at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
Earthquake in the Azores -B4-0727/98 by Mr Miranda and others, on behalf of the GUE/NGL Group, on the earthquake on Faial Island (Azores); -B4-0746/98 by Mr Costa Neves and others, on behalf of the PPE Group, on the Azores; -B4-0747/98 by Mr Rosado Fernandes and others, on behalf of the UPE Group, on the earthquake in the Azores; -B4-0768/98 by Mr Marinho and others, on behalf of the PSE Group, on the earthquake in the Azores;
Earthquake in Turkey -B4-0764/98 by Mr Papakyriazis and others, on behalf of the PSE Group, on the earthquake in Adana (Turkey); -B4-0777/98 by Mr Alavanos and others, on behalf of the GUE/NGL Group, on the earthquake in Adana, Turkey; -B4-0782/98 by Mr McMillanScott and others, on behalf of the PPE Group, on the most recent earthquake in Turkey;
Forest fires in Greece -B4-0776/98 by Mr Ephremidis and others, on behalf of the GUE/NGL Group, on the forest fires in Greece.
Madam President, Commissioner, ladies and gentlemen, yet more people have died, more people are injured, more people are homeless. Yet more buildings and infrastructures have been destroyed, with damage amounting to over twelve billion escudos. This time it was an earthquake that affected the islands of Faial, Pico and São Jorge. Yet another disaster has befallen a people that only a few months ago were stricken by storms, deaths, injuries and damage.
We send our condolences, and express our deep sorrow and grief to the people of the Azores in their suffering, which is perhaps even greater in this repetition of tragedy. Greater suffering, Commissioner, Mr President, and more destruction call for more and greater solidarity - on the part of the European Parliament, but also on the part of the Commission and the Council.
It is vital that we reschedule and reinforce Community initiatives - like REGIS II - and our operational programme. The European Parliament totally supports these decisions, the immediate taking of which is not merely a necessity, but is demanded by the whole population of the Community.
Madam President, I will be brief, since my colleague Mr Novo has already clearly identified the problem. I would only like to say that, dramatically, only a few short months after one natural disaster in the Azores which caused several deaths through floods and landslides, there has now been another disaster.
On behalf of my group I would like to express full support for this motion, and also to affirm my confidence that the Commission will also help the Portuguese Government and the Regional Government of the Azores to find measures such as those already mentioned here, particularly the reinforcement of the REGIS programme and the Operational Programme for the Azores, to demonstrate our solidarity with this people who have been so severely afflicted, because I believe that unless that solidarity exists and is demonstrated, there will be no true spirit of European construction.
Madam President, there are three points I would like to mention, as one of the signatories.
Firstly, we know the Community budget includes a financial allocation for disasters, and we therefore ask for an increase in the allocation of Community funds to the Operational Programme for the Azores and the REGIS II initiative so that the Portuguese Government's solidarity with the Azores is not undermined by a web of bureaucracy in Brussels. Secondly, the fact that these phenomena have repeated themselves clearly proves that the ultra-peripheral regions have special problems and calls for the necessary initiatives to be taken by the Commission to give practical expression to the provisions of the Amsterdam Treaty. Thirdly and lastly, urban renewal and re-housing - in times of natural disaster - make these measures eligible under the ERDF rules for housing investment subsidies. The current reform of the Fund regulations is a good opportunity to open that particular door.
Madam President, ladies and gentlemen, Commissioner, the earthquake of 9 July, which principally affected the islands of Faial, Pico and São Jorge, has had devastating effects: there are over two thousand homeless people living in tents, and there is enormous damage to public buildings.
Owing to the scale of the disaster, families that have been victims of the disaster cannot rebuild a normal life for themselves on their own. In any event, the Azores have no means to give them the kind of support they need in these circumstances. We therefore have to rely on outside help. No-one can remain indifferent to the plight of someone who loses the fruit of a lifetime's work in the space of 20 seconds.
I have been with the homeless families. They look to us with a mixture of weakness and determination, helplessness and expectation, hoping for help but fearing it will not come. We cannot leave them to fend for themselves. Especially at times like this, solidarity must be more than just a concept. They will now see who they can rely on.
We shall do our part in the Azores, but special help in reconstruction from the country and the European Union is essential. We must ensure that, regardless of our efforts to get closer to European Union development parameters, we shall have the necessary means to provide decent living conditions for the victims of this disaster without delay.
Time is short. The European Union has the necessary means. All that is needed is the decision which, in the circumstances, I am sure will be taken. However, we must define our terms. I am not only talking about emergency humanitarian aid. That is needed as well, but it is normally so meagre, and the incomprehensible dispute between Parliament and the Commission over the use of these funds is so fierce, that my essential hopes are not placed in that quarter. What I do hope for, and I think it is reasonable to hope for, is an increase in the funds allocated to the Azores under the Community Support Framework, and those coming from the REGIS Community Initiative, bearing in mind that the calculation of the total damage to date stands at a minimum of ECUS 90 million (18 billion escudos).
This is the only way we can ensure that we shall proceed with the scheduled investments, which are vital and urgent, and also carry out the reconstruction work which is even more vital and urgent. If we fail to do so, either we shall retard irremediably our progress towards reaching the average development parameters for our country and the European Union, or we shall not carry out any reconstruction work. Neither of these possibilities is acceptable. The greater our need, the less ready we shall be to forgive those we rely on if they fail us; and the greater our need, the more we shall value the solidarity of those who are willing to stand with us.
Madam President, Commissioner, ladies and gentlemen, 9 July 1998 will be just one more tragic date to add to the many others that for the saddest of reasons will remain in the memories of the people of the Azores. The facts are that at dawn on 9 July the people of the Islands of Faial, Pico and São Jorge were woken by a violent earthquake which left eight people dead, around a hundred injured and over fifteen hundred homeless. The material damage is estimated at around 20 billion escudos.
Once again - and in this House - we reaffirm the importance of the introduction of an article in the Treaty of Amsterdam providing for differentiated and specific treatment for the ultra-peripheral regions. We have also previously stated in this House that in view of the repetition of these situations the REGIS initiative should in future contain an element enabling it to deal with natural disasters. In these situations, apart from expressions of sympathy, votes of condolence and verbal assurances of solidarity, which are always welcome, we should take practical action in the form of immediate direct support for the Government and citizens affected, so that not only will the public utility infrastructures be rebuilt, but elderly families without financial resources will also have their homes rebuilt.
We are aware that the Community budget makes no provision for disaster relief funds. That is why we are suggesting to the Council, in the context of the national solidarity which has already been expressed in the reinforcement of the specific development programme for the Autonomous Region of the Azores, that it should take action to reinforce the REGIS Community initiative with funds from other Community initiatives which are not expected to be used by 1999. This European solidarity will enable those citizens, who are Europeans like ourselves, to feel, despite all they have suffered, that it is worthwhile continuing to live and believe in the European ideal.
Earthquake in Turkey
Madam President, on that Sunday, 28 June, the whole world froze in horror at the tragedy that befell Adana in Turkey as a result of an earthquake of biblical proportions. It was natural for all the countries of the European Union, including my own as a neighbouring country, to hasten to the aid of the suffering populations in that region of Turkey.
I believe that such disasters, with hundreds of dead and thousands of injured victims, and with incalculable economic and social repercussions, must make the European Union treat them seriously.
I would like the European Parliament - and I believe that is what we are doing now - to express its sympathy, support and condolences to the families of all the victims, as mentioned in the joint resolution. I believe we must call on the European Union and the Commission to try to find ways to give financial support to tackle the havoc that has been wreaked on this country.
Finally, I would like to use the opportunity of this debate on acts of God and earthquakes to mention that the European Union must at last give substantial financial backing to international cooperation for research into systems and methods to forecast, predict and give advance warning of earthquakes. Finally, I believe that in this matter Turkey must today have the full support of the European Union, regardless of the problems it has or does not have with the European Union.
Madam President, I share the emotion and the solidarity for the victims of the recent catastrophic earthquake in Adana and I naturally support any financial and technical aid that the European Union can offer.
This misfortune may, however, offer opportunities for positive action. In the region that extends from Italy to Greece, Turkey and the rest of the Middle East earthquakes are observed to have typically many similarities and, unfortunately, similar effects. It is also well known, and it was confirmed recently at Adana, that prevention, the antiseismic policy in building and the appropriate intervention following an earthquake, are just not good enough and need radical modernization. And of course more general coordination at all these stages could help significantly to reduce the consequences of the disaster. In this connection I think that the European Union may play a decisive role. And I ask this. Could the Commission perhaps give us some initial thoughts on the matter?
Madam President, ladies and gentlemen, the earthquake in Turkey really is a large-scale natural disaster - 150 dead, 1 500 seriously injured, thousands of buildings damaged -, and it is both good practice and vitally necessary that we express our solidarity not only in words, but also in deeds, in the form of aid. For this earthquake occurred in the south of Turkey, in a region which is highly dependent on tourism. The first reports only a few weeks after this devastating earthquake reveal that tourist bookings have dropped drastically. Turkey has reported a drop of over 40 % in this heartland of European tourism which welcomes almost 5 million European tourists every year.
So it is a disaster which goes beyond personal damage, beyond family suffering. It is a disaster which goes beyond the physical damage which has been caused on the ground. It is a disaster which directly affects the livelihoods of several million Turks, and therefore we need to provide rapid assistance of a practical nature. Above all the European Union needs not only to express its solidarity as we are doing here in Parliament - and I am delighted that the Greek members have also done this - but to finally fulfil its obligations under the customs cooperation agreement with Turkey.
It is we - not the European Parliament, but rather the European Union - who have blocked a considerable percentage of the payments due to Turkey to date. We have failed to act in accordance with the agreement and I should like to take this opportunity, in addition to expressing my solidarity with the victims, to call upon the Commission, together with the Austrian presidency, to put an end once and for all to the blockade on financial aid to Turkey so that we really can provide some practical assistance.
In the same vein, we also need to make the necessary provisions, of course, and here I agree unreservedly with the two previous speakers who have seen this as their task.
Madam President, Turkey lies on a seismic fault running from east to west. Therefore earthquakes are, unfortunately, fairly common in Turkey. We cannot prevent earthquakes from happening, but we can, of course, alleviate the effects of them by building houses that are technically more stable and by establishing early warning systems.
This earthquake was fairly strong, 6.3 on the Richter scale. In addition to the tragedy that people had to lose their lives, there was also considerable material damage, including damage to the electricity system and to the oil storage tanks in the town of Adana.
Turkey suffers from earthquakes. It is therefore incomprehensible that the Turkish government is now planning to construct a nuclear power station, the first one in Turkey, only 100 km from this area.
I would like to ask the Commissioner what the Commission intends to do to appeal to Turkey and tell the country that it should not construct a nuclear power station in an area that is so vulnerable to earthquakes. It is bad enough that a nuclear power station is being built, but we must prevent the catastrophe which could occur with a nuclear power station in this precise area.
Forest fires in Greece
Madam President, I would ask the Commissioner not to restrict himself to a litany of solidarity and support concerning the enormous damage caused by the fires during the last two months in Greece, but to make a solemn statement that there will be immediate aid to compensate for that damage. Tens of thousands of hectares of cultivated land and a large number of cattle farms were completely burned. Houses were burned down, infrastructure was burned, there were dead and injured as a result of the fires. I would ask the Commissioner, therefore, to announce that this immediate aid will be provided. In addition, I would ask him to exercise the influence that can be exercised, so that governments in Greece, including the current government, will at last create a forest registry and enforce more stringent legislation concerning the trade in land. Existing legislation is so lax that mafia groups avail themselves of arsonists in concert with commercial entrepreneurial construction interests and cause the fires in Greece, beyond what can normally be expected.
I would like to take this opportunity to point out that the Community has no effective pre-emptive policy for forestry protection. It does not have a coordinating body or commensurate funds to exploit the modern methods made available by science and technology to prevent Europe from turning into a desert because of the fires, because fires do not occur only in Greece.
Madam President, Greece has the painful privilege of being the country where, with each of the many fires that occur, the extent of the damage is greater than anywhere else in Europe.
Of course Greece does not have a monopoly on these disastrous fires. Because of their geophysical and climatological conditions, most regions in the countries of southern Europe are ravaged by fires. At this moment, as we speak new fires are raging in the Peloponnese in southern Greece. I believe that the European Parliament would like to express its support and solidarity for my compatriots. There have been victims, human lives have been lost due to the many fires that have occurred in Greece over the last few days. I believe that the European Commission must give immediate financial and technical assistance to these regions. I in turn would like to stress that the European Union must deal with the matter in a systematic way, in collaboration with all national bodies, so that the appropriate initiatives can be taken for a system that will prevent and tackle such damage.
Finally, I wish to highlight in the most unambiguous way that the total prevention of these ravaged regions being turned into plots of land for building must be debated at all costs. In other words we must encourage the regeneration and reforestation of these devastated regions.
Speaking on behalf of my European Socialist colleagues of PASOK, I wish to announce that we fully endorse the resolution that has been put forward.
Madam President, every year in Greece and in other Mediterranean countries of the Community enormous areas of forests are burned. There is no doubt that some of the fires are the result of criminal activity, the aim of which is to gain financial benefit, while most of them are the result of special climatic conditions. It is a fact, however, that the non-existence of administrative structures, the inadequacy of coordination and the inability to deal with these fires intensify their catastrophic effect. Moreover, inadequate prevention and lack of proper surveillance are the result of the delay in the completion of the national land registry and the non-existence of national action plans within the framework of Community Regulation 308/97 for the protection of Community forests against fire. I call on you, Commissioner, to inform us: firstly whether the action plans were handed over to you by the Greek government in 1997 and what sums of money were pledged for that purpose from the Community budget; secondly, what is happening with the work of the national land registry which is being financed by the second Community Support Framework and for which the Greek government was requested to make cutbacks and to transfer money to other works.
Last year, on the occasion of the great fire of Thessaloniki, I had already called for overall strategic prevention and the setting up of the European Centre for Protection Against Fire for the systematic study and prevention of disasters and, indeed, relating to areas of high biodiversity, in connection with which the European Union had signed a special convention. It is therefore essential that it protect these forests and precious regions.
Madam President, I will not describe the disasters. My colleagues have done that very well. I would just like to say two words. Firstly, that there is an issue in Parliament, generally, relating to disasters funds. We ourselves abolished the budget line which corresponded to this issue. What remains for us to do? With regard to the specific issue in hand, concerning the fires in Greece first of all, I would like to agree with my colleagues and to ask the Commission whether it plans to exert the necessary pressure, which it has the obligation to exert, on the Greek government concerning this famous land registry, which does not exist and which causes Greece to burn every year. I would also like to ask whether, given its powers, it plans to exert pressure on the Greek government to prevent the extensive fires that burn at the hands of landgrabbers. In addition, I would like to emphasize that in fact there is a problem, that a way needs to be found to give help, as the extent of the disasters is extremely great, and that we ourselves must try to find this way and not abolish budget lines when we need them.
Madam President, clearly there are no possibilities for material help. Nevertheless, the Commission, given its powers and responsibilities, has a very important role to play in the prevention of fires in the long term.
Beyond the whims of nature fires are caused by, or facilitated by, the lack of a land registry, because there is always the hope that the burned areas can be appropriated, and by arbitrary building and town planning that lacks infrastructure or suitable access and impedes the extinguishing of fires. Finally - and I wish to emphasize this in particular to the Commission - fires are caused by the thousands of illegal and uncontrolled rubbish dumps over which there is no guard, which do not have the most basic infrastructure, and which become the source of fires.
The Commission can help a great deal. Firstly, it can exert pressure to speed up the land registry which, moreover, the Commission itself is financing. It can also refuse funding which, directly or indirectly, encourages or turns a blind eye to arbitrary building. And, of course, it can exert greater pressure on authorities, especially local and regional authorities, to build modern, protected areas for rubbish. To achieve this it can use the threat of recourse to the courts or the cutting off of other funds. In this way the Commission will make a significant contribution to reducing the dangers from fires in Greece.
Madam President, beginning with the situation in the Azores and in Greece, may I say that the Commission obviously sympathises very much with the victims of the fires in Greece and the earthquake in the Azores. First of all I want to present our sincere condolences to the families of those who have lost their lives. I am not going to be able to answer every question that has been raised. I will, however, give you the information that I have.
With regard to aid for the victims of these catastrophes, the Community budget for 1998 does not contain appropriations for emergency aid inside the European Community, but the areas affected by these calamities are recipients of Structural Funds aid under Objective 1. Within the framework of the appropriations available, the public authorities can reorient their expenditure to take account of the new needs.
With regard more particularly to the earthquake in the Azores, the Commission has had initial contacts with the regional and national authorities to examine the possibilities, within the Community support framework for Portugal, of financing the necessary rebuilding work following the earthquake.
The Commission was informed that an official request from the regional authorities concerned might be submitted to the monitoring committee of the Community support framework, which is actually meeting today in Lisbon. If that happens the Commission will, of course, consider this request in a spirit of openness.
With regard to Greece, there are operational programmes which could part-finance the restoration of the environment and forestry heritage under the Structural Funds. Moreover, the specific programme for the prevention of forest fires can also contribute to improving prevention systems, and it should be noted that the appropriations under this programme were reduced from ECU 23 million in 1997 to ECU 17 million in 1998. Let me finally stress that the Commission is willing to examine quickly any concrete request emanating from the competent authorities of these two countries. I have no information beyond what I have given as to whether such requests are being made.
I can also confirm that the Commission will take all the necessary formal decisions concerning possible amendments of the existing programmes to enable us to do what I have outlined.
With regard to Turkey, as has been said, a very serious earthquake occurred on 27 June leading to considerable numbers of people being killed and injured. Again, I would like to express our sincere sympathy and condolences to the families and individuals affected in this tragic event. The latest reports from the Federation of the Red Cross and Red Crescent say that there are approximately 300 000 people living in tents, but the assessment of the damage continues.
The Turkish Red Crescent, Kizie Ay, provided immediate relief assistance in the form of tents, blankets, food supplies and mobile kitchens and over 1000 units of blood were also supplied. The International Federation of the Red Cross and Red Crescent issued a request for funds in order to purchase emergency relief items. A UN assessment mission conducted on 1 and 2 July reported that the government and local authorities had the situation under control and did not need or request any international assistance. The situation has not changed since then.
OCHA, the UN Office for the Coordination of Humanitarian Affairs, issued regular situation reports and acted as a channel for contributions. All contributions received were intended for use in coordination with the relevant UN organisations. ECHO has made a decision for the release of ECU 500 000 in response to the IFRC request for funding for emergency relief items. That will cover items such as blankets, tents, mobile kitchens and electrical generators.
Many thanks, Commissioner.
The debate is closed.
The vote will take place today at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0763/98 by Mr Colajanni and Mr Augias, on behalf of the PSE Group, on the restitution of property of Holocaust victims; -B4-0775/98 by Mr Puerta and others, on behalf of the GUE/NGL Group, on the restitution of property of Holocaust victims; -B4-0780/98 by Mrs Roth and others, on behalf of the Green Group, on the restitution of property of Holocaust victims; -B4-0781/98 by Mrs Muscardini and others, on behalf of the Non-attached Members, on the restitution of property of Holocaust victims; -B4-783/98 by Mr Dimitrakopoulos and others, on behalf of the PPE Group, on the restitution of property of Holocaust victims.
Madam President, I believe it appropriate to illustrate very briefly the content of this resolution which calls on the Council and the Commission of the European Union, out of respect for the memory of millions of victims and elementary human rights, to bring every pressure to bear on the governments concerned to ensure that the assets and property stolen from the Jews and constituting spoils of war, part of which was deposited in particularly secret banks, are disclosed and returned to their original owners or those now entitled to them. These are assets and property that have been and are today an enormous problem for public opinion.
This is the content of our resolution, a text that I would like to comment on very briefly and in very simple terms, recalling Europe's responsibility in the Holocaust. Europe is a synthesis of tolerance and violence: the Holocaust did not arrive from another world; unfortunately the Holocaust arrived from within the history of Europe. For this reason, there is something that deeply affects us, because it always imposes new responsibilities on us that are of a historical and cultural nature. At this time I would like to challenge and take to task the revisionists who, with their edited version of history, are undoing the past and thus making it impossible to build the present and the future. For this reason, it is obvious that European civilization must be based especially on the condemnation of the Holocaust but also on the condemnation of all forms of violence and on the need for a profound recognition of diversity. That is the point!
Our request is very precise and concrete and concerns a tangible issue that has been raised by the whole of public opinion, causing dismay in American public opinion, in particular. The request made to the Commission and the Council is precisely that which I indicated in the beginning.
Madam President, we are absolutely, categorically, for the resolution and for the acceptance of all requests, and we ask the Commission to carry out its duty in a responsible way because it would be unacceptable for it to play the Pontius Pilate in such matters.
I wish to take this opportunity to say that, although the extent and the consequences may not have been the same as those of the Holocaust we are debating today, there were other Holocausts in other countries and in my own country. And even now the German authorities refuse to pay compensation - and it concerns damages of some billions of dollars - and refuse to return the contractual loan they had signed on the understanding that it would be returned after the war, no matter what the outcome. They find various excuses that all the money was used up, especially after the reunification of the two German states. I would therefore ask the Commissioner to speak not only about the consequences of the Holocaust for the European population but also about this unacceptable stance of a Member State of the Community which is portraying the monster of wealth and power.
Madam President, Commissioner, ladies and gentlemen, in light of the sensitivity of the subject we are dealing with, it was in my view a wise decision to leave open to the Council and the Commission the detail of the text of the resolution specifying the means by which they intend to exert pressure on the relevant institutions and governments to effect the restitution of property belonging to Holocaust victims to those persons who are legally entitled to it. However, precisely because that is the case, because this openness was necessary, I should now like to draw attention to and underline what Mr De Giovanni has already said.
There is in this case both a moral and a legal imperative for action. The moral imperative consists in the fact that the Holocaust has become a universal example of the flouting of human dignity and human rights. Such behaviour must be condemned, and we must therefore act accordingly. The legal obligation consists in the fact that every legal system makes provision for compensation for damage suffered by a victim or restitution of that of which he has been deprived.
However, I would like to conclude with a reference to a historical imperative for action by the European Union. I hope that during the next legislative period, as a result of enlargement, Auschwitz will become part of the Union. It is therefore important that the European Union is quite clear about exactly what this means for it.
Madam President, 50 years after the greatest tragedy of this century, the victims have still not received fair treatment, and their possessions and goods have still not been returned to them or their heirs. Now that the facts have come out about the actual role of the Swiss banks in this tragedy, now is the time for Parliament to justifiably call on Switzerland to do justice to the victims of the Holocaust. My group has nothing more to add to this, and we support this position completely.
Mr President, all of us in this House agree, I think, that, just as the Holocaust is to be condemned, the actions or oversights which are the consequences of the Holocaust are similarly to be condemned.
It is clear that it is unquestionably incumbent upon us to find the fairest possible way of addressing the issue of some of the assets of Holocaust victims. It will add to the overall attempt to administer justice on behalf of the victims of this disastrous policy of the past. Switzerland, the first country in connection with which the issue of assets of Holocaust victims arose, has made a move towards some kind of arrangement, following pressure brought to bear by the international community. There is no doubt that other corrective action is necessary so that, at least as regards this country, there is an outcome of some substance. However, other countries that were involved in this matter need to take the same corrective action. I believe that the European Parliament resolution that is before you today is one more push in this direction.
Mr President, today, 53 years after the military defeat of the Nazi regime, it is shameful that appeals still need to be made to governments and banks for assets stolen from Jewish people during the Holocaust to be returned to the survivors and their heirs. Self-evidently, living survivors are predominantly elderly, and many are infirm or living their remaining years in poverty.
Relatives who are the heirs of the murdered victims have been denied compensation for the absurd reason that the Nazi barbarians did not issue death certificates and post them to those Jews who managed to escape the gas chambers and the pits of death which the Nazis planned as the fate for all the Jewish people.
Where there are definitely no living heirs, assets stolen from these victims of the Holocaust should be used to finance material support for the many now elderly and poverty-stricken survivors who came originally from a background of poverty. I fully support the European Parliament resolution which demands restitution of stolen assets, and I trust that the Commission and the Council will do everything within their powers in that area.
However, the Shoah, the mass murder of 6 million Jewish children, women and men in Europe, can never be compensated for. The memory of the 6 million Jewish martyrs, of their lives and emotions, of their culture and of their potential, needs to be preserved. And very importantly, the vile racist and anti-Semitic ideas, media and actions of modern-day fascists and neoNazis in Europe need to be combated and suppressed by all necessary means.
Mr President, following on from others, Mr Newman has just said everything and the Liberal Group quite naturally shares the basic feelings and views which have just been expressed here.
However, we have not signed the joint text because we think that paragraph 1 has been drawn up in a very clumsy way and it is likely to downgrade the essential challenge of this text and turn the matter into a mediocre lobbying issue.
That is why, borrowing the very words which Mr Newman used in his speech, I would immediately like to table an oral amendment - to be reiterated later - which would replace "bring every pressure to bear on the governments concerned' , with "do everything within their powers' . The meaning of the text would not be changed as a consequence and it would mean that the text would no longer be subject to mediocre and nauseating exploitation.
I would like this oral amendment, which I will repeat as necessary, to be accepted by all our colleagues.
(Loud applause)
Mr President, I agree wholeheartedly with the ideas expressed by Mr Newman here. I believe he has highlighted the fact that we have to continue to fight fascism today.
This resolution mentions Jews in particular as those who suffered worst from the Nazi atrocities. Nevertheless, I would like to remind everyone that many other groups, in addition to the Jewish people, were the victims of these horrors and general tyranny. I would especially like to mention Romanies and homosexuals. Their honour also must be restored. Recently foundations have been set up in places such as Switzerland and Germany, where Jews, Romanies and sexual minorities that suffered cruelty under the Nazis may seek compensation. The kind of compensation on offer is, unfortunately, mainly symbolic, but it is an indication that their former plight is being acknowledged today also. I hope the Commission and Council will also consider the Romanies and homosexuals, in addition to the Jews, with regard to the restoration of property.
Mr President, ladies and gentlemen, the National Alliance endorses the joint resolution of the European Parliament on the restitution of property belonging to Holocaust victims and is very pleased that a motion for a resolution which it originated and whose key signatories are Mr Muscardini and Mr Pasty as well as the President of the National Alliance, Mr Gianfranco Fini, has been included in the House's debate.
The National Alliance delegation is particularly pleased that this was expressed by our House, considering it a natural conclusion of the passage through Parliament that it precisely sought with its two political initiatives on this topic: the written declaration of 14 January 1998 and the subsequent motion for a resolution of 20 May 1998. Both initiatives called for the restitution of property belonging to Holocaust victims.
It is therefore obvious that we are in total agreement on the contents and the requests of the joint resolution that we will be voting on shortly. The supreme crime perpetrated by the Nazi criminals against those belonging to the Jewish religion, the infamous act that the allies of the Nazis sullied their hands with in various European countries, collaborating in the persecution, denouncement and searches, and not least the tragic racial legislation introduced by the Fascist regime in power in Italy make even more unjustifiable the shameful insult of the requisition of property and the concealment of assets belonging to the victims of such horrendous persecution. This concealment we consider to be totally illegal appropriation and theft, because it is obvious that the banks and financial institutions concerned knew and know the identity of the holders of the accounts.
For this reason, the National Alliance is proposing that the assets and property belonging to the Holocaust victims, even when it is impossible to locate the holders or heirs of the holders of such assets, be paid into a single fund managed by the World Jewish Congress or by any other association or body that this Congress may want to indicate and officialise for the purposes deemed most appropriate.
Mr President, I do not think there can be any need for me to say how strongly I respect the feelings and views expressed in this debate by so many Members from all sides of the House. Speaking personally, not only do I respect those feelings and views but I also have no difficulty in saying that I share most of the sentiments expressed.
On the other hand, I have to state the position of the Commission and, although I cannot believe that any of my colleagues would not hold the view I have just given voice to, it is a fact that the Nazi gold affair is not one that falls within the Commission's competence. All that the Commission can do in its contacts with the Swiss side is to express the view that it would seem to me to be very much in the Swiss interest to do the utmost to settle the issue in a satisfactory manner and, indeed, in a way that would satisfy those who have spoken in this House.
Although it is a fact that the Commission does not have competence here, I can say that I personally warmly welcome the fact that there has been this debate in this House and that the views that have been expressed have been expressed. I have little doubt that, amongst the welter of activities on the part of individuals and organisations, representative and non-representative, the views expressed so strongly and universally by those in this House will not be the least influential, and, I hope, will have the effect that those who have spoken would wish for.
We shall now proceed to the vote.
On the resolution on restitution of property belonging to Holocaust victims.
Mr Nordmann, I have already recorded your request for an oral amendment. During your speech I will refer to it myself. Before proceeding to the vote, I would like to inform you of the request for two oral amendments. One is being presented by the Liberal Group and aims to replace the first words in paragraph 1, which are: ' calls on the Council and Commission, out of respect for the memory, ' by 'invites the Member States to endeavour with every means in order to respect the memory...' . What follows remains unchanged.
Has this been referred to me correctly, Mr Nordmann?
Mr President, we are not asking for the appeal to the Council and the Commission to be deleted, but we want to add "and on the Member States' , and we would like to replace "bring every pressure to bear on the governments concerned' , with "do everything within their powers' , terms which Commissioner Brittan's speech has, were it necessary, justified, and which I take from Mr Newman's own proposals.
Mr Nordmann, there has certainly been a misunderstanding between the Liberal Group's request and the text that has been presented to me, because indeed during your speech this wording was very clear. Now, though, all the Members are able to judge. I must obviously, however, turn to the House to check whether there are any objections to the request for an oral amendment.
Mr President, we believe that the existing text is better than the proposed oral amendment, and we therefore object to voting on the oral amendment.
As you know, the Rules of Procedure provide that it is not possible to proceed to the vote of an oral amendment if there is opposition from at least 12 Members in the House. Unfortunately, your statement is not enough. I ask the Members to please rise.
(Twelve Members stood up) Mr Dimitrakopoulos asks that in paragraph 2 the words 'World Jewish Congress' be replaced by 'the government of Israel, the Knesset and the organizations that represent Jewish people all over the world' .
(Parliament adopted the resolution) That concludes the vote on urgent subjects.
Votes
Mr President, I would like to comment on the previous vote. I was very shocked, I have to say, at the way in which the oral amendment was separated from the vote, because the reason given is not satisfactory.
The procedure for rejecting the oral amendment has the very legitimate objective of protecting Members against the dangers of not understanding an amendment. But what we were told here was that it was not put to the vote because, of two versions, the other one was preferred. It was for Parliament to decide that.
You had no choice, Mr President. You took the right action, but I think our colleagues abused this procedure, because this means that 12 people have imposed a text wanted by a minority on a House which was, by a very large majority, in favour of a different text.
Mr Bourlanges, it is a very delicate issue and we are all sensitive to it. As a result, I will allow you to make this comment. Let us say that it is a kind of declaration of vote. Naturally, it is possible to comment on Mrs Aelvoet's explanatory statement, but I have had to abide by the Rules of Procedure and consequently I have obviously not emphasized Mrs Aelvoet's statement, but I have only seen that there were twelve Members who rose.
Mr President, the Rules of Procedure are the Rules of Procedure, and the Rules of Procedure do not state what type of explanation must be used. Therefore our colleague's remark was not totally correct. He can have a different opinion - that is not a problem for me - but the Rules of Procedure do not say anything about the type of explanation that is required.
Report by Mr Newman (A4-0258/95), on behalf of the Committee on Petitions, on the annual report on the activities of the European Ombudsman in 1997
(Parliament adopted the resolution)
The right of petition is one of the most ancient to which ordinary citizens are entitled. It is, therefore, quite right that the citizens of the European Union should also have access to this right, which has been enshrined in law since the Maastricht Treaty entered into force.
It is, however, essential that petitioners, generally motivated by the fact that they believe that their legitimate rights have been abused by the public authorities, should not also feel that the European Parliament, to whom they have turned, fails to examine their request not just carefully, but promptly. It is important, therefore, that the Committee on Petitions has access to the necessary resources, in terms of both staff and equipment, in order to deal with the many requests which it receives annually with great efficiency and diligence.
It is, moreover, regrettable that, unlike the Commission, which appears to collaborate gladly with the work of the Committee on Petitions, the Council would clearly appear to be far less willing in this respect. Parliament has a right to expect that Council officials will also participate in the work of the Committee on Petitions.
The attitude of the Council and the paucity of means are all the more damaging since a close examination of the petitions is also an excellent way for the institutions to evaluate the extent of the application of and true respect for Community law in the various Member States.
By voting for this resolution which has been submitted to us, I would, therefore, like to stress, in particular, just how important it is for all our European citizens that all the institutions collaborate closely, including in the framework of the Committee on Petitions.
Newman report (A4-0258/98)
With the Committee on Petitions, the European Ombudsman is the other pillar of the right of petition through which the citizens and residents of Europe are able to participate personally and directly in the construction of a Union which respects its own principles and its own laws.
Like the rapporteur, we can really be very happy that the Ombudsman has followed the European Parliament's recommendation and defined what is understood by 'maladministration' . Similarly, we must also be satisfied with the favourable reception which the Ombudsman has given to our proposal to draw up a common set of general administrative rules applicable to all the institutions and to all bodies of the European Union in the form of an code of good administrative behaviour. The code, of course, will have to specify the sanctions applicable in the case of proven infringements.
This very positive evaluation cannot, however, disguise the fact that only 3 % of the 1 412 complaints regarding maladministration registered during the past year have resulted in a comment, a regulation or an amicable solution. On this point, I cannot but share the scepticism which the rapporteur has expressed regarding the image of the truth behind these figures.
The purpose of a close study of the complaints sent to the Ombudsman is also, in fact, to contribute to an improvement in the running of the Community institutions and organs and to their credibility. With this in mind, it would seem to be essential to extend and strengthen cooperation between the Ombudsman and the Committee on Petitions. It is also desirable that the Commission should have adequate resources for monitoring the proper application of Community law in each Member State.
In a law-abiding state which respects itself, recourse to the Ombudsman can really only be an additional method of ensuring the good conduct of the institutions. It cannot under any circumstances be the principal method.
It is in this spirit that I support the resolution which is before us.
Mr President, I am happy to support this report which deals with a new and important part of the EU's institutions, the office of the Ombudsman.
The Ombudsman fills what had been a gap in our way of working, by allowing members of the public to submit a complaint when they suffer from maladministration by the EU's institutions.
It is good news that, in more than half of the cases completed last year, there was found to be no maladministration. However, the Ombudsman has still played a useful role for the public by asking the Commission to improve people's rights in the run-up to judicial cases resulting from complaints, which the Commission has now done.
People could be forgiven for thinking that they are the David taking on the Brussels Goliath when they complain about the European Commission - but now people should know that, if they have a genuine complaint, then David will have a strong ally in the Ombudsman who will face Goliath with them!
Thors report (A4-0265/98)
The signatories of this explanation of vote fully support the initiatives of the European Ombudsman as regards access to documents and hence also Mrs Thors' report. It is high time the EU began to act on its fine words and statements of intent on transparency, which is also enshrined in the Treaty. Openness and transparency are decisive prerequisites for a democratic system if decision-makers are to be held accountable for the decisions they make.
A lot more can be done to increase openness within the EU; this is in fact the background to the European Ombudsman's report. In order to make it easier for citizens to seek access to documents and facilitate the processing of cases involving access to documents, the institutions and organs of the EU must have the same general, clear and readily-available administrative rules in this area.
The Ombudsman's report and recommendations to EU institutions and organs regarding increased transparency are a step in the right direction. We hope the institutions of the EU will follow up on his report and recommendations and work towards introducing improved rules on access to documents. In our opinion, the right of access to documents should be the rule in the EU rather than the exception.
The first special report to Parliament by that institution's Ombudsman is already in itself certain proof of the great importance of the institution of Ombudsman. In building a people's Europe and in developing a Union of closer ties for its citizens, we need a legal player to defend the ordinary citizen, the man in the street, from the grasp of bureaucratic machinery. The Ombudsman is a vitally important institution and person from the point of view of the aims of Parliament.
The substance of the Ombudsman's special report, the practical implementation of the principle of public access, is immensely important in bringing the Union closer to the people. The study carried out on the Ombudsman's own initiative has in itself already advanced the cause of public access to documents; previous rules have begun to be implemented in a totally different way.
However, there is still a lot to be done on the basis of recommendations made. Transparency has to become a leading principle, and restrictions or exceptions to it must be justified case by case. In many cases it is a question of changing the entire administrative culture from a secretive one to an open one, and a real commitment to a comprehensive implementation of the principle of public access.
It is most definitely necessary, on this basis, to continue to develop common administrative rules for the Union's institutions and boards. Citizens have the right to information, advice and guidance in all matters connected with the work of the Community's institutions and boards. Petitions should be replied to as quickly as possible and on the so-called one-centre principle, in other words by referring the petitioner, if necessary, to the appropriate institution or organ. Unless these principles are absorbed into practice, it will be futile to talk of closer ties for the citizens of the Union.
Regarding proper access to documents we must make greater headway with internal rules for the institutions. Community laws must incorporate common rules on public access and transparency, which will strengthen commitment to the practical aspect of these principles.
Denied-boarding compensation system in scheduled air transport
The next item is the report by Mr González Triviño (A4-0240/98), on behalf of the Committee on Transport and Tourism, on the proposal for a Council Regulation (EC) amending Regulation (EEC) No 295/91 establishing common rules for a denied-boarding compensation in scheduled air transport.
Mr President, ladies and gentlemen, the topic we are going to debate is of great importance for European citizens. Due to the policy of liberalizing air transport in recent years, we have experienced both a considerable reduction in the costs of many flights and a significant rise in the number of passengers. Nevertheless, at the same time, less desirable consequences have appeared, such as the increase in the number of times when some passengers, with a valid ticket, cannot board because more tickets have been sold than the number of seats available. This phenomenon, already known by its English name, overbooking, represents a serious inconvenience for those affected.
The European Commission has taken the decision to review the legislation currently in force, which dates from 1991, with the dual aim of guaranteeing that citizens are precisely aware of their rights and adapting the compensation for the material damage and inconvenience affecting the victims of overbooking.
The draft presented to this House for consideration is the result of broad consultations carried out with all the parties involved in the sector: users, consumers, unions, airline companies, etcetera.
The present proposal has the following main aims: to put an end to the distinction between scheduled flights and nonscheduled flights, which has remained obsolete in the liberalization of air transport and the birth of new companies; to guarantee that passengers receive adequate information regarding their rights if they are denied boarding even though they are in possession of a valid ticket; to adapt the monetary amounts for compensation in accordance with the current economic situation; and to avoid a situation whereby passengers whose flights are cancelled for commercial reasons are defenceless and do not receive any compensation.
In line with the Commission, we propose that the rules concerning the right to compensation for overbooking should be laid out in plain and intelligible language and distributed by the Commission to the main consumer organizations in the European Union. Similarly, it is our hope that passengers' rights might be displayed for the public at the check-in counters in English or in the local language or languages in letters at least 1 cm high.
Another aspect which should be highlighted is that the tickets received by passengers as compensation for their loyalty to companies must be equally protected by this regulation, even if they were issued free of charge.
To conclude, I would like to state that all of the amendments tabled improve the Commission's text. All of the amendments are acceptable, but I would like to make a clarification as regards Amendment No 10, which calls for the inclusion of the text in question on the ticket. This has a disadvantage due, firstly, to the fact that the text on tickets is the result of a universal regulation and it would be invalid or would represent an excuse for the companies, and due, secondly, to the fact that there are already many companies which do not issue tickets, but which notify confirmation of the booking by fax. Therefore, I would substitute "on the ticket' with "with the ticket' . That would be a nuance which, I believe, would make it more practical to move forward with this process.
As regards Amendment No 23 by Mrs van Dijk, whom I would like to congratulate, I must say that I accept it in full. With her addition, she is providing clarification and ensuring that the annual study to be carried out by the Commission identifies the airline companies with most shortcomings. I therefore congratulate her once again. I would also like to say that this improves the information provided for consumers and guarantees their rights, and that this regulation is binding on companies.
And I am sure you will allow me to take this opportunity, as a European citizen and a Member, to sincerely thank Mrs van Dijk for her dedication and work in this Parliament, and I hope she is going to have the same success in the new functions she is going to carry out, because she will continue with tenacity and vigour. We are losing a great companion, a great worker and also a great woman. Good luck and many thanks for your contribution to the European Union.
Mr President, the Socialist Group is going to support the complete and excellent report by Mr González Triviño which, after being debated in the Committee on Transport and Tourism, puts forward some sensible and enriching amendments which improve the interests of consumers.
I would like to congratulate the Commission because its proposal to modify this regulation represents a new advance in its policy on consumer protection - which is slow, at times, yet firm - and, in this case, it concerns a very specific and important sector for consumers, that is, the sector concerning passengers on commercial airlines.
Everything is based on a premise in which we believe or do not believe. We do believe in it. Whoever owns or manages an airline must know that he does not own just any kind of company - be it public or private -, a production facility with exclusively lucrative ends, but instead owns a company which provides services in the general interest and which, therefore, has two characteristics that other companies do not have. Firstly, the protection of those who pay for these services in the general interest is more important, if that is possible, than that of any other customers paying for other less necessary services. And, secondly, the profit motive and the profit and loss account of the company, legitimate though those concepts may be, are not the supreme interest, but they must coexist with an extraordinary degree of transparency, fairness and commercial security for the customer.
However, I must mention one fundamental objection, Mr President: in the Commission's proposal and in the report, significant improvements are put forward to favour the customer, but overbooking is not questioned. Enough years have passed to allow us to consider whether it is fair that the authorized figure for overbooking of seats continues. I am not now questioning overbooking - which will also at some stage have to be reviewed - but I am questioning the authorized figure. There is enough information to carry out a statistical study aimed at allowing us to lower the authorized figure and even bring it close to zero. When this figure was authorized, it was possible to cancel all tickets, so the compensation was fair. But today, many passengers - more than half of them - travel with tickets that cannot be cancelled, so this issue is more similar to any other commercial transaction.
But, in conclusion, the reform of this regulation is welcome because airline overbooking is today, due to its frequency and the harm it causes, the main breach of service to which travellers fall victim. This Parliament, on approving an own-initiative report only a few months ago, for which I had the honour of being responsible, considered that the following was necessary: improving the information provided to passengers, the information on their rights; increasing the amount of compensation; extending the system to include charter flights; and regulating the opposite case to overbooking, that is, where companies cancel a flight due to the lack of passengers, camouflaging that cancellation with explanations which, if not false, are ambiguous. To conclude, almost all of this is raised in the regulation proposed by the Commission, and improved in the report by Mr González Triviño from the Committee on Transport and Tourism; we will approve this tomorrow, and it will receive, of course, the votes of the Socialist Group of this House.
Mr President, Commissioner, ladies and gentlemen, we shall meet again later as unfortunately is our lot. I believe that we can be very happy with the Commission's submission on denied-boarding compensation for scheduled air transport. We in the PPE Group support most of the improvements proposed by the Committee on Transport and Tourism. In particular, we think it is right that with effect from next year - I am assuming that it will come into effect next year - passengers who are unable to travel due to overbooking, despite the fact that they have valid and confirmed tickets, will receive increased compensation of ECU 185 on flights up to 3 500 km and ECU 379 on flights over 3 500 km.
I also believe that it is right that the distinction between charter and scheduled flights has now been removed, though it has not been removed entirely. In the case of charter flights it applies only where a seat has been booked, not where a package holiday has been booked. So the old regulation is still applicable for travellers who have booked a package holiday; here nothing has changed. However, where single tickets are sold for charter flights it is right that the same applies and compensation must be paid.
It is also important, I believe, that we should inform citizens of their rights. There are very good airline companies - as most of them are, in fact - which, when they have overbooked, take the initiative to offer compensation themselves. There are apparently other airline companies, however, who fail to inform their passengers that they have a right to compensation where flights are overbooked. In this respect the new regulations which we are proposing together with the Commission, that is that appropriate notices should be displayed at departure desks, are right.
Here we as Christian Democrats, however, do not agree with some of the proposals from the committee. We do not believe that the size of the letters on the information notices should be decided by Community law. Firstly there is the principle of subsidiarity, and secondly there are simply differences. Some countries have one language, others have several languages, and I think it is going to far to try to specify the size of the information notices - down to the last centimetre - for all the countries in Europe from Finland to Portugal. Parliament should exercise a little restraint. In any case, my group will ask that we vote against this proposal tomorrow.
We would also like to point out - and here my view differs a little from that of the rapporteur - that it is right that the information be printed on the tickets as well.
Certainly, international talks will be required in order to clear up all the details. A passenger who gets his or her secretary to book a flight through a travel agency and receives confirmation that the flight has been booked does not need information about compensation payments. The normal citizen, however, who books a flight himself should have information concerning his rights provided on the ticket.
We also reject the view held by the majority of the committee that this compensation regulation should also apply to flights from third countries. We cannot have two laws, with EU companies having to pay compensation and companies in America and other competitors not having to pay compensation. This has to be done on a global level for it is unacceptable that our European airlines should be disadvantaged in relation to American and other companies.
I believe this is a fair compromise between the interests of passengers and the airline companies and I therefore believe that we should all vote for the substance of this report.
Mr President, many users' and consumers' associations have echoed the dissatisfaction of passengers who have fallen victim to overbooking practices. In terms of the total number of passengers transported in Europe, this problem obviously only affects a very small percentage, but it remains nevertheless true that these practices have tended to become more widespread and to become excessive. Moreover, some airlines have not hesitated to make this an essential plank of their commercial operation. Given these circumstances, it is becoming urgent to review the Community regulation on the denied-boarding compensation system, in order to increase the protection and rights of users and to dissuade companies from using such methods, guarding against the legalization of a commercial practice which is unacceptable and reprehensible for users.
I support the amendments contained in the report by our colleague, Mr González Triviño, which oblige companies to respect stricter rules thanks to a better compensation system for users and to fuller and more accessible information. The overbooking phenomenon has been accentuated by the deregulation of the air sector and fierce competition between companies. The increase in the number of flights and the race to fill aircraft have led some companies to abuse these practices. This strengthens the need to assess all of the social and economic consequences of the liberalization of air transport and to learn from this. This is particularly important in order to reintroduce criteria and public service aims in air transport, based on greater participation of users with new control and intervention rights.
Mr President, I want to begin by congratulating Mr González Triviño with his report. It is a good report and I would also like to thank him sincerely for his kind words, because this is indeed the final debate in which I will take part in this Parliament.
I would, however, still like to bring up a few substantive matters. It is true that on behalf of my group I tabled an amendment in order to obtain greater insight, especially for the benefit of the consumer organizations, about which airlines are most guilty of overbooking and therefore of denying boarding to their passengers. It is true that if this is made public, an airline will not like it, but it is an extraordinarily effective way to indicate to the public that it is perhaps better to look for another airline where overbooking is not such a common practice. It is, of course, unacceptable to ultimately deny boarding to passengers after they have booked seats on an airline.
I would like to make yet another remark. It is good that the Commissioner has made this proposal, and I agree with Mr González Triviño's amendments. But I think it would also be good if the other modes of travel were examined in terms of their protection of consumers. If we travel through Europe by train, it quickly becomes apparent that the industry maintains terms of travel from the previous century which are totally obsolete. I have never seen a proposal from the Commission to protect consumers who travel by train. That would actually be an extraordinarily good idea, to ensure that we not only pamper air travellers but also travellers who choose more environmentally-friendly forms of transportation. I believe this to be an extraordinarily good idea and I would ask the Commissioner to consider it.
I thank you, and in particular because it is the last time that you will be speaking in this House. I thank you for the contribution that you have made, in particular for the way in which you chaired the Committee on Women's Rights and which has been appreciated by all.
Mr President, according to the rapporteur, for every ten thousand travellers who arrive at the airports of the European Union, three to twelve people are not allowed to board an aeroplane. Denying boarding to passengers therefore does not take place very frequently, at least in terms of percentage. Due to the enormous number of flights, however, this still amounts to around ten thousand people per year.
The Commission and the majority of the Committee on Transport and Tourism are justified in wanting reasonable compensation. This can take place by modifying Regulation No 295/91.
It is of essential importance that information for the traveller be improved. Because the traveller is now insufficiently aware of his legal position, he misses out on compensation. The Commission's proposal, strengthened by the amendments of the rapporteur, improves this situation.
A great deal has been said about the specification of the proposal. Must decisions about the size of the letters in the text at the check-in counters take place at European level? We are in favour of strict application of the principle of subsidiarity: that which Member States can do for themselves, they must continue to do for themselves. However, in this case we have no objection to the specification of the proposal. It concerns a regulation that will come into force immediately in the Member States, so specification was not only unavoidable, it also guarantees a level playing field for the airlines in the Union.
The proposal will be significantly improved by adopting Amendment No 20. This would eliminate the committee proposed by the Commission which would have the task of adapting the amount of compensation to economic developments. I agree with the rapporteur that yet another new committee carries with it an unnecessarily large bureaucracy.
Finally, I would like to thank the rapporteur for his clear report.
Mr President, in its original form the regulation under discussion here failed to gain the desired level of success in all quarters since some airline companies withheld the necessary information from the relevant parties. However, a protective regulation makes sense only if the people to be protected are also aware of their rights. A situation must be avoided in which airline companies are enabled to evade their obligations by intentionally failing to provide information or by disinformation. For this reason, above all, the proposal to display a notice at the flight desk bearing details of how to obtain information on the relevant rules and regulations is to be welcomed. However, I imagine that it would also make sense in the interests of comprehensive and customer-oriented information if passengers were also to be informed of the higher compensatory amount in the same way, as that would improve the information considerably.
Any amendment which obliges the airline companies to present each passenger on request with a copy of the relevant regulations would meet with my full support.
Mr President, we could reiterate today everything that we said yesterday, during Question Time to the Council, on this same subject. This is especially true as regards the obligation of airlines to publicize our rights concerning damages in the case of overbooking - putting an end to the current ignorance - and as regards the suitability of promoting a regulation aimed at covering the damages caused by missing connections with other flights.
The report by Mr González Triviño is, in general terms, to be supported. And we congratulate him on it, particularly since the current regulation - which dates from 1991 - must be amended, and given the adaptation of the regulation to the evolution experienced by the transport industry, meeting the passengers' demands for information and increasing the amount of compensation.
Similarly, an objective of extreme interest is that whereby the passenger, to have the right to compensation, must have arrived at the check-in desk at least 30 minutes before departure time, but only at the queue for check-in. Do not forget that recent American experience demonstrates that the percentage of passengers who do not turn up at the check-in desk has fallen from 10 % to 8 % as a consequence of better information.
However, of less importance is the request to use the local language for the information or the size of the letters on the signs, as Mr Jarzembowski has explained very well.
But, in conclusion, we are going to support this report.
Mr President, first of all my congratulations go to the rapporteur. What he has told us is very interesting.
We are in an age where globalization and technology tell us that taking the plane will cost about the same as taking the bus. This means that consumers will be relatively less protected, even if prices are lower. They will have less proof that they have a right to a seat and they may have fewer possibilities to claim compensation or to protest, especially if they are in another country and are obliged to do all this in another language. I therefore think that, although the things the rapporteur proposes are very positive, we should reinforce them in some quarters. For example, in the case of third-country carriers, who will find it easier to provide air-transport services in Europe, intervention on the part of the European Union should be much harsher and, if the obligation to compensate is not included in the new structure, it must be possible to appeal against their permit. In addition, Community carriers returning from third countries must be included. In this connection there occur the greatest scandals we are aware of, and I have in mind some such scandals from my own country. And, of course, as was quite rightly mentioned, compensation must be paid out on the spot and in cash, even if it is difficult for the carriers to do so at that precise moment.
The blacklist of carriers that continually overbook is an excellent idea and the Commission should possibly think of how to push it forward.
Mr President, the aim of the proposal that we are examining today is to amend current legislation on compensation for denied boarding, to improve the management of problems stemming from overbooking and to protect, in the final analysis, the citizen from any abuse that might be committed by the airline companies. Indeed it can be a great inconvenience for the passenger to be denied boarding.
Although at first glance the figures may seem insignificant, if compared with the high volumes of traffic registered in Europe's leading airports which each serve 5 million passengers a year, the statistics end up revealing numerous cases of denied boarding, about 5 000 to 10 000 cases a year.
Of course, there can be various reasons for this. One of the most frequent is that are no seats left. Overbooking is related to the fact that often passengers, although they have a confirmed reservation, do not check in because of the flexibility that they have when they pay the full fare. In practice, with this fare they can cancel or change the reservation without paying any penalties, which is not the case, however, for those with restricted tickets.
In addition, the growth of the air transport sector, which has occurred with the liberalization of the sector and the admission of new operators onto the market, certainly points to an upsurge in the phenomenon. The parliamentary committee has thus aligned itself with the new proposals presented by the Commission to provide maximum protection of the thousands of passengers who each year are refused a seat on board, even after having booked a long time in advance, and to protect others from the confusion created by the lack of clarity in the rules applicable to cases of reimbursement owed for the cancellation of a flight.
Lastly, we are pleased with the legislation because it provides for, finally, the protection of the rights of consumers in air transport services.
Mr President, let me say first and foremost that I do not believe that what we are discussing here is something which the EU or the European Parliament should be concerned with. Now that we are working towards having a single market, I think we should be terribly cautious about regulating this in detail. That said, my principal view is that the airlines can and should in fact deal with this themselves. It must be possible for one airline to show that it is better than another.
Paying compensation in the event of overbooking is, in principle, a competitive tool just like all other competitive tools. There is always someone who says that competition does not work where aviation is concerned. I am conscious of the fact that there are shortcomings in several areas in this respect. The best way to get the airlines to treat their passengers in the correct way is, however, to ensure that competition is improved on more routes than is currently the case. Then people can choose another one if they are displeased. That is how the system works in all other contexts.
This is assuming that the Commission will devote time and energy to essential matters instead, such as on producing a proposal on the allocation of slots. It would be interesting to obtain an answer on this today from the Commissioner responsible.
I must admit that I think it feels extremely awkward when we as a European Parliament have to take a stand on a proposal from the Commission which states that the information at airports must be on a notice containing letters 'at least two centimetres high' . Unfortunately, it will be only marginally improved by the rapporteur saying that one centimetre is adequate. Obviously, both the Commission and the rapporteur think that those outside this building cannot think for themselves how to inform their passengers. If it is not the case that the Commissioner is having a little joke with us, the best way to treat this particular article is to consign it to the nearest wastepaper basket. We have substantial, crucial matters to which to devote our time and energy, not least as far as the airlines and the transport sector are concerned. Let us take the opportunity to concentrate on them!
Kinnock, Neil, Member of the Commission . Mr President, fortunately there is no arrangement in this Parliament or any other for having to pay compensation for running over time. Otherwise we would all be much the poorer.
Before I respond to the debate on Mr González Triviño's report, I would just like to say, as others have done, how much I regret the fact that Mrs van Dijk is leaving this House. I know it is by her choice and of course all politicians prefer to make departures only by choice and not because of the will of the electorate. I hope she will be very happy in her new role. I must say that in the three and a half years we have worked together, I have come to admire her as a very good parliamentarian and a very dependable and progressive colleague. I hope she will be happy and fulfilled in the future.
I should also like to thank the Committee on Transport and Tourism and, specifically, the rapporteur, Mr González Triviño, for an excellent report on denied-boarding compensation. I hear Mr Stenmarck saying he is embarrassed by it. He would probably be a lot more embarrassed if he were not provided with accurate information about his consumer rights and, indeed, suffused with embarrassment if he were bumped from a flight and did not have a sufficiently dependable system of regulation to ensure that in these circumstances he could effectively exercise his rights as a consumer.
It is also a fact that minuscule though the detail appears to be relating to the actual size of a notice, if there were great disparities across the single market I am absolutely certain that there would be consumers who would be aggrieved at their treatment and be induced to undertake litigation which would be time-consuming, expensive and even then not guaranteed properly to defend their rights. So, footling though it might appear to be to an enlightened and refined intellect like Mr Stenmarck, the rest of us are glad to have dependable rights on which we can rely.
The practicalities of airline operation mean that some overbooking is unfortunately unavoidable. But it is our duty to ensure that those passengers who are denied seats, even though they hold a valid and confirmed ticket, or equivalent, are compensated for the inconvenience they suffer which can be extremely severe.
The rules laid down by the denied-boarding compensation regulation of 1991 have been useful in protecting passenger interests but new developments in the sector and failure properly to apply the regulation by too many airlines certainly justify a number of improvements. This proposal, therefore, refines and updates the existing rules by providing better information to passengers, by increasing the compensation levels on the basis of economic trends since 1991 and by taking account of relatively recent developments in civil aviation like code-sharing, ticketless travel and the decreasing distinction between scheduled and non-scheduled flights.
All of that is important in order to demonstrate to passengers that the Community framework for aviation is bringing tangible benefits, not only through lower prices and improved choice on many routes but also quality of service and user protection. Mr Stenmarck and the rest of this House can be absolutely certain that we will not let matters rest or concentrate only on fares. The other matters that have been referred to in the course of the debate - like slots and adherence to schedules - are constantly matters of concern in which we, like many parliamentarians, are active. We hope we will continue to see progress in these spheres too. We are not in the least distracted from these important activities by pursuing the legislation which is before the House today.
I am glad to note that the Committee on Transport and Tourism shares the opinion put forward by the Commission since many of its amendments are largely supportive of our approach. So I am pleased to say that the Commission can accept Amendments Nos 4, 7, 11, 12, 18, 21, 22 and 23. The Commission can also accept in principle, subject to some redrafting, Amendments Nos 3 and 8, first paragraph, since they clarify the fact that capacity restrictions might be imposed for completely legitimate safety reasons.
Amendments Nos 5 and 19 which extend application of the regulation to Community carriers returning from third countries are also acceptable in principle, as is Amendment No 6 since it precisely defines the airline's responsibility to identify passengers still in the queue at the time of closing the check-in. Amendment No 13 is acceptable since it underlines the fact that even the handling agent would be considered as the air carrier for these purposes. Amendments Nos 15 and 20 simplify the procedures by replacing a new committee with one that already exists. We find that acceptable too, as is Amendment No 17 which provides the possibility for additional means of payment. The Commission can also accept in part Amendment No 9 which establishes a better basis for improved customer information.
However, there are a few amendments that we cannot accept. I will run through them very quickly giving our basic reasons. We cannot accept Amendment No 1. We believe there is greater clarity and transparency in stipulating a minimum 30-minute check-in time in the regulation. Amendment No 2 on providing the rules to passengers is not acceptable since this obligation already exists in the current regulation. The third paragraph of Amendment No 8 is not acceptable because even though passengers may agree to accept a seat in a lower class, they are still being denied boarding in the class to which they are entitled according to their ticket. The passenger therefore deserves proper compensation even in those circumstances.
Amendment No 10, second and third paragraphs, adds unnecessary bureaucracy and would make the information notices difficult to read, especially for someone like myself who needs the support of glasses on every occasion. In addition, it suggests a ticket notice which the Commission believes is not practicable. Finally, I cannot accept Amendments Nos 14 and 16 since they would oblige airlines in some instances to pay higher compensation than the passenger has actually paid for the ticket - the so-called 'bingo' arrangement. Perhaps we should not legislate for that.
In conclusion, however, I am pleased to welcome most of the amendments which will enable the Commission to strengthen the proposed regulation and I should like again to thank Mr González Triviño and the Committee on Transport and Tourism for their constructive and enlightened work. It will undoubtedly contribute positively to the discussions that lie ahead in the Transport Council.
The debate is closed.
The vote will be taken tomorrow at 9.00 a.m.
Structural Funds programmes to the end of 1999
The next item is the report (A4-0214/98) by Mr Howitt, on behalf of the Committee on Regional Policy, on the Commission guidelines on priorities for the adjustment of Structural Fund programmes to the end of 1999 (C4-0640/97).
Mr President, my report on guidelines for the adjustment of Structural Funds programmes may, at first, appear to concern a dry and technical subject. But in reality, tonight, we are debating how we can make European funding programmes intended to create jobs and prosperity effective in achieving these aims; how and why they are different, as European programmes, from regional support, which has already been adopted in the Member States; how there can be a genuine dialogue between local people in regions across Europe, which really does exchange best practice and which lifts quality for us all; and perhaps most of all, how the wheels of decision-making can be oiled to make the whole system as easy as possible at every level.
As the report makes clear, this first attempt at operating Structural Fund guidelines is right in principle, is well intentioned, but is one from which lessons have to be learnt: it was published four years late in Merseyside and elsewhere after the changes which these guidelines had been intended to affect had already been made; it was written in dense and obtuse text; it identified 27 different areas as priorities - far too many for serious consideration; and it was disseminated only via Member State governments and arguably, not even by them. As a result, a survey that I conducted with 11 European-wide associations of local and regional interest showed that 40 % had never even heard of the guidelines and not one knew of any positive change which they had brought about.
In all seriousness, I have to say that this is the stuff which fuels Euro-scepticism and an area in which Europe has to improve. Tonight we are bringing forward a series of practical proposals to do just this and on which I expect, Commissioner, we will have your agreement.
Now let me concentrate on three questions which will raise a more severe challenge. First, the legal status of what the Commission proposes. Local and regional authorities claim this has been a grey area in which the Commission itself has sought to exploit ambiguity. We have commissioned this legal opinion from Parliament's Legal Service which finds that the Commission, in Article 9(4) of the Draft Structural Fund Regulation, is seeking to agree guidelines which constitute a binding act based on the May 1970 European Court ruling on essential rules and on other case-law. Quite simply, the Commission is seeking a backdoor route to determine European Structural Fund regulations without obtaining proper agreement from Member State governments through the Council of Ministers and without the full scrutiny of the European Parliament.
Tonight we ask you to indicate that you are prepared to think again and that advice means advice, not additional rules which are not needed and which only cause difficulty on the ground.
Secondly, this debate gives us a chance to attack the culture of delay which has become endemic in the operation of these programmes: late agreement of the programme, late agreement of country-by-country single programming documents; late calls for applications; excessively short deadlines; late notification of approvals; and even later payment of the monies - too often, too late for the people who need the money, but never too early for us to act in response.
That is why tonight we call on the European Commission to publish its proposed new guidelines, nine months - and preferably a minimum of six months - prior to the submission date for programmes. That means by 31 December 1998 at the latest, for the next Structural Fund programme. If they do not do so, that programme cannot start on time. It must. I hope we will hear a clear commitment from the Commissioner on this point.
Third, how can we debate adjustments up to the time of the closure of programmes without recognising the shortcomings here? As we negotiate the next Structural Fund regime from 1999 onwards, there are still 51 programmes in the United Kingdom and 58 in France which are incomplete from the previous Structural Fund period up to 1993. In the United Kingdom today £120m (ECU 150m) is outstanding in payments to regions for European Regional Development Fund projects actually completed in the years 1994-1996: money to meet claims is running out this very week in my own region, in the east; projects in the Northeast receiving only 45 % of costs; public sector projects are getting just one-third of their costs in the southwest; and similar stories are being repeated across other European Union countries.
Tonight Parliament will reaffirm our commitment to end this stop-start approach to Europe's regional aid, to ensure continuity where possible and smooth transition where it is not. This can only be achieved by planning in advance. We call on the Commission to ensure that the new guidelines do precisely that.
Mr President, firstly, I would like to say that I agree with the report by the rapporteur from the Committee on Regional Policy, Mr Howitt. However, I would like, in particular, to emphasize that the Commission's guidelines on priorities for the adjustment of Structural Fund programmes must be clear, concise and easily read. They must also appear in one document, if possible, and be sufficiently widely distributed, because Mr Howitt has demonstrated in his report, based on consultations held in various regions of the European Union, that when the guidelines reach the regions themselves they are confused, late and at times do not have any effect on the projects under way. I therefore believe that this issue is a priority.
I also agree with the emphasis he has put on three horizontal issues: employment, the environment and equal opportunities. In the Amsterdam Treaty, those three topics were clearly linked to the other policies of the European Union.
The Committee on Employment and Social Affairs puts forward a series of proposals. It regrets, firstly, that since it does not have at its disposal the results of the mid-term review of the Funds, it know little about the real application of Objective 4, and secondly, that there are no statistics on the effect of the Funds on equal opportunities or on the integration of people with disabilities, nor on the effect of the new "sources' of employment. Yesterday, in fact, we were debating the report by Mrs Hulthén and we saw that the environment is fundamental within the topic of employment. Indeed, the OECD believes that, in the next few years, the number of jobs related to the environment will probably increase by 5.5 %. If we take account of how slowly other sectors are growing or that they are even declining, it is clear that this issue is quintessential.
We also call for transparency and participation and we must always take account of equal opportunities as well as those projects related to the environment; we desire a balance between job creation and the economic policies which tend to reduce it. It is not the first time that regions such as my own - Asturias - receive Objective 1 funds, at times from other objectives and at times from certain Community initiatives; and yet, it is a region in decline where decisions are taken on economic policies which lead to reductions in employment.
A balance must also be found between the budget for infrastructure - which usually creates temporary employment - and the aid for small and medium-sized enterprises, the new "sources' of employment and the LDEIs (local development and employment initiatives), etcetera, which create more permanent jobs.
The Funds must provide services for children and the elderly, in other words, consideration must be given to projects which might promote equal opportunities in terms of women's access to jobs in comparison to that of men.
In conclusion, Mr President, we need to increase the budget in the field of the environment - Objective 2 only dedicates 5.2 % - and the participation of local and regional authorities in those projects concerning the environment, because it is essential that they ensure that environmental principles are not violated.
Mr President, Commissioner, the rapporteur had made a very valuable contribution to the discussion and - although of course technically he should not - also to the arguments for the reform of the Structural Funds. If it is the case that these guidelines are intended to reflect the objectives and the European dimension of structural fund policy, and therefore if they really do specify programming priorities, then quite clearly they should not be too numerous. Guidelines should not, after all, be a source of confusion.
Paragraph 7 of the motion for a resolution can give the impression that these guidelines are taken as very specific quantitative indicators, in other words, concrete figures and quotas. I should like to warn against this, for I believe that it is possible to meet European guidelines even where specific targets may be missed by a short distance, . Concealed behind this argument - as we are all aware - is the problem of this Commission proposal, the 10 % reserve. The specific question we have to answer is how in the future - if we take the decision on this line next year, for example - the Commission will decide whether a Member State would have such a sum deducted and whether these funds would then be distributed to other regions. This should only be the case, if at all, where a Member State has genuinely failed to meet guidelines, not simply failed to achieve a set of figures. It must be a genuine case of failure to meet a small number of important European guidelines.
If - as is currently envisaged and as we in this House would also wish - in the future Member States really are to be given greater leeway in the national implementation of European programming, then these guidelines must neither be too detailed, nor too numerous. Otherwise, although we would technically be giving the Member States and the regions greater leeway, we would not be doing so in detail.
Finally, and even though we are rather depleted in number, I should specifically like to thank Mr Howitt for what he has achieved. Anyone reading this report in detail - something I would recommend to all my fellow MEPs - will see that he has not only given formal consideration to the issues, but that he really has spoken to everyone, from senior Commission officials to the project agencies in the various Member States, and recorded many suggestions. I would recommend anyone taking part in the forthcoming discussion to read it thoroughly.
Mr President, Commissioner, the Structural Funds have been a very important chapter of Community policy and have without doubt achieved substantial results for the recovery of certain regions suffering from depression due to historical and traditional factors.
We are now facing a year of transition, and there is the risk that if we adopt lines that are too rigid we may, so to speak, block the process instead of creating further momentum. I, too, am convinced of the fact that Mr Howitt's report contains some particularly relevant points and sets a course that is certainly useful to follow. The problem I see, however, is that of the directions and guidelines that will have to be followed to conclude the programme at the end of 1999, and that of tying them in with the guidelines for the new programme from 2000 to 2006.
There are criteria that have to be laid down with extreme clarity from the start. I believe that we must stick to a course of dialogue from the bottom up, precisely because of the role that both the regions and the states have had; the idea of providing direction can certainly be useful in defining common guidelines within the European Union in order to achieve fixed common objectives, but we cannot underestimate the vitality of the regions, vitality that is precisely due to the capacity of each state to identify the problems that have to be tackled and the programmes that have to be elaborated.
The fundamental criterion of the Treaty, which concerns social issues, attributes this key role to the states and the regions. Besides, they are currently demonstrating their great vitality. It is an aspect that must under no circumstances be forgotten and that must be borne in mind.
The report also raises other points that I believe are very important: the need for clarity, speed, the conveyance of information, conciseness and at the same time the ability to incorporate the many suggestions in extremely specific aspects. The guidelines are undoubtedly positive but must also take into account these requirements.
Mr President, the Commission's goal to promote a pan-European regional policy by means of common guidelines is obviously a very worthy one. In the way of Mr Howitt's excellent report, however, we have to ask what these guidelines are being used for and whether they are going to be able to realize the goals in the proposed manner. It is a question, in a sense, of a common framework of reference for the adjustment of programmes.
I think it is very important that the guidelines are explored expressly for the improvement of the nature of regional policy. At best they will comprise an advisory tool in the sharing of information on the best ways of going about things, thus improving programme efficiency. However, this will in practice require improvements, especially from the point of view of regional players.
The present situation and the profusion of different guidelines is unquestionably very confusing. The Commission must set down primary goals clearly in one document. Similarly, we have to reject the Commission's call for adjustments, which have been proposed at such a late stage that it will only lead to delays and frustration. The guidelines must be published in good time if we want them to have a real effect on the planning of programmes. Regarding the next term for new programmes, this will mean agreement by the end of this year. In addition, publicity and training at regional level must be increased if we want to promote the effectiveness of the guidelines in question.
Just as the rapporteur has proposed, primary goals should include a strategy for continued support, transitional measures, or the termination of a programme in a given region. A decent transitional strategy could prevent many problems, such as delays, lack of responsibility regarding income and waste of resources, all of which today constitute a lamentable realty.
Because circumstances in Member States and in the regions vary greatly, these common guidelines and goals must have incorporated within them a certain degree of flexibility. Nevertheless, the most important priority areas, such as employment, the environment and equal opportunities, would certainly benefit from clear, common indicators.
Mr President, my thanks to Mr Howitt for this report. There was really nothing more he could have made of it, given that the European Parliament was consulted at such a late stage. I must say quite honestly that I am very disappointed that Mrs Wulf-Mathies is not here. Could it be that she is avoiding this discussion?
The point of contention is whether or not the guidelines are binding. This point of contention is being carried forward into the new regulation. Most revealing in this respect is the rapporteur's question in the explanatory statement. The guidelines are basically nothing more than a paper tiger. They are ignored by the Member States. The Commission is not pressing for them to be used as guidelines for adherence to European objectives or European cohesion policy. This must be seen as particularly critical given that it is intended that in the future the guidelines should form the centrepiece of European structural policy and that they should then almost become the core of a Structural Fund regulation to ensure that it remains focussed on the issue of European cohesion policy.
In the new regulation the Commission has indeed reallocated certain tasks. That was a very sensible move, but if it restricts itself to setting a framework and to monitoring, it needs the guidelines for support. If these guidelines have no central significance, there will be no European cohesion policy. This represents a very, very dangerous threat capable of undermining its very foundations.
We can only achieve sustainable development, equal opportunities and employment if they are a joint aim. This joint aim also needs common paths, even if they are travelled differently in the various regions.
For this reason it is most important that we continue to discuss this matter intensively. We know that many Member States do not want guidelines. That is responsibility enough to make us develop them into a central instrument here.
Mr President, Commissioner, I would like to concentrate in my speech on one of the aspects of Mr Howitt's excellent report and, in particular, on the Commission guidelines which could, it has been said, be of a somewhat restrictive character whereas the legal basis for this restrictive law does not appear very obvious.
First of all, I would like to point out that this Structural Funds system is an original and practical device and this is due to a number of reasons: its classification into objective areas which takes account of regional differences; the sometimes exemplary way in which Structural Funds have served regional policies, because these Structural Funds have in fact structured; the infrastructures which have made areas less isolated; the aid and support for economic activities, particularly in rural areas, and primarily in the area of agricultural diversification; and the aid to training and retraining which have very much supported employment. The way it was conceived is interesting: the consultation procedure is based on regional development plans and the "docups' , the single programming documents, the length and periodicity of which have now been established and are well broken in.
The principles which governed its preparation are all also very interesting: I would like to refer in particular to the principle of additionality which creates synergy between the actions of Member States, regional authorities and the European Union; the principle of compatibility with texts, that is to say, Treaties, the regulations, but also with the great principles of the Union, for example the priorities in terms of the environment, jobs and equal opportunities for men and women; and finally, the principle of subsidiarity in regional policy which illustrates admirably its necessity and effectiveness.
Let us now look at the instruments and I am thinking here of the Community support framework which ensures synthesis and coherence in the programme as well as in the operational programmes which specify the implementing rules. It is clear that much progress remains to be done in terms of evaluation, not only as regards the preparation of Treaties, but also as regards delays in the publication of these evaluations, if they are to be useful.
It is altogether logical and even reassuring that the Commission is concerned, at this level of intervention, that the European Union should not lose its ability to influence the guidelines relating to regional policies and the use of Structural Funds. This obviously raises the question of the legitimacy to which I referred earlier regarding the legal basis, but also the question of the participation and active contribution of the European Parliament - which is, incidentally, a political authority - and, therefore, its contribution to the establishment of these guidelines.
In any event, the most important thing is to find the right balance, which is undoubtedly delicate, between a principle, namely, the principle of subsidiarity which cannot be called into question, and an objective, that of cohesion, which naturally calls for coordinated intervention, perhaps even readjustments.
The task is important because we need to create a link and find some compatibility between the necessary coordination and the wish that economies have to escape from dependency.
Mr President, in welcoming the report, may I congratulate the rapporteur on his work and efforts to consult as widely as possible in order to ascertain in general terms how the structural fund guidelines operate?
I trust the Commission will take careful account of Mr Howitt's report from this House this evening, for he has not only identified problem areas, but offered constructive criticism as to how the problems can be addressed in order to make application of the guidelines more effective, thereby contributing to greater transparency and efficiency.
I have sympathy with the view that, because of the differing circumstances within Member States, some flexibility should be offered. If there are too many guidelines, the problem should be addressed without obliging Member States to accept what might prove to be counter-productive uniformity. Simplification must mean more than a neat and tidy system in Brussels which cannot be feasibly applied at Member State level.
The rapporteur assures you that current programmes need to be completed effectively and future programmes clarified in greater detail. It is unacceptable that rules were issued without a proper legal basis and remained largely unread. Of course the Commission might argue that it was entering uncharted waters and some allowance should be made for the experimental nature of the guidelines. That is an inadequate answer to give to European citizens, to whom we are all ultimately accountable. The Commission has vast experience and expertise in similar fields and so we should not allow it to bleat to us that there is a job to be done and we must get on with it. I would ask the Commission to take that point into consideration.
Mr President, I wish to thank Parliament and, in particular, Mr Howitt for this important draft report and resolution. Despite some critical comments in the report, mainly on the timing and format of the Commission's guidelines, there is much within the draft resolution with which we can fully agree. For example, it recalls the overall purpose of the guidelines, which was to provide a general policy and priority framework within which to make adjustments to current programmes. It was never the intention to touch projects which were already under way and being satisfactorily implemented.
The resolution recognizes that, although the guidelines provide a means of setting out priorities for the Union as a whole, local circumstances also need to be taken into account in deciding on adjustments to programmes, and the guidelines confirm that view.
Similarly, we would fully endorse the resolution's suggestion that the guidelines should be seen as a mechanism for the exchange of best practice between all partners at regional, national and European level, and that is an aspect that might be usefully reinforced in future Commission guidelines for the next programming period.
As regards the advisory nature of the guidelines, I want to reiterate that it was always intended that the guidelines should provide a general framework only. As regards their legal status, the Commission has always stressed its view of the advisory nature of the guidelines, and the role of monitoring committees and other relevant authorities in adjusting programmes. Indeed, the guidelines were a response to a request from the Member States themselves that the Commission should formulate policy orientations, in accordance with the principle of subsidiarity, to facilitate the adjustment exercise at the mid-point of the programmes. Therefore, the guidelines do not have either the sinister intention or the sinister effect that some have feared or claimed.
Indeed, it was stressed in particular that any changes in the current Objective 1 and 6 programmes should aim to increase job creation. It is clear that is what the guidelines have sought to do. So, the Commission could not share the view that the social economy and new sources of employment are insufficiently emphasized in the guidelines.
A significant section of the document is devoted to the promotion of local potential by means of local development and employment initiatives. The guidelines highlight, for example, the scope for businesses to gain economic benefit from the niche marketing of quality local products and services, and they also emphasize the potential of cooperatives, mutuals, associations and foundations.
Whilst actions in the field of equal opportunities may have been financed more often than not under the European Social Fund, the Commission agrees with the rapporteur that such horizontal aspects should be given consideration in all areas financed by the funds. The same goes, for example, for the environment and sustainable development. But this is more an issue for the Member States themselves to handle when putting their programmes together, since the guidelines were intended to be applicable to all the funds.
Many of the remaining points of the resolution refer not to the guidelines for adjusting the current programmes but to the Commission's proposals for future guidelines under Article 9(4) of its proposed general regulation for the Structural Funds after 1999. As the rapporteur stated in his report, it is not his intention in this exercise to pre-empt discussions of the reform taking place elsewhere. But I am sure the Commission will be taking to heart the points made about the need for more timely and reader-friendly guidelines in the future, although I could not agree that the mid-term review had almost been completed by the time that the guidelines were issued in the present case.
The debate is closed.
The vote will be taken tomorrow at 9.00 a.m.
Security of electronic communications
The next item is the report (A4-0189/98), by Mr Ullmann, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the Communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on ensuring security and trust in electronic telecommunication - towards a European framework for digital signatures and encryption (COM(97)0503 - C4-0648/97)
Mr President, the core issue of this report is equality of legal status between digital signatures and conventional signatures, and it should be around this issue that the Parliament's answer to the Commission's communication on electronic telecommunication and a European framework for digital signatures and encryption is framed.
On close study of this central theme, the possible consequences become apparent immediately. It all comes down to rules, such as the legal reliability of digital certification - the legality of contracts, for example -, or the integrity of texts exchanged via electronic telecommunication. They must be admissible as evidence in legal proceedings if they are to be recognized as being equivalent to the conventional written form in this regard, too.
The purpose of my presentation of this report here is not to go into individual details such as how the authentication of signatures, the integrity of text and the confidentiality of transmitted data can be guaranteed using digital techniques. Rather, I wish to underline the fact that the Commission's communication represents the preparations for and part of a whole series of legal initiatives, some of which it is in the process of preparing, others of which have already been drawn up, and all of which are directed towards the use of new technologies to develop the single market, in particular in the area of the free movement of goods, services and capital.
The report suggests that Parliament should encourage and support these initiatives energetically. In terms of digital signatures and encryption, for example, we should back the Commission in following up at least two of the directions outlined in its communication. In addition, when dealing with the certificates which are already widespread in electronic commerce, the principle of mutual recognition at EU level should be given precedence over any attempts to create a uniform certification process.
It is equally important for Parliament to follow the Commission's line in allowing the protection of the private sphere to take precedence over tendencies in certain Member States to make state access to digital communications the rule on the grounds of security. Digital postal services, too, must continue to maintain something akin to the privacy of correspondence in the traditional sense of the term.
I am pleased that the committees which have been involved in the consultation process are voting in the same way. And although I cannot agree with one of the amendments put forward by the Economic and Social Committee, it is on a point of form rather than one of content. It deals with the subject of liability which, as I said at the outset, goes beyond the scope of this report. The Commission will address the subject of liability in the framework directive on electronic commerce.
I shall conclude with the hope that the draft directive on electronic signatures announced by the Commission will be dealt with and adopted as soon as possible in the same spirit of cooperation so that, together with the single currency, the new regulations on electronic commerce can lend extra impetus to the single market.
From the identification marks on imperial mediaeval documents to equal status in law for digital signatures! In the current climate of globalization is that not a prospect that it is essential to strive for?
Mr President, Commissioner, ladies and gentlemen, the communication from the Commission which is now before us is an important step in strengthening the trust of citizens and businesses in making electronic transactions. I would like to thank Mr Ullmann for his report and I would like to thank the Commission for its very constructive cooperation.
In view of the time I will limit myself to a few points. First of all, the PPE Group welcomes the decision of the European Commission to make a clear distinction between electronic signatures and encryption, and to clearly decouple these from each other. The PPE Group applauds this because the heated discussion surrounding access regulations for encryption keys will undoubtedly slow down legislation regarding electronic trade, even though we in Europe must actually increase our pace to keep up with the United States.
This does not take away from the fact that the standpoint of the PPE Group regarding the introduction of legal access regulations for encryption is very clear. The question of whether you, for reasons of security, must establish central registration of keys has been answered by the PPE Group with a firm no. The most important argument against the registration of keys is the lack of effectiveness. In addition to the high costs that accompany the access regulations and the erosion of privacy among users, the measure that criminal investigation and security services have in mind is naive. After all, an honest citizen would conscientiously submit a copy of his or her key, but a criminal would, of course, never do this.
In short, the registration of keys is not effective and can also seriously harm the trust in electronic communication. I am happy that the government of the United States has also come to this conclusion. This does not take away from the fact that the criminal investigation services must have the right to require suspects to submit their key, following authorization from judicial authorities.
This brings me to my second point. It is of vital importance to win the trust of citizens and companies in making electronic transactions by means of a complete agreement regarding liability. The agreement must be legally authorized, otherwise citizens and businesses would be left empty-handed following claims for compensation. Of course, the development of such an agreement is initially a matter for the Member States, but it is also important that the Commission, due to cross-border transactions and the rules of the internal market, keep close track of events and, where necessary, propose harmonizing measures. I am also happy that in the present directive the Commission also shares this opinion.
I refer to these two points which were approved by an overwhelming majority of the Committee on Economic and Monetary Affairs and Industrial Policy, because they were rejected by the Committee on Legal Affairs. I therefore hope that this House will, to be honest, correct what went wrong in the Committee on Legal Affairs.
Mr President, Commissioner, ladies and gentlemen, I too should like to thank the rapporteur very warmly for his report. We are, I think, agreed that electronic means of communication are developing at such lightning speed that we too must act very quickly in setting up the legal framework for this new type of communication. We should also welcome the Commission's decision to set out a European policy for a common framework for digital signatures and encryption, not least because electronic commerce, like all the other possible uses of new technologies, is no longer restricted by national frontiers. We in the European Union have the possibility of developing just such a joint legal framework.
Given the absolute urgency of the issue, we should welcome the fact that the concrete draft directive is already available as we discuss the preparatory document here today. However, electronic commerce reaches far beyond the Union, in fact it is already boundless. This is why we are calling upon the Commission and the Member States to press ahead energetically for agreements at international level.
As has already been mentioned, in dealing with the issue of security and trust in electronic communication there are two core areas for discussion: security and cryptography. As far as the security of transmitted information is concerned, firstly we must be able to ascertain where a message is coming from, and secondly we must be able to ensure that a message reaches its recipient without having been modified en route.
These questions are of vital importance both for the consumer and in terms of guaranteeing public trust in this method of communication. This development means an enormous adjustment and an enormous challenge for both the general public and the economy. People will only use these facilities if the confidentiality of the data they are exchanging is guaranteed and above all, where payment is concerned, if adequate legal security for contracts concluded and money changing hands electronically are guaranteed.
On this point, I should like to make a call for the bodies of the European Union, including the Commission, to take on a pioneering role in the use of electronic signatures, both for internal communication and when exchanging data with third parties. I believe this would represent an important step towards strengthening people's trust in digital signatures in particular and in electronic communication in general.
Following on from the last consideration, I should also like to say that we need clear legislation in all Member States giving electronic signatures the same status as conventional signatures. In any support for a joint policy and the development of electronic commerce in general, however, there will be certain problems which will have to be examined in detail and for which there are various possible solutions. This is particularly true in the case of liability. However, I believe that we will be able to solve this problem soon, thereby creating a great potential for new jobs in Europe and for support of the economy.
Mr President, Commissioner, the document presented by the European Commission is a good one, but it is still a document for debate and reflection. The first observation I would like to make is the urgent need I see for the European Commission to provide momentum and take legislative action in this sector, considering that major legislative initiatives are being taken regarding digital signatures in the world and also in the Union's Member States themselves.
As Mr van Velzen has already noted, it is in my view important to make a clear distinction between authentication services and confidentiality services. The need for action is particularly urgent in the case of authentication services and digital signatures. Common rules or a set of common rules, with legal value, are needed for digital signatures which are at the basis of building up consumer trust and are the foundation of electronic commerce and contracts.
The challenge is great, especially from a cultural point of view: there has to be reeducation of the public and private sectors and a review of certain aspects of administrative law and the law of contracts in order to give substance to the principle that conventional and digital signatures have the same status in law. The benefit reaped will be a gain in productivity in terms of quantity and quality, especially in processes outside businesses. This course is necessary to cope with the growing complexity of the wealth-creating process of our society and, if I may say so, to free us from a certain amount of inefficient bureaucracy.
Industry must be behind this process of updating the rules of commerce for the electronic dimension, but governments must also be involved and legislative and political bodies must provide impetus and legitimacy. In my opinion, the transformation brought about by electronic commerce contains the germ of revolution, and I wonder whether we should not also move beyond the tradition of defining the law through rules and regulations and favour legislation comprising principles and procedures that are therefore more flexible, evolutive and acceptable at global level.
I believe that Commissioner Bangemann's initiative for the globalization of the information society and international cooperation, sometimes defined as an initiative for a map of the Internet, moves in this direction. I would like to add that it would be appropriate if we Members of the European Parliament were also to set up a working unit in the Parliament, transversal in relation to the parties and committees, taking advantage of the existing expertise and strengthening coordination with the parliaments of the Member States and, especially with the American and Japanese parliaments.
Today's debate is without doubt just one chapter, one stage of this process.
Mr President, ladies and gentlemen, since he has been detained at a meeting, Professor Pompidou has asked me to speak on his behalf and asks you to accept his apologies.
The Ullmann report thrusts us into the centre of the information society and some of its setbacks which we, as Members of the European Parliament, must learn to master. We have to ensure security and trust in electronic telecommunication, particularly for electronic commerce and economic information.
In both cases, use is made of so-called open networks whose authentication, integrity and confidentiality must be assured. A report carried out by the STOA at the request of the Committee on Civil Liberties deals with the evaluation of political control techniques.
As regards electronic control, it is important to ensure the validity of contracts and the legal security of the citizen. At a time when digital signatures now require biometrics, it is important to avoid all attacks on individual liberties, and, in particular, to avoid linking the behaviour of consumers with these physical or even psychological characteristics. Biometrics makes it possible, in fact, to identity the user thanks to characteristics of the individual's iris or by simple electronic registration of the user's signature, and we know how interesting this is for graphologists.
Our aim is to protect civil liberties and to avoid aggressive marketing based on the study of the behaviour of individuals who suffer defamation by electronic means. Cryptography, that is, the electronic coding of data, has advantages in terms of confidentiality, but it also offers a refuge for organized crime. The global challenges for society mean that we must reject the all-too-easy recourse to the dissemination of information by means of cryptology.
If we have access to open information, then we must ensure there are no physical or mental constraints on citizens who are weakened and made vulnerable by their ignorance of the complex management systems of electronic information.
The same is true for the risks of unfair competition linked to electronic telecommunication between firms in the face of international competition. Their electronic telecommunication can be easily handled, that is to say analysed, then synthesised by external observers.
This leads to three questions for the Commission. Firstly, what role does the Commission give to open electronic information in the context of current world competition? Secondly, does it think that European industry suffers a disadvantage because of the existence of observations systems outside the European Union and, therefore, in the service of third countries? Thirdly, what steps does the Commission plan to recommend, in particular, as regards suppliers of identified services, in order to further provide security for the telecommunication of European firms, as well as for the electronic commerce for use by individuals?
Mr President, each day every European citizen becomes more aware that electronic commerce is the commerce of the future. Solving the associated problems in the field of legal security will be a determining factor in the acceptance of electronic communication by the citizens, but it will also be a precondition for the equality of legal status of digital and conventional signatures. The rapporteur has given us a comprehensive account of these problems and pointed us in the right direction.
Solutions appear to be possible for both the problems of authentication and integrity. In my view it is, in fact, the question of confidentiality which will prove difficult to resolve. However, the speed of technical development in the field of electronics suggests that satisfactory methods will soon be available. On one hand these will have to meet the requirements of day-to-day use and of data protection, on the other they must not hinder the fight against crime. It is my view, however, that we should dispense with legal access rules.
Mr President, may I firstly thank the rapporteur for his admirable report and say how encouraging and supportive we find it.
The aim of the communication was to stress the importance of the free availability of cryptographic products and services for consumers and the European industry. The general answer to Mr Giansily is that we regard it as an important contribution - only one contribution but an important one - to enable European industry to take full advantage internationally of the developments that are currently taking place.
Europe is not at the moment at a disadvantage but the situation is moving rapidly. It will therefore be at a disadvantage unless we take the kind of action that this requires, as well as other actions going beyond this as far as the information society is concerned, whether in international fora or through our own legislation. If we do that we will not be at a disadvantage. Indeed, there is need for action. Other international organisations are very active.
I turn now to the specific field covered by this debate in the field of cryptography. I agree with the report that because of the global character of the Internet, the international dialogue is of the highest importance. Within the EU there are several Member States that have engaged in activities in this area and it is undoubtedly the case that if you had divergent legal and technical approaches, that could constitute a serious obstacle to the free circulation of goods and services within the internal market. That is why a Community policy framework for cryptography is urgently needed.
The report goes along with the view that we have stated very strongly, namely the importance of making a distinction between authentication and integrity services on the one hand and confidentiality services on the other. That is explicitly stated in our report.
With regard to authentication and integrity services, the first important step is the directive on electronic signatures. The proposal was sent to Parliament on 1 July. It is of course in the hands of the Council as well. The aim is to create a harmonised and appropriate legal framework to facilitate the use of electronic signatures within the Community. The proposal is in line with the requirements laid down in the report of the European Parliament. It is an approach which stresses technology neutrality. A variety of authentication mechanisms is expected to develop and the scope of the directive has to be broad enough to cover the whole spectrum of electronic signatures including digital signatures.
There is also stress on the importance of legal recognition. The directive should contribute to a harmonised legal framework within the Community by ensuring that electronic signatures are legally recognised in the same way as hand-written signatures. Importance is also attached to common requirements for certification service providers and certificates and also to the provision of mutual recognition, the introduction of liability rules and cross-border provisions. In all these aspects the proposal is in line with what is suggested by the report of the European Parliament.
Turning to the question of confidentiality services, here we are talking about the amendment of the dual-use regulation, and that proposal for a Council regulation was adopted by the Commission on 15 May. The main change was the proposal for notification instead of licensing procedures for intra-Community trade. At the moment no regulatory activities are foreseen but the Commission will continue examining the proportionality of national restrictions with a view to seeing whether any of them have become obstacles to the proper working of the internal market.
I would like once again to thank Parliament for this supportive report. I hope we will get the same support for the proposal for a directive and, given the importance of initiative in terms of its impact on growth and employment, I hope Parliament will quickly endorse the proposal.
The debate is closed.
The vote will be taken tomorrow at 9.00 a.m.
(The sitting was closed at 7.45 p.m.)